Exhibit 10.44

Execution Version

 

 

PURCHASE AGREEMENT

Dated as of November 19, 2016

among

MAGELLAN PHARMACY SERVICES, INC.,

VERIDICUS HOLDINGS, LLC AND

VERIDICUS HEALTH, LLC

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

PURCHASE AND SALE OF INTERESTS


2 

Section 1.1.

The Purchase and Sale of the Interests


2 

Section 1.2.

Closing


2 

Section 1.3.

Closing Deliveries and Actions


2 

ARTICLE II

PURCHASE PRICE


3 

Section 2.1.

Purchase Price


3 

Section 2.2.

Adjustments


4 

Section 2.3.

Escrow


7 

Section 2.4.

Withholding


7 

Section 2.5.

Purchase Price Allocation


7 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER


8 

Section 3.1.

Authority; Noncontravention


8 

Section 3.2.

Governmental Approvals


9 

Section 3.3.

The Interests


9 

Section 3.4.

Litigation


9 

Section 3.5.

Brokers and Other Advisors


9 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


9 

Section 4.1.

Organization, Power, Standing and Qualification


10 

Section 4.2.

Subsidiaries


10 

Section 4.3.

Capitalization


11 

Section 4.4.

Authority; Noncontravention; Voting Requirements


11 

Section 4.5.

Governmental Approvals


12 

Section 4.6.

Financial Statements and Controls


12 

Section 4.7.

No Undisclosed Liabilities


12 

Section 4.8.

Absence of Certain Changes or Events


13 

Section 4.9.

Legal Proceedings


13 

Section 4.10.

Compliance With Laws


13 

Section 4.11.

Taxes


14 

Section 4.12.

Employee Benefits and Labor Matters


16 

Section 4.13.

Environmental Matters


18 

Section 4.14.

Contracts


20 





i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

Page

Section 4.15.

Title to Properties


22 

Section 4.16.

Intellectual Property


23 

Section 4.17.

Insurance


25 

Section 4.18.

Brokers and Other Advisors


26 

Section 4.19.

Health Care Regulatory Compliance


26 

Section 4.20.

Accounts and Notes Receivable and Payable


30 

Section 4.21.

Related Party Transactions


30 

Section 4.22.

Banks; Power of Attorney


30 

Section 4.23.

Customers and Suppliers


30 

Section 4.24.

Certain Payments


31 

Section 4.25.

Sales Personnel


31 

Section 4.26.

Recoupment Proceedings


31 

Section 4.27.

Capital or Surplus Management


31 

Section 4.28.

Entire Business; Sufficiency of Assets and Employees


31 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT


32 

Section 5.1.

Organization, Standing and Corporate Power


32 

Section 5.2.

Authority; Noncontravention


32 

Section 5.3.

Governmental Approvals


32 

Section 5.4.

Brokers and Other Advisors


32 

Section 5.5.

Litigation


33 

Section 5.6.

Sufficient Funds


33 

Section 5.7.

Reliance


33 

Section 5.8.

Investment


33 

Section 5.9.

Information


34 

ARTICLE VI

ADDITIONAL COVENANTS AND AGREEMENTS


34 

Section 6.1.

Conduct of Business


34 

Section 6.2.

No Solicitation by the Company; Etc


37 

Section 6.3.

Commercially Reasonable Efforts


38 

Section 6.4.

Public Announcements


39 

Section 6.5.

Access to Information; Confidentiality


39 

Section 6.6.

Notification of Certain Matters


39 

Section 6.7.

Fees and Expenses


40 





ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

Page

Section 6.8.

Tax Matters


40 

Section 6.9.

Related Party Transactions


42 

Section 6.10.

Post-Closing Access; Preservation of Records


43 

Section 6.11.

Parent’s Obligations with Respect to Employee Benefits


43 

Section 6.12.

Director and Officer Indemnification


45 

Section 6.13.

Veridicus Name


46 

Section 6.14.

Change In Control Customer Contracts


46 

Section 6.15.

Access to Insurance


46 

Section 6.16.

Updated Information Regarding Customers and Suppliers


46 

Section 6.17.

Performance Guarantee Payment


46 

ARTICLE VII

CONDITIONS PRECEDENT


47 

Section 7.1.

Conditions to Each Party’s Obligation to Effect the Sale


47 

Section 7.2.

Conditions to Obligations of Parent


47 

Section 7.3.

Conditions to Obligation of the Seller


49 

Section 7.4.

Frustration of Closing Conditions


50 

ARTICLE VIII

TERMINATION


50 

Section 8.1.

Termination


50 

Section 8.2.

Limitation on Right of Termination


51 

Section 8.3.

Effect of Termination


51 

ARTICLE IX

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION


51 

Section 9.1.

Survival of Representations, Warranties and Covenants


51 

Section 9.2.

Right to Indemnification


52 

Section 9.3.

Escrow; Threshold; Limitations on Indemnity


53 

Section 9.4.

No Right of Contribution


54 

Section 9.5.

Indemnification Procedures


54 

Section 9.6.

Mitigation


57 

Section 9.7.

No Duplication


57 

Section 9.8.

Insurance


57 

Section 9.9.

Tax Treatment of Indemnity Payments


58 

ARTICLE X

MISCELLANEOUS


58 

Section 10.1.

Amendment or Supplement


58 





iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

Page

Section 10.2.

Extension of Time, Waiver, Etc


58 

Section 10.3.

Assignment


58 

Section 10.4.

Counterparts


58 

Section 10.5.

Entire Agreement; No Third-Party Beneficiaries


58 

Section 10.6.

Governing Law; Jurisdiction; Waiver of Jury Trial


59 

Section 10.7.

Specific Enforcement


59 

Section 10.8.

Consent to Jurisdiction


59 

Section 10.9.

Notices


59 

Section 10.10.

Severability


60 

Section 10.11.

Definitions


61 

Section 10.12.

Interpretation


69 

Section 10.13.

Schedules


70 

Section 10.14.

Legal Representation


71 





iv

--------------------------------------------------------------------------------

 

 

EXHIBITS

Exhibit 2.3: Form of Escrow Agreement

Exhibit 2.5(b): Allocation Principles

Exhibit 6.9: Permitted Related Party Transactions

Exhibit 7.2(g)(i): Form of Employment Agreement

Exhibit 7.2(g)(ii): Form of Non-Competition and Non-Solicitation Agreement

Exhibit 7.2(g)(iii): Form of Non-Solicitation Agreement

Exhibit 10.11(a): Net Working Capital Calculation

Exhibit 10.11(b): Knowledge of the Company

Exhibit 10.11(c): Form of Guaranty

Exhibit 10.11(d): Capital Leases

 

 



v

--------------------------------------------------------------------------------

 

 

PURCHASE AGREEMENT

This PURCHASE AGREEMENT, dated as of November 19, 2016 (this “Agreement”), is by
and among MAGELLAN PHARMACY SERVICES, INC., a Delaware corporation (“Parent”),
VERIDICUS HOLDINGS, LLC, a Utah limited liability company (the “Company”), and
VERIDICUS HEALTH, LLC, a Delaware limited liability company (the “Seller”). 

Certain terms used in this Agreement are used as defined in Section 10.11 below
and all references herein to “Sections,” “Articles,” “Exhibits” or “Schedules”
without further description shall refer to the sections, articles, exhibits or
schedules of or to this Agreement.

WHEREAS, the Seller owns all of the issued and outstanding membership interests
of the Company, which represent all of the issued and outstanding equity
interests of the Company (the “Interests”);

WHEREAS, the Seller wishes to sell to Parent, and Parent wishes to purchase from
the Seller, all of the Interests upon the terms and subject to the conditions
set forth in this Agreement (the “Sale”);

WHEREAS, certain members of the Seller have, as a condition and inducement to
Parent’s entering into this Agreement, concurrently with the execution and
delivery of this Agreement, entered into the Employment Agreements (as
hereinafter defined) with Parent;

WHEREAS, Parent and certain members of the Seller have, as a condition and
inducement to Parent entering into this Agreement, concurrently with the
execution and delivery of this Agreement, entered into the Non-Compete and
Non-Solicitation Agreements or the Non-Solicitation Agreement (as hereinafter
defined);

WHEREAS, Parent and certain members of the Seller have, as a condition and
 inducement to Parent entering into this Agreement, concurrently with the
execution and delivery of this Agreement, entered into the Guaranty (as
hereinafter defined), pursuant to which such members of the Seller have agreed
to guarantee the obligations of the Seller under this  Agreement; and  WHEREAS,
simultaneously with the execution of this Agreement, the Seller and Magellan
Healthcare, Inc. (“Magellan Healthcare”) have entered into a Purchase Agreement,
dated as of the date hereof, pursuant to which the Seller has agreed, subject to
the terms and conditions thereof, to sell to Magellan Healthcare and Magellan
Healthcare has agreed to purchase from the Seller, all of the issued and
outstanding shares of capital stock of Granite Alliance Insurance Company (the
“Granite Agreement”).   

NOW, THEREFORE, in consideration of the representations, warranties and
covenants, and subject to the conditions, contained in this Agreement, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE I

Purchase and Sale of Interests

Section 1.1.       The Purchase and Sale of the Interests.  At the Closing,
subject to the terms and conditions of this Agreement, Parent shall purchase
from the Seller, and the Seller shall sell, transfer, convey and assign to
Parent, all of the Seller’s right, title and interest in and to the Interests,
free and clear of all Liens, other than Liens on transfer imposed under
applicable securities Laws.

Section 1.2.       Closing.  The closing of the transactions contemplated hereby
(the “Closing”) shall take place at 10:00 a.m. (New York City time) on a
business day to be specified by Parent and reasonably acceptable to the Seller,
which date shall be, subject to the satisfaction or waiver of the conditions set
forth in Article VII (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions), the earlier of (i) two (2) business days following the date on
which the Utah Pharmacy Licenses are obtained by Parent and (ii) December 15,
2016, unless another time or date, or both, are agreed to in writing by the
parties hereto. The date on which the Closing is held is herein referred to as
the “Closing Date.” The Closing will be held at the offices of Weil, Gotshal &
Manges LLP, 767 Fifth Avenue, New York, New York 10153, unless another place is
agreed to by the parties hereto.

Section 1.3.       Closing Deliveries and Actions.  At the Closing, the parties
hereto shall make the following deliveries and take the following actions.

(a)       Deliveries by the Seller. At Closing, the Seller shall:

(i)        deliver to Parent an assignment, duly executed in favor of Parent,
with respect to all of the Interests owned by the Seller in satisfaction of the
condition set forth in Section 7.2(k);  

(ii)       deliver to Parent and the Escrow Agent a duly executed signature page
to the Escrow Agreement;

(iii)      deliver to Parent an affidavit of non-foreign status satisfying the
requirements of Section 1445 of the Code from the Seller, in satisfaction of the
condition set forth in Section 7.2(h);  

(iv)      deliver to Parent duly authorized resolutions of the members of the
Company in satisfaction of the condition set forth in Section 7.2(i);  

(v)       deliver to Parent duly executed resignations and releases in
satisfaction of the condition set forth in Section 7.2(j); 

(vi)      deliver to Parent a certificate in satisfaction of the condition set
forth in Section 7.2(n);  

(vii)     deliver to Parent UCC-3 termination statements and such other
documents and instruments executed by or on behalf of the Bank Lender, McKesson
and any other Person who has been granted a Lien (other than a Permitted Lien)
on or a security in the assets of the Company and/or its Subsidiaries that
remains in existence as of the date hereof, in satisfaction of the conditions
set forth in Section 7.2(p); and





2

--------------------------------------------------------------------------------

 

 

(viii)    deliver to Parent all third party consents, assignments, waivers and
approvals, as applicable, in satisfaction of the conditions set forth in Article
VII. 

(b)       Deliveries by Parent. At Closing, Parent shall:

(i)       pay to the Seller the Adjusted Estimated Purchase Price in accordance
with Section 2.1(a)(iv);  

(ii)      pay to the Escrow Agent the Escrow Amount in accordance with Section
2.3;  

(iii)     pay to the Bank Lender the amount provided for in Section 2.1(a)(v); 

(iv)     deliver to the Seller and the Escrow Agent a duly executed signature
page to the Escrow Agreement; and

(v)      deliver to the Seller a certificate in satisfaction of the condition
set forth in Section 7.3(c).  

ARTICLE II

Purchase Price

Section 2.1.       Purchase Price.   In consideration of the sale of the
Interests to Parent, Parent shall pay or deliver to the Seller the “Purchase
Price,” which shall be a cash payment equal to Seventy Two Million Five Hundred
Thousand Dollars ($72,500,000) (the “Base Amount”), plus (i) the amount by which
the Closing Date Net Working Capital exceeds the Closing Date Net Working
Capital Target, if applicable, minus (ii) the amount by which the Closing Date
Net Working Capital Target exceeds the Closing Date Net Working Capital, if
applicable, minus, (iii) the Closing Date Indebtedness, minus (iv) the
Transaction Expenses and (v) if the Closing Date is a day other than the first
business day of a month, plus or minus the Gap Period Pre-Tax Net Income (Loss),
as adjusted pursuant to Section 2.2.

(a)       Closing Payments.  

(i)       Not less than two (2) business days prior to the Closing, the Company
shall deliver to Parent a reasonably detailed statement (based on the balance
sheet and other financial statements of the Company and its Subsidiaries as of
October 31, 2016, plus all known changes and adjustments occurring since October
31, 2016) setting forth the Company’s good faith estimates of (i) the Closing
Date Net Working Capital (“Estimated Closing Date Net Working Capital”), and
(ii) the Transaction Expenses (the “Estimated Transaction Expenses”).

(ii)      Such statement (the “Estimated Closing Statement”) also shall set
forth the amount of the Closing Date Indebtedness, if applicable. The Estimated
Closing Statement shall be certified by the Seller and shall be accompanied by
such supporting documentation as Parent shall reasonably request. The Company
shall make its Representatives available to Parent during the two (2) business
days referenced in the





3

--------------------------------------------------------------------------------

 

 

first sentence of subsection (a)(i) to respond to any questions or requests that
Parent may have with respect to the Estimated Closing Statement.

(iii)     For purposes of this Agreement, the “Estimated Purchase Price” shall
be a cash payment equal to the Base Amount, plus (i) the amount by which the
Estimated Closing Date Net Working Capital exceeds the Closing Date Net Working
Capital Target, if applicable, minus (ii) the amount by which the Closing Date
Net Working Capital Target exceeds the Estimated Closing Date Net Working
Capital, if applicable, minus (iii) the Closing Date Indebtedness, and minus
(iv) the Estimated Transaction Expenses.

(iv)     At the Closing, Parent shall pay to the Seller, by wire transfer of
immediately available funds into accounts designated in writing by the Seller
not less than three (3) business days prior to the Closing Date, (i) the
Estimated Purchase Price, minus (ii) the Escrow Amount (the “Adjusted Estimated
Purchase Price”).

(v)      Subject to the receipt of customary payoff letters, to the extent the
Company has not previously made such payment on or prior to the Closing, at the
Closing, (i) Parent shall cause wire transfers of immediately available funds to
be made to an account designated by the Bank Lender under the Loan Agreement at
least two (2) Business Days prior to the Closing Date, in an amount equal to the
total Indebtedness under the Loan Agreement, together with all other amounts
then due and payable thereunder in connection with the termination thereof and
(ii) at the direction of the Seller, Parent shall cause wire transfers of
immediately available funds to be made to one or more accounts designated by the
Sellers at least two (2) business days prior to the Closing Date in payment of
the Transaction Expenses that are reflected on the Estimated Closing Statement
(including that may be due and owing to Lazard (as defined hereinafter)). 

Section 2.2.       Adjustments.  

(a)       Within one hundred-twenty (120) days after the Granite Closing Date,
Parent shall prepare and deliver to the Seller a statement setting forth
Parent’s good faith calculations (“Parent’s Proposed Calculations”) of the
Closing Date Net Working Capital, the Transaction Expenses, and Gap Period
Pre-Tax Net Income (Loss) (if applicable), as well as Closing Date Net Working
Capital and Gap Period Pre-Tax Net Income (Loss) under the Granite Agreement
(the “Final Closing Statement”). Following the delivery of such statement,
Parent’s personnel and independent accountants shall permit the Seller and its
agents, representatives and accountants, subject to the execution by the Seller
and its agents, representatives and accountants of any release or
indemnification agreement required by Parent’s accountants, to review and make
copies of all work papers, schedules and calculations used in the preparation
thereof.

(b)       If, within thirty (30) days after its receipt of the Final Closing
Statement, the Seller disputes any aspect of the Final Closing Statement or any
of Parent’s Proposed Calculations, then the Seller shall, on or prior to such
thirtieth (30th) day, deliver to Parent written notice of such dispute (the
“Dispute Notice”). If the Seller does not deliver a Dispute Notice to Parent on
or prior to such thirtieth (30th) day after its receipt of the Final Closing
Statement, the Final Closing Statement delivered by Parent pursuant to Section
2.2(a) above shall be final and binding on the parties hereto and such thirtieth
(30th) day shall be deemed to



4

--------------------------------------------------------------------------------

 

 

be the “Determination Date.” Any Dispute Notice shall be accompanied by the
Seller’s proposed alternative calculations (the “Seller’s Proposed
Calculations”) of the Closing Date Net Working Capital and the Transaction
Expenses. Parent and the Seller shall, for a period of thirty (30) days
following Parent’s receipt of the Seller’s Proposed Calculations, cooperate in
good faith to determine a mutually agreeable Final Closing Statement, which
shall be final and binding upon the parties. The date upon which such Final
Closing Statement is mutually agreed to by Parent and the Seller shall be deemed
to be the “Determination Date.” If no such agreement is reached within such
thirty (30) day period, then within fifteen (15) days of the expiration of such
period, the Seller and Parent shall select a mutually acceptable and nationally
recognized independent accounting firm, other than the Company’s independent
accountants and Parent’s independent accountants (such firm, the “Independent
Accounting Firm”) to resolve the remaining disputed items (the “Remaining
Disputed Items”), within thirty (30) days of its appointment, by (x) conducting
its own review and test of the Final Closing Statement and thereafter selecting
either Parent’s Proposed Calculations of the Remaining Disputed Items or the
Seller’s Proposed Calculations of the Remaining Disputed Items or an amount in
between the two and (y) delivering to Parent and the Seller a revised Final
Closing Statement reflecting the Independent Accounting Firm’s final
determination of the Remaining Disputed Items pursuant to clause (x), which
Final Closing Statement shall be final and binding upon the parties hereto. The
date on which the Independent Accounting Firm delivers such Final Closing
Statement shall be deemed to be the “Determination Date.” The fees and expenses
of the Independent Accounting Firm shall be borne by the Seller and Parent in
the proportion that the aggregate dollar amount of items submitted to the
Independent Accounting Firm that are unsuccessfully disputed bears to the
aggregate amount of all items submitted to the Independent Accounting Firm. The
parties will submit such materials and respond to such questions as requested by
the Independent Accounting Firm. The Independent Accounting Firm’s report will
be based (to the extent the Independent Accounting Firm considers it
appropriate) on such information and on the accounting and other records of the
Company. The Independent Accounting Firm’s award will consist solely of an award
with respect to the Remaining Disputed Items and will not include any other
finding or award.

(c)       The “Adjustment Amount,” which may be positive or negative, shall mean
(i) the difference determined by the Closing Date Net Working Capital (as
finally determined pursuant to Section 2.2(b) above), minus the Estimated
Closing Date Net Working Capital, minus (ii) the difference determined by the
Transaction Expenses (as finally determined pursuant to Section 2.2(b) above)
minus the Estimated Transaction Expenses plus or minus, as applicable, the Gap
Period Pre-Tax Net Income (Loss) (as finally determined pursuant to
Section 2.2(b) above), plus or minus, as applicable, the Granite Adjustment
Amount (as defined in the Granite Agreement).

(d)       If the Adjustment Amount is a positive number greater than the Collar
Amount, then promptly following the Determination Date, and in any event within
five (5) business days of the Determination Date, Parent shall pay to the
Seller, by wire transfer of immediately available funds into an account
designated in writing by the Seller not less than three (3) business days prior
to such date, an amount equal to the Adjustment Amount. If the Adjustment Amount
is a positive number equal to or less than the Collar Amount, then no payment
shall be required under this Section 2.2. 

(e)       If the Adjustment Amount is a negative number with an absolute value
greater than the Collar Amount, then promptly following the Determination Date,
and in any



5

--------------------------------------------------------------------------------

 

 

event within five (5) business days of the Determination Date, Parent and the
Seller shall execute joint written instructions to the Escrow Agent instructing
the Escrow Agent to pay to Parent out of the Escrow Fund, first from the Working
Capital Escrow Amount and then, to the extent necessary, from the Indemnity
Escrow Amount, an amount equal to the absolute value of the Adjustment Amount.
If the Adjustment Amount is a negative number with an absolute value equal to or
less than the Collar Amount, then no payment shall be required under this
Section 2.2.  

(f)       During the first ten (10) months following the Closing Date, Parent
shall use its reasonable best efforts to collect the pharmaceutical manufacturer
rebate receivables of the Company and its Subsidiaries that existed on the
Closing Date and the customer accounts receivable of the Company and its
Subsidiaries that existed on the Closing Date. As soon as practicable, or in any
event within thirty (30) days, after the beginning of the eleventh (11th) month
following the Closing Date, Parent shall re-calculate the Closing Date Net
Working Capital, taking into account only post-Closing events through and
including the end of the tenth (10th) month following the Closing Date as they
relate to pharmaceutical manufacturer rebate receivables that existed on the
Closing Date, customer accounts receivable that existed on the Closing Date and
the aggregate allowance for doubtful accounts with respect thereto (the
“ReCalculated Closing Date Net Working Capital”). The Seller shall cooperate
with Parent in determining a mutually agreeable figure for the Re-Calculated
Closing Date Net Working Capital. In the event of a disagreement between Parent
and the Seller with respect to the ReCalculated Closing Date Net Working Capital
that is not resolved within thirty (30) days of the beginning of the eleventh
(11th) month following the Closing Date, the Independent Accounting Firm shall
be appointed to resolve such disagreement in accordance with the provisions of
Section 2.2(b) hereof within thirty (30) days of its appointment, and the
Independent Accounting Firm’s determination of the Re-Calculated Closing Date
Net Working Capital shall be final and binding on the parties. The date on which
the Re-Calculated Closing Date Net Working Capital is finally determined in
accordance with this Section 2.2(f) shall be referred to herein as the “Final
Re-Calculation Date.” The “Re-Calculated Net Working Capital Adjustment Amount,”
which may be positive or negative, shall be an amount equal to (i) the
Re-Calculated Closing Date Net Working Capital (as finally determined pursuant
to this Section 2.2(f)) minus (ii) the Closing Date Net Working Capital (as
finally determined pursuant to Section 2.2(b)).

(g)      If the Re-Calculated Net Working Capital Adjustment Amount is a
positive number greater than the Collar Amount, then promptly following the
Final ReCalculation Date, and in any event within five (5) business days of the
Final Re-Calculation Date, Parent shall pay to the Seller, by wire transfer of
immediately available funds into an account designated by the Seller not less
than three (3) business days prior to such date, an amount equal to the
Re-Calculated Net Working Capital Adjustment Amount. If the ReCalculated Net
Working Capital Adjustment Amount is a negative number (with an absolute value
greater than the Collar Amount), then promptly following the Final
Re-Calculation Date, and in any event within five (5) business days of the Final
Re-Calculation Date, Parent and the Seller shall execute joint written
instructions to the Escrow Agent instructing the Escrow Agent to pay to Parent
out of the Escrow Fund, first from the Working Capital Escrow Amount and then,
to the extent necessary, from the Indemnity Escrow Amount, an amount equal to
the absolute value of the Re-Calculated Net Working Capital Adjustment Amount.

(h)      The Working Capital Escrow Amount shall serve as security for any
negative Adjustment Amount or negative Re-Calculated Net Working Capital
Adjustment





6

--------------------------------------------------------------------------------

 

 

Amount. In the event less than all of the Working Capital Escrow Amount is paid
or owed to Parent pursuant to Section 2.2(e) and the last sentence of Section
2.2(g), then Parent and the Seller shall execute joint written instructions to
the Escrow Agent instructing the Escrow Agent to release to the Seller, promptly
following the Final Re-Calculation Date, and in any event within five (5)
business days of the Final Re-Calculation Date, an amount equal to the Working
Capital Escrow Amount minus the negative Adjustment Amount, if any, and minus
the negative Re-Calculated Net Working Capital Adjustment Amount, if any. 

Section 2.3.       Escrow. 

(a)       Escrow Fund. On the Closing Date, Parent shall pay a portion of the
Estimated Purchase Price equal to the Escrow Amount to Wells Fargo Bank,
National Association, as escrow agent of the parties hereto (the “Escrow
Agent”), to be held in escrow. Such escrowed funds shall be held and invested by
the Escrow Agent in accordance with the terms of this Agreement and an Escrow
Agreement substantially in the form attached hereto as Exhibit 2.3 (the “Escrow
Agreement”). 

(b)       Investment of Escrow Amount.  The Escrow Amount shall be invested by
the Escrow Agent as set forth in the Escrow Agreement, pending payment thereof
to the Seller (as applicable). Earnings from investment of the Escrow Amount
shall be allocated as set forth in the Escrow Agreement.

Section 2.4.       Withholding.   Parent acknowledges that it does not intend,
based on applicable legal requirements as of the date of this Agreement, to
withhold Taxes from any consideration payable pursuant to this Agreement.
Notwithstanding the foregoing, each of Parent and the Escrow Agent shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to the Seller such amounts as it reasonably
determines that it is required to deduct and withhold under the Code or any
provision of federal, state, local or foreign Tax Law with respect to the making
of such payment. If Parent becomes aware of any tax withholding requirement
which shall become applicable to any payment of consideration hereunder, it
shall give notice of the same to the Seller. To the extent that amounts are so
withheld and are paid over to the applicable Governmental Authority or other
designated recipient, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Seller.

Section 2.5.       Purchase Price Allocation.  

(a)       For United States federal, state and local income tax purposes, the
Seller and Parent agree that the sale of the Interests shall be treated as a
deemed purchase of all of the assets of the Company.

(b)       The Purchase Price payable (plus any additional amounts treated as
consideration for the Interests under Treasury Regulations Section 1.1060-1(c),
including, where applicable, the Closing Date Indebtedness, the “Allocable
Purchase Price”) shall be allocated among the assets of the Company and its
Subsidiaries.  Such allocation shall be made in accordance with the requirements
of Section 1060 of the Code and the Treasury Regulations thereunder and in any
event in accordance with the valuation principles set forth in Exhibit 2.5(b)
(the “Allocation Principles”).



7

--------------------------------------------------------------------------------

 

 

(c)       No later than thirty (30) days after the Determination Date, Parent
shall prepare and deliver to the Seller its determination of the allocation of
the Allocable Purchase Price (to the extent payable as of the Closing) pursuant
to Section 2.5(b) (“Allocation Schedule”), which shall be prepared in accordance
with the Allocation Principles and shall be final, binding and conclusive on the
parties hereto; provided, however, if, within thirty (30) days following the
delivery of the Allocation Schedule, the Seller notifies Parent in writing that
the Seller disputes any allocation in the Allocation Schedule, including but not
limited to an allocation to any item of property described in Section 751(a) of
the Code (a “Hot Asset”) in excess of such Hot Asset’s book value, Parent and
the Seller shall cooperate in good faith to resolve such dispute.  Should Parent
and the Seller fail to reach an agreement within thirty (30) days after the
Seller notifies Parent of such dispute, the determination of the disputed item
or items shall be made by the Independent Accounting Firm.  The Independent
Accounting Firm shall make its determination in accordance with the principles
and requirements of this Section 2.5.  Neither Parent nor the Seller shall take
any position (whether in connection with audits, Tax Returns or otherwise) that
is inconsistent with this Section 2.5 and the Allocation Schedule, except as may
be required pursuant to a “determination” within the meaning of Section 1313(a)
of the Code (or similar provision of state, local or foreign Tax law).

(d)       In the event that there is any adjustment to the Allocable Purchase
Price, Parent shall revise the Allocation Schedule to reflect any such
adjustment using the same methodology as used in the preparation of the initial
Allocation Schedule, consistent with the principles set forth in this Section
2.5 and shall promptly deliver such revised Allocation Schedule to the Seller.

ARTICLE III

Representations and Warranties of the Seller

The Seller hereby represents and warrants to Parent as follows, except as set
forth in the Company Disclosure Schedules:

Section 3.1.       Authority; Noncontravention.

(a)       The Seller has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the Sale and the other Transactions. This Agreement has been duly
executed and delivered by the Seller and, assuming due authorization, execution
and delivery hereof by Parent, constitutes a legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”). No other action on the part of the Seller is necessary to authorize
the execution, delivery and performance by the Seller of this Agreement and the
consummation by it of the Sale and the other Transactions. 

(b)       Neither the execution and delivery of this Agreement by the Seller nor
the consummation by the Seller of the Sale and the other Transactions, nor
compliance by the Seller with any of the terms or provisions hereof, will (i)
violate any Law, judgment, writ, injunction or Permit of any Governmental
Authority or any arbitration award applicable to the Seller or any of



8

--------------------------------------------------------------------------------

 

 

its properties or assets, or (ii) violate, conflict with, result in the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation of, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of the Seller under, any of the terms, conditions or
provisions of any loan or credit agreement, debenture, note, bond, mortgage,
indenture, deed of trust, license, lease, insurance policy, contract or other
agreement, instrument or obligation (each, a “Contract”) or Permit, to which the
Seller is a party, or by which it or any of its properties or assets may be
bound or affected. Without limiting the generality of the immediately preceding
sentence, the Seller does not have any unsatisfied obligation under any Contract
to notify any Person of the Seller entering into, or having intended to enter
into, this Agreement before doing so or to negotiate with any Person regarding a
possible alternative to the Transactions.

Section 3.2.       Governmental Approvals.   Except for as described on Section
3.2 of the Company Disclosure Schedules, no consents or approvals of, or
filings, declarations or registrations with, any Governmental Authority (each, a
“Governmental Approval”) are necessary for the execution, delivery and
performance of this Agreement by the Seller and the consummation by the Seller
of the Sale and the other Transactions.

Section 3.3.       The Interests.   The Seller has good and valid title to the
Interests, free and clear of all Liens, except Liens on transfer imposed under
applicable securities Laws. Assuming Parent has the requisite power and
authority to be the lawful owner of the Interests, upon execution and delivery
to Parent at the Closing of an assignment of Interests, and upon receipt of the
Adjusted Estimated Purchase Price payable to the Seller pursuant to this
Agreement, good and valid title to the Interests will pass to Parent, free and
clear of any Liens, other than Liens on transfer imposed under applicable
securities Laws.

Section 3.4.       Litigation.   There are no Legal Actions pending or, to the
Knowledge of the Seller, threatened against the Seller, before any Governmental
Authority which seek to prevent, enjoin or otherwise delay the consummation of
the Sale or the other Transactions.

Section 3.5.       Brokers and Other Advisors.   Except for Lazard Middle Market
LLC (“Lazard”), no broker, investment banker, financial advisor or other Person
is or will be entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the reimbursement of expenses or indemnification
or contribution, in connection with the Transactions based upon arrangements
made by or on behalf of the Seller. At or prior to the Closing, all amounts
payable to Lazard in connection with the Transactions will be paid in full by
the Seller, the Company, or a Subsidiary of the Company, or as part of the
Transaction Expenses payable pursuant to Section 2.1.  

ARTICLE IV

Representations and Warranties of the Company

The Company represents and warrants to Parent that, except as set forth in the
disclosure schedules (with specific reference to the Section or subsection of
this Agreement to which the information stated in such disclosure relates,
subject to Section 10.13) delivered by the Company to Parent simultaneously with
the execution of this Agreement (the “Company Disclosure Schedules”) and, to the
extent applicable, any Supplemental Disclosure Schedule:



9

--------------------------------------------------------------------------------

 

 

Section 4.1.       Organization, Power, Standing and Qualification.  The Company
is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Utah, and has the requisite power and
authority to conduct its business as it is now being conducted and to own, lease
and operate the assets now owned, leased and operated by it. The Company has
delivered to Parent complete and correct copies of its certificate of
organization and the Company’s operating agreement, each as in effect on the
date hereof (collectively, the “Company Organizational Documents”). The Company
is duly qualified to do business and in good standing in each jurisdiction where
the conduct of its business or the ownership or operation of its assets requires
such qualification, except in such jurisdictions where the failure to be so duly
qualified or licensed or be in good standing, individually or in the aggregate,
would not reasonably be expected to be adverse in a material respect to the
Company. The Company Organizational Documents are in full force and effect and
the Company is not in default under or in violation of any of the provisions of
the Company Organizational Documents. The Company has made available to Parent
and its Representatives correct and complete copies of the minutes (or, in the
case of minutes that have not yet been finalized, drafts thereof) of all
meetings, consents or actions of the members and the Managers of the Company
held (for which minutes were taken), given or taken since January 1, 2014.

Section 4.2.       Subsidiaries.

(a)       Section 4.2 of the Company Disclosure Schedules sets forth (i) the
name of each of the Company’s Subsidiaries, (ii) a list of all holders of an
equity interest in each such Subsidiary other than the Company or another
Subsidiary and the amounts thereof and (iii) the jurisdiction of organization of
each such Subsidiary. Other than as set forth in Section 4.2 of the Company
Disclosure Schedules, the Company does not have any Subsidiaries and does not
own, directly or indirectly, any equity interests in any Person. The Company is
not, directly or indirectly, a participant in any joint venture, partnership,
limited liability company or similar arrangement.

(b)       The Company has delivered to Parent complete and accurate copies of
the charter, bylaws or other organizational documents of each of its
Subsidiaries (the “Subsidiary Documents”). The Subsidiary Documents are in full
force and effect and none of the Company’s Subsidiaries is in default under or
in violation of any provision of its Subsidiary Documents. Each of the Company’s
Subsidiaries is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, and has the requisite corporate or entity power and authority to
conduct its business as it is now being conducted and to own, lease and operate
the assets now owned, leased and operated by it. Each of the Company’s
Subsidiaries is duly qualified to do business and in good standing in each
jurisdiction where the conduct of its business or the ownership, lease or
operation of its assets requires such qualification except in such jurisdictions
where the failure to be so duly qualified or licensed or be in good standing,
individually or in the aggregate, would not reasonably be expected to be adverse
in a material respect to such Subsidiary.

(c)       The outstanding shares of capital stock, membership or other equity
interests of each of the Company’s Subsidiaries are validly issued, fully paid
and non-assessable and were not issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
similar right. All such shares or other equity interests represented as being
owned by the Company or any of its Subsidiaries are owned by them, free and
clear of any and all Liens, other than Liens on transfer imposed under
applicable securities Laws. There





10

--------------------------------------------------------------------------------

 

 

is no existing option, warrant, call, right or contract to which any of the
Company’s Subsidiaries is a party requiring, and there are no convertible
securities of any of the Company’s Subsidiaries outstanding which upon
conversion would require, the issuance, redemption, disposition or acquisition
of any shares of capital stock, membership interests or other securities of any
of the Company’s Subsidiaries or other securities convertible into shares of
capital stock, membership interests or other securities (including debt and
equity securities) of any of the Company’s Subsidiaries. None of the Company,
any of its Subsidiaries or any of their respective members or stockholders is
party to, or otherwise bound by, any agreement affecting the voting of the
capital stock, membership interests or other securities of any of the Company’s
Subsidiaries.

Section 4.3.       Capitalization.  The Interests represent all of the
outstanding equity interests of the Company. All of the Interests (x) have been
duly authorized and validly issued, (y) were not issued in violation of any
purchase or call option, right of first refusal, subscription right, preemptive
right or any similar rights and (z) were issued in compliance with applicable
state and federal securities laws. There are no outstanding rights, options,
warrants, convertible securities, subscription rights, conversion rights,
exchange rights or other agreements that require or would require the Company to
issue, sell or transfer any equity interests in the Company, including the
Interests.

Section 4.4.       Authority; Noncontravention; Voting Requirements.  

(a)       The Company has all necessary power and authority to execute and
deliver this Agreement and to perform its respective obligations hereunder. The
execution, delivery and performance by the Company of this Agreement have been
duly authorized and approved by all necessary action on the part of the Company,
and any vote, approval or consent required to be received or obtained in
connection therewith from the holders of any equity interests in the Company
(the “Requisite Approval”) has been received or obtained, or will be received or
obtained immediately after the execution of this Agreement, and in each case,
will be delivered to Parent concurrently with the execution of this Agreement.
The Requisite Approval includes any vote, consent or approval required under the
Company’s Organizational Documents in connection with the execution, delivery
and performance of this Agreement. The Requisite Approval remains in full force
and effect. No other action on the part of the Company is necessary to authorize
the execution, delivery and performance by the Company, of this Agreement. This
Agreement has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery hereof by the other parties hereto,
constitutes a legal, valid and binding obligation of each of the Company,
enforceable against the Company, in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

(b)       Neither the execution and delivery of this Agreement by the Company,
nor compliance by the Company with any of the terms or provisions hereof, will
(i) conflict with or violate any provision of the Company Organizational
Documents or (ii) assuming that the authorizations, consents and approvals
referred to in Section 4.5 are obtained and the filings referred to in Section
4.5 are made, violate any Law, judgment, writ, injunction or Permit of any
Governmental Authority or any arbitration award applicable to the Company, or
any of its respective properties or assets, or (iii) assuming that the
authorizations, consents and approvals described in Section 4.4(b) of the
Company Disclosure Schedules are obtained and the filings disclosed in said
Schedule are made, violate, conflict with, result in the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation of, accelerate





11

--------------------------------------------------------------------------------

 

 

the performance required by, or result in the creation of any Lien upon any of
the properties or assets of the Company, under, any of the terms, conditions or
provisions of any Contract or Permit to which the Company is a party, or by
which they or any of their respective properties or assets may be bound or
affected. Without limiting the generality of the immediately preceding sentence,
the Company does not have any unsatisfied obligation under any Contract to
notify any Person of the Company’s entering into, or having intended to enter
into, this Agreement before doing so or to negotiate with any Person regarding a
possible alternative to the Transactions.

Section 4.5.       Governmental Approvals.  Except for as described on Section
4.5 of the Company Disclosure Schedules, no Governmental Approvals are necessary
for the execution, delivery and performance of this Agreement by the Company.

Section 4.6.       Financial Statements and Controls.

(a)       The Company has delivered or otherwise made available to Parent copies
of (i) the audited consolidated balance sheet of the Company and its
Subsidiaries as of December 31, 2015 and the audited statements of income and
cash flows for the period from June 19, 2015 to December 31, 2015, and related
audit report of Larson & Company P.C. and (ii) the unaudited consolidated
balance sheet of the Company and its Subsidiaries as of June 30, 2016 and the
related unaudited statements of income and cash flows for the six (6) month
period then ended (such audited and unaudited statements, including any related
notes and schedules thereto, are referred to herein as the “Financial
Statements”). Each of the Financial Statements has been prepared in accordance
with GAAP consistently applied without modification of the accounting principles
used in the preparation thereof throughout the periods presented (except as
noted therein) and presents fairly in all material respects the financial
position, results of operations and cash flows of the Company and its
Subsidiaries as of the dates and for the periods indicated therein subject in
the case of the unaudited statements to the absence of footnotes and other
supplemental information that would be required by GAAP and to normal year-end
audit adjustments. The unaudited consolidated balance sheet of the Company and
its Subsidiaries as of June 30, 2016 is referred to herein as the “Balance
Sheet” and June 30, 2016 is referred to herein as the “Balance Sheet Date.”

(b)       All books, records and accounts of the Company and its Subsidiaries
are accurate and complete, in all material respects, and are maintained in all
material respects in accordance with good business practice and all applicable
Laws. Each of the Company and its Subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; and (ii) transactions are recorded as necessary to permit the
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets. 

Section 4.7.       No Undisclosed Liabilities.  

(a)       Neither the Company nor any of its Subsidiaries has any Indebtedness
or other Liabilities other than those (i) reflected on or reserved against in
the Balance Sheet or, if not required under GAAP to be reflected on a balance
sheet, disclosed in the notes thereto or pursuant to another representation or
warranty of the Company contained in this Article or the Company Disclosure
Schedules, including but not limited to Section 4.7(a) of the Company Disclosure
Schedules, (ii) incurred after the Balance Sheet Date in the ordinary course of



12

--------------------------------------------------------------------------------

 

 

business consistent with past practice, or (iii) incurred in connection with the
execution of this Agreement or the performance of their respective obligations
hereunder.

(b)       Neither the Company nor any of its Subsidiaries is a party to, and has
no commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract (including any Contract or arrangement
relating to any transaction or relationship between or among the Company or any
of its Subsidiaries, on the one hand, and any unconsolidated Affiliate,
including any structured finance, special purpose or limited purpose entity or
Person, on the other hand, or any “off-balance sheet arrangements” (as defined
in Item 303(a) of Regulation S-K of the SEC), where the result, purpose or
effect of such Contract is to avoid disclosure of any transaction involving, or
liabilities of, the Company or any of its Subsidiaries in the Financial
Statements.

Section 4.8.       Absence of Certain Changes or Events.  Since the Balance
Sheet Date there have not been any events, changes in circumstances,
developments or states of facts that, individually or in the aggregate, have had
or would reasonably be expected to have a material adverse impact, effect or
consequence on or with respect to the Company.  Since the Balance Sheet Date (a)
except as specifically contemplated or permitted by this Agreement, each of the
Company and its Subsidiaries have carried on and operated their businesses in
the ordinary course of business consistent with past practice and (b) neither
the Company nor any of its Subsidiaries have taken any action described in
Section 6.1 hereof (other than Sections 6.1(b),  (n),  (q) or (r), or clause (i)
of Section 6.1(s)) that if taken after the date hereof and prior to the Closing
without the prior written consent of Parent would violate such provision.
Without limiting the foregoing, since the Balance Sheet Date there has not
occurred any damage, destruction or loss (whether or not covered by insurance)
of any material asset of the Company or any of its Subsidiaries which materially
affects the use thereof. 

Section 4.9.       Legal Proceedings.  There is no pending or, to the Knowledge
of the Company, threatened, Legal Action against, or governmental or regulatory
inquiry or, to the Knowledge of the Company, investigation of, or healthcare
regulatory review proceedings involving, the Company or any of its Subsidiaries,
nor is there any injunction, order, writ, judgment, ruling, sanction, award or
decree imposed (or, to the Knowledge of the Company, threatened to be imposed)
upon the Company or any of its Subsidiaries or the assets of the Company or any
of its Subsidiaries by or before any Governmental Authority or arbitrator,
including any of the foregoing that challenges any of the Transactions.

Section 4.10. Compliance With Laws.  Each of the Company and its Subsidiaries
are (and in the last three (3) years have been) in compliance in all material
respects with all Laws applicable to the Company, and each such Subsidiary,
respectively, any of their properties or other assets or any of their businesses
or operations. Since their commencement of business to the date hereof, each of
the Company and its Subsidiaries has not (i) been charged with the violation of
any Laws or (ii) received written notice to the effect that a Governmental
Authority claimed or alleged that the Company was not in compliance with all
Laws applicable to the Company or any of its Subsidiaries, any of their
respective properties or other assets or any of their respective business or
operations. The foregoing provisions of this Section 4.10 do not apply to Health
Care Regulatory Compliance matters to the extent covered by Section 4.19. 





13

--------------------------------------------------------------------------------

 

 

Section 4.11. Taxes.

(a)       All Tax Returns required to be filed by the Company or any of its
Subsidiaries or the Seller with respect to the income, assets, operations or
business of the Company or its Subsidiaries, respectively, have been timely
filed (taking into account any extension of time to file), and all such Tax
Returns are true correct and complete in all material respects.  All material
Taxes of the Company, its Subsidiaries and the Seller with respect to the
income, assets, operations or business of the Company and its Subsidiaries that
are due and payable have been fully and timely paid. The Company and its
Subsidiaries have complied with all applicable Laws relating to the payment and
withholding of Taxes (including withholding of Taxes pursuant to Sections 1441,
1442, 1445 and 1446 of the Code or similar provisions under any foreign law),
and have timely withheld and paid over to the appropriate Taxing Authority all
amounts required to be so withheld and paid under all applicable Laws.

(b)       Neither the Company nor any of its Subsidiaries has ever been a member
of an affiliated group of corporations within the meaning of Section 1504 of the
Code (or any similar provision of Law).

(c)       Neither the Company nor any of its Subsidiaries has any outstanding
agreements, waivers, or arrangements extending the statutory period of
limitations applicable to any claim for, or the period for the collection or
assessment of Taxes or the filing of any Tax Return (other than waivers arising
solely as a result of automatic extensions of time to file Tax Returns that do
not require the affirmative consent of the applicable Taxing Authority).  No
claim has been made by a Taxing Authority in a jurisdiction where the Company or
any of its Subsidiaries does not file Tax Returns that the Company or any of its
Subsidiaries is or may be subject to taxation in that jurisdiction.  No Liens
for Taxes exist with respect to any assets or properties of the Company or any
of its Subsidiaries, except for Liens for Taxes not yet due and for which
adequate reserves have been posted on the Balance Sheet in accordance with GAAP.

(d)       No Tax Return of the Company or any of its Subsidiaries or the Seller
with respect to the income, assets, operations or business of the Company or its
Subsidiaries, respectively, has ever been examined.  No audit or other
administrative or court proceedings are pending with any Taxing Authority with
respect to Taxes of the Company or any of its Subsidiaries or the Seller with
respect to the income, assets, operations or business of the Company or its
Subsidiaries, respectively. No notice of any audit or other administrative or
court proceeding and no notice of any deficiency or proposed Tax adjustment has
been received by the Company, any of its Subsidiaries, the Seller or, to the
Knowledge of the Company, any other Person with respect to the income, assets,
operations or business of the Company or its Subsidiaries, respectively.

(e)       Each of Company and its Subsidiaries has made available to Parent
correct and complete copies of (i) all income and other material Tax Returns of
the Company and its Subsidiaries for the preceding three taxable years and (ii)
any audit report issued within the last three years (or otherwise with respect
to any audit or proceeding in progress) relating to Taxes of the Company and its
Subsidiaries.  Section 4.11(e) of the Company Disclosure Schedules lists each
jurisdiction in which the Company and each of its Subsidiaries is required to
file a Tax Return.  

(f)       Neither the Company nor any of its Subsidiaries is a party to any tax
sharing, allocation, indemnity or similar agreement or arrangement (whether or
not written) pursuant to which such entity will have any obligation to make any
payments after the Closing,



14

--------------------------------------------------------------------------------

 

 

other than commercial contracts with suppliers and customers entered into in the
ordinary course of business that allocate responsibility for transactional taxes
other than income taxes, such as sales tax, value added tax or property tax (a
“Tax Sharing Agreement”).

(g)      Neither the Company nor any of its Subsidiaries is the subject of any
private letter ruling of the Internal Revenue Service or comparable rulings of
other Taxing Authorities.

(h)      Neither the Company nor any of its Subsidiaries has engaged in a trade
or business in any country outside the United States, has a permanent
establishment in any country other than the United States, or has engaged in any
transaction subject to Tax in a jurisdiction outside the United States.  None of
the Company, any of its Subsidiaries or the Seller (solely as a result of the
income, assets, operations or business of the Company and its Subsidiaries) is
subject to Tax in a jurisdiction outside the United States.

(i)       Neither the Company nor any of its Subsidiaries is, has ever been or
up to and including the Closing Date will be (i) an “insurance company” as such
term in defined in Section 816(a) of the Code, or (ii) liable for any U.S.
federal, state or local taxes specifically assessable on insurance premiums.  

(j)       Neither the Company nor any of its Subsidiaries has engaged in any
“reportable transactions” as defined in Treasury Regulation Section 1.6011-4(b).

(k)      Since its inception, the Company and each of its Subsidiaries has been,
and at all times up to and including the Closing Date will be, properly
characterized as either a partnership or disregarded entity under Treasury
Regulation Section 301.7701-3 for United States federal, state and local income
tax purposes.  Neither the Company nor any of its Subsidiaries has filed, and
will not at any time up to and including the Closing Date file, an entity
classification election pursuant to Treasury Regulation Section 301.7701-3(c) to
be classified as an association taxable as a corporation.

(l)       For purposes of this Agreement: (x) “Taxes” shall mean (A) all
federal, state, local or foreign taxes, charges, fees (including, for the
avoidance of doubt, the health insurer fee imposed under section 9010 of the
Patient Protection and Affordable Care Act of 2010), imposts, levies or other
assessments imposed by any Governmental Authority, including all net income,
gross receipts, capital, sales, use, ad valorem, value added, premium, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, escheats, severance, stamp,
occupation, property and estimated taxes, customs duties, fees, assessments and
charges of any kind whatsoever, (B) all interest, penalties, fines, additions to
tax or additional amounts imposed by any Governmental Authority in connection
with any item described in clause (A), and (C) any liability in respect of any
items described in clauses (A) or (B) payable by reason of Contract, assumption,
successor or transferee liability, operation of Law, Treasury Regulation Section
1.1502-6(a) (or any similar provision of Law) or otherwise, and (y) “Tax
Returns” shall mean any return, report, claim for refund, estimate, information
return or statement or other similar document required to be filed or actually
filed with any Governmental Authority with respect to Taxes, including any
schedule or attachment thereto, and including any amendment thereof (including,
for the avoidance of doubt, any Schedule K-1 issued by the Seller).





15

--------------------------------------------------------------------------------

 

 

Section 4.12. Employee Benefits and Labor Matters.

(a)       Section 4.12(a) of the Company Disclosure Schedules sets forth all
material Company Plans. “Company Plans” means all “employee benefit plans” (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), whether or not subject to ERISA) and all other employee
benefit plans, policies, agreements, programs, arrangements or practices,
including, bonus, employment, consulting or other compensation, incentive,
retention, equity or equity-based compensation, deferred compensation, change in
control, termination or severance, stock purchase, severance pay, sick leave,
vacation, disability, hospitalization, health or other welfare, life insurance,
pension, retirement, profit sharing and scholarship plans, policies, agreements,
programs, arrangements and practices sponsored or maintained by the Company or
to which the Company contributes or is obligated to contribute thereunder for
current or former Managers, directors, officers, employees, contractors or
agents of the Company or to which the Company has any current or contingent
liability, other than ordinary employment and consulting arrangements entered
into in the ordinary course of business. None of the Company or any trade or
business (whether or not incorporated) which is or has ever been under common
control, or which is or has ever been treated as a single employer, with the
Company under Section 414(b), (c), (m) or (o) of the Code (“ERISA Affiliate”)
has in the last six (6) years contributed, or been obligated to contribute, to
any “employee pension plans,” as defined in Section 3(2) of ERISA, subject to
Title IV of ERISA or Section 412 of the Code, including a “multiemployer plan,”
as defined in Section 3(37) of ERISA. None of the Company Plans provide for
post-employment life or health insurance, benefits or coverage for any
participant or any beneficiary of a participant, except as may be required under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and at the expense of the participant or the participant’s
beneficiary.

(b)       True, correct and complete copies of the following documents, with
respect to each of the Company Plans, have been made available or delivered to
Parent by the Company to the extent applicable: (i) any plans, all amendments
thereto and related trust documents, insurance contracts or other funding
arrangements, and amendments thereto; (ii) the most recent Forms 5500 and all
schedules thereto, (iii) the most recent actuarial report, if any; (iv) the most
recent IRS determination letter or opinion letter, as applicable; (v) the most
recent summary plan descriptions; and (vi) written summaries of all non-written
Company Plans.

(c)       Each Company Plan has been maintained in all material respects in
accordance with its terms and with all applicable provisions of ERISA, the Code
and other Laws, and neither the Company nor any “party in interest” or
“disqualified person” with respect to the Company Plans has engaged in a
non-exempt “prohibited transaction” within the meaning of Section 4975 of the
Code or Section 406 of ERISA. Neither the Company, nor to the Knowledge of the
Company, any other fiduciary has any liability for breach of fiduciary duty or
any other failure to act or comply in connection with the administration or
investment of the assets of any Company Plan. 

(d)       Each Company Plan providing for deferred compensation that constitutes
a “nonqualified deferred compensation plan” (as defined in Section 409A(d)(1) of
the Code and applicable Treasury Regulations thereunder) for any service
provider to the Company is in documentary and operational compliance in all
material respects with the requirements of Section 409A of the Code and the
Treasury Regulations promulgated thereunder.



16

--------------------------------------------------------------------------------

 

 

(e)       The Company Plans intended to qualify under Section 401 of the Code or
other tax-favored treatment under of Subchapter B of Chapter 1 of Subtitle A of
the Code either has received a favorable determination letter from the IRS or
may rely upon a favorable prototype opinion letter from the IRS as to its
qualified status, and any trusts maintained pursuant thereto are exempt from
federal income taxation under Section 501 of the Code, and to the Knowledge of
the Company, no fact or circumstance exists that would reasonably be expected to
adversely affect the qualification of any such Company Plans or result in
liability, penalty or tax under ERISA or the Code.. 

(f)       All contributions (including all employer contributions and employee
salary reduction contributions) required to have been made under any of the
Company Plans to any funds or trusts established thereunder or in connection
therewith have been made by the due date thereof (including any valid
extension), and all contributions for any period ending on or before the Closing
Date which are not yet due will have been paid or accrued on the Balance Sheet
on or prior to the Closing Date. 

(g)       There are no material pending actions, claims or lawsuits which have
been asserted or instituted against the Company Plans, the assets of any of the
trusts under such plans or the plan sponsor or the plan administrator, or
against any fiduciary of the Company Plans with respect to the operation of such
plans (other than routine benefit claims), nor does the Company have any
Knowledge of facts that would form the basis for any such claim or lawsuit. No
event has occurred, and to the Knowledge of the Company, no condition exists
that would, by reason of the Company’s affiliation with any of its ERISA
Affiliates, subject the Company to any tax, fine, lien, penalty or other
liability imposed by ERISA, the Code or other Laws. 

(h)       Neither the execution and delivery of this Agreement nor the
consummation of the Transactions contemplated hereby (alone or in conjunction
with any other event) shall (i) result in any payment becoming due to any
current or former employee, director, Manager, officer or consultant of the
Company or any of its Subsidiaries, (ii) increase any compensation or benefits
otherwise payable under any Company Plan or otherwise, or (iii) result in the
acceleration of the time of payment, vesting or funding of any such benefits
under any Company Plan or otherwise.

(i)       Any individual who performs services for the Company or any of its
Subsidiaries (other than through a contract with an organization other than such
individual) and who is not treated as an employee of the Company or any of its
Subsidiaries for federal income tax or benefit plan purposes by the Company or
any of its Subsidiaries is not an employee for such purposes.

(j)       Except as set forth on Section 4.12(a) of the Company Disclosure
Schedules, (i) none of the employees of the Company or any of its Subsidiaries
is represented in his or her capacity as an employee of the Company or any of
its Subsidiaries by any labor organization, (ii) the Company and its
Subsidiaries have not recognized any labor organization, nor has any labor
organization been elected as the collective bargaining agent of any employees,
nor has the Company or any of its Subsidiaries entered into any collective
bargaining agreement or union contract recognizing any labor organization as the
bargaining agent of any employees; (iii) there is no union organization activity
involving any of the employees of the Company or any of its





17

--------------------------------------------------------------------------------

 

 

Subsidiaries pending or, to the Knowledge of the Company, threatened, nor has
there ever been union representation involving any of the employees of the
Company or any of its Subsidiaries; (iv) there is no picketing pending or, to
the Knowledge of the Company, threatened, and there are no strikes, slowdowns,
work stoppages, other job actions, lockouts, arbitrations, grievances or other
labor disputes involving any of the employees of the Company or any of its
Subsidiaries pending or, to the Knowledge of the Company, threatened; (v) there
are no complaints, charges or claims against the Company or any of its
Subsidiaries pending or, to the Knowledge of the Company, threatened that could
be brought or filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment or failure to employ by the Company or any of its
Subsidiaries, of any individual; (vi) the Company and its Subsidiaries are in
material compliance with all Laws relating to the employment of labor, including
all such Laws relating to wages, hours, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act and any similar state or local “mass
layoff” or “plant closing” law (“WARN”), collective bargaining, discrimination,
civil rights, safety and health, workers’ compensation and the collection and
payment of withholding and/or social security taxes and any similar tax; (vii)
there has been no “mass layoff” or “plant closing” as defined by WARN with
respect to the Company or any of its Subsidiaries within the six (6) months
prior to Closing.

Section 4.13. Environmental Matters.   The representations and warranties set
forth in this Section 4.13 are the sole and exclusive representations in this
Agreement regarding environmental matters.

(a)       (A) Each of the Company and its Subsidiaries is, and has been, in
material compliance with all applicable Environmental Laws, (B) each of the
Company and its Subsidiaries has obtained all licenses, certificates, approvals,
permits, consents, waivers or other authorizations required under Environmental
Laws for the conduct and operation of their businesses and is in material
compliance with the terms and conditions thereof, (C) there is no suit, claim,
action, proceeding or, to the Knowledge of the Company, investigation relating
to or arising under Environmental Laws that is pending or, to the Knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries or, to the Knowledge of the Company, any real property formerly
owned, operated or leased by the Company, (D) neither the Company nor any of its
Subsidiaries has received any notice of or entered into or assumed by Contract
or operation of Law or otherwise, any obligation, liability, order, settlement,
judgment, injunction or decree relating to or arising under Environmental Laws,
and (E) no facts, circumstances or conditions exist with respect to the Company,
any of its Subsidiaries or any property currently (or, to the Knowledge of the
Company, formerly) owned, operated or leased by the Company or any of its
Subsidiaries or any property to or at which the Company transported or arranged
for the disposal or treatment of Hazardous Materials that would reasonably be
expected to result in the Company or any of its Subsidiaries incurring
Environmental Liabilities. Without in any way limiting the generality of the
foregoing, to the Knowledge of the Company and except as in material compliance
with Environmental Laws, none of the real property currently leased by the
Company or any of its Subsidiaries contains any underground storage tanks, deed
restrictions or other engineering controls due to environmental conditions,
underground injection wells, waste management units, or septic tanks or waste
disposal pits or lagoons in which process wastewater or any Hazardous Materials
have been discharged or disposed. The Company has provided to Parent copies of
all existing environmental reports, reviews, assessments, surveys, claims and
audits and all written information in its possession pertaining to (i)
environmental conditions of the real properties and



18

--------------------------------------------------------------------------------

 

 

operations of the Company or any of its Subsidiaries, and (ii) actual or
potential Environmental Liabilities asserted against the Company or any of its
Subsidiaries. 

(b)       For purposes of this Agreement:

(i)       “Environmental Laws” means all Laws relating in any way to the
environment, preservation or reclamation of natural resources, the presence,
management or Release of, or exposure to, Hazardous Materials, or to human
health and safety, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Toxic Substances Control
Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), and the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.) (but only as such law relates to or regulates
workplace exposures to Hazardous Materials), each of their state and local
counterparts or equivalents, each of their foreign and international
equivalents, and any transfer of ownership notification or approval statute
(including the Industrial Site Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.),
as each has been amended and the regulations promulgated pursuant thereto.

(ii)      “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, remedial actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person or in response to any violation of Environmental Law, whether
known or unknown, accrued or contingent, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute, to the
extent based upon, related to, or arising under or pursuant to any Environmental
Law, environmental permit, order or agreement with any Governmental Authority or
other Person, which relates to any environmental, health or safety condition,
violation of Environmental Law or a Release or threatened Release of Hazardous
Materials.

(iii)     “Hazardous Materials” means any material, substance of waste that is
regulated, classified, or otherwise characterized under or pursuant to any
Environmental Law as “hazardous,” “toxic,” a “pollutant,” a “contaminant,”
“radioactive” or words of similar meaning or effect, including petroleum and its
byproducts, asbestos, polychlorinated biphenyls, radon, mold, urea formaldehyde
insulation, chlorofluorocarbons and all other ozone-depleting substances.

(iv)     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing of or
migrating into or through the environment or any natural or man-made structure.





19

--------------------------------------------------------------------------------

 

 

Section 4.14. Contracts.

(a)       Set forth in Section 4.14(a) of the Company Disclosure Schedules is a
list of each Contract of the following types or having the following terms to
which the Company or any of its Subsidiaries is a party, unless otherwise
provided in this Section 4.14, whether such Contract is based on a written or
oral agreement, and which are in effect, or under which the Company or any of
its Subsidiaries has any Liabilities, on the date hereof:

(i)       a Contract that purports to limit, curtail or restrict the ability of
the Company, any of its existing or future Subsidiaries or Affiliates or the
Seller to compete in any geographic area or line of business or restrict the
Persons to whom the Company, any of its existing or future Subsidiaries or
Affiliates or the Seller may sell products or deliver services;

(ii)      a partnership or joint venture agreement;

(iii)     a Contract for the acquisition, sale or lease of material properties
or assets (by merger, purchase or sale of stock, membership interests, assets or
otherwise);

(iv)     a Contract with any (x) Governmental Authority or (y) Manager director
or officer of the Company, any of its Subsidiaries, or any Affiliate of the
Company;

(v)      a loan or credit agreement, mortgage, indenture, note or other Contract
or instrument evidencing Indebtedness of the Company or any of its Subsidiaries
or any Contract or instrument pursuant to which Indebtedness may be incurred or
is guaranteed by the Company or any of its Subsidiaries;

(vi)     a financial derivatives master agreement or confirmation, or futures
account opening agreements and/or brokerage statements, evidencing financial
hedging or similar trading activities;

(vii)    an agreement relating to the transfer or voting of, or providing for
registration rights with respect to, member interests, shares of capital stock,
security or equity interests in the Company or any of its Subsidiaries;

(viii)   a mortgage, pledge, security agreement, deed of trust, hypothecation,
or similar Contract granting a Lien on any material property or material assets
of the Company or any of its Subsidiaries, other than Permitted Liens;

(ix)     any Contract with any customer of the Company or any of its
Subsidiaries (a “Customer Contract”); 

(x)      a Contract with a pharmaceutical manufacturer, including any such
Contract involving any drug rebates (a “Manufacturer Contract”);

(xi)     a Contract (other than one with an employee or consultant or a Customer
Contract or Manufacturer Contract) that involves consideration (whether or not
measured in cash) of greater than $50,000 on an annual basis or has a duration
extending beyond December 31, 2016 unless it may be terminated by the Company or
its





20

--------------------------------------------------------------------------------

 

 

Subsidiary, as the case may be, without penalty on not more than ninety (90)
days’ notice;

(xii)    a collective bargaining agreement;

(xiii)   a “standstill” or similar agreement;

(xiv)   a Contract for the employment of any individual on a full-time,
part-time, consulting or other basis, in which the amount to be paid by the
Company or any of its Subsidiaries is equal to or greater than $50,000 on an
annual basis;

(xv)    a Contract providing for severance, retention, change in control or
similar payments to any current or former employee, consultant or independent
contractor;

(xvi)   a Contract by which any Person other than the Seller is entitled to
receive any portion of the Purchase Price;

(xvii)  any lease for real property;

(xviii) to the extent material to the business or financial condition of the
Company and its Subsidiaries, taken as a whole, any (1) lease or rental
Contract, (2) product design or development Contract, (3) consulting Contract,
(4) indemnification Contract, (5) license or royalty Contract, or (6)
merchandising, sales representative or distribution Contract;

(xix)   Contracts granting a right of first refusal or first negotiation; and

(xx)    commitments or agreements to enter into any of the foregoing.

In addition, to the Knowledge of the Company, no employee of the Company or any
of its Subsidiaries is a party to or is bound by any agreement or other
obligation which prevents him or her from providing the services currently
provided to the Company or its Subsidiaries, respectively, by him or her or that
are contemplated to be provided after the Closing pursuant to the applicable
Employment Agreement. Each of the Contracts and other documents required to be
listed on Section 4.14(a) of the Company Disclosure Schedules, together with
each other Contract of such type entered into in accordance with Section 6.1, is
a “Material Contract.” The Company has heretofore made available to Parent
correct and complete copies of each Material Contract in existence as of the
date hereof, together with any and all amendments and supplements thereto and
material “side letters” and similar documentation relating thereto.

(b)       Each of the Material Contracts is valid, binding and in full force and
effect and is enforceable in all material respects in accordance with its terms
by the Company and its Subsidiaries party thereto, as the case may be, subject
to the Bankruptcy and Equity Exception. Section 4.14(b) of the Company
Disclosure Schedules sets forth an accurate and complete list of all Customer
Contracts that contain provisions that would give rise to a right of termination
by such customer as a result of the entry into this Agreement or the
consummation of the Transactions, i.e., as a result of change in control
provisions (the “Change In Control Customer Contracts”).





21

--------------------------------------------------------------------------------

 

 

(c)       Except as identified in Section 4.14(b) of the Company Disclosure
Schedules, no approval, consent or waiver of, or notice to, any Person is needed
in order for any Material Contract (including any Change In Control Customer
Contract) to continue in full force and effect following the consummation of the
Transactions. Neither the Company nor any of its Subsidiaries is in default in
any material respect under any Material Contract or other Contract to which the
Company or any of its Subsidiaries, as the case may be, is a party
(collectively, the “Company Contracts”), nor does any condition exist that, with
notice or lapse of time or both, would constitute a default in any material
respect thereunder by the Company or any of its Subsidiaries. To the Knowledge
of the Company, no other party to any Company Contract is in default thereunder,
nor does any condition exist that with notice or lapse of time or both would
constitute a default by any such other party thereunder. Neither the Company nor
any of its Subsidiaries has received any notice of termination or cancellation
under any Material Contract, received any notice of breach or default under any
Material Contract which breach has not been cured, or granted to any third party
any rights, adverse or otherwise, that would constitute a breach of any Material
Contract.

(d)       To the Knowledge of the Company, each of the Company and its
Subsidiaries, as applicable, has satisfied, or is satisfying, in all material
respects, all performance standards and other obligations under any Material
Contract where it is required to do so in order to receive any fees, bonuses,
rebates, incentives, or other payments at the levels at which it has received
fees or payments under such Material Contract in the last or the current fiscal
year and is not required to return any fees or payments received by it or to
provide credits against any future fees or payment that would otherwise be due
to it under any Material Contract, nor is it subject to any penalties under any
such Material Contract, by reason of its failure to satisfy any performance
standard and other obligation contained in such Material Contract.

Section 4.15. Title to Properties.   Neither the Company nor any of its
Subsidiaries owns any real property. Each of the Company and its Subsidiaries,
as applicable, (i) has good and valid title to all material personal property
which is reflected on the Balance Sheet as being owned by the Company or any of
its Subsidiaries (or acquired after the date thereof) (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of business
consistent with past practice and not in violation of this Agreement), free and
clear of all Liens except (x) statutory liens securing payments not yet due, (y)
security interests, mortgages and pledges that secure Indebtedness that is
reflected in the Balance Sheet and (z) such other imperfections or
irregularities of title or other Liens that, individually or in the aggregate,
do not and would not reasonably be expected to materially impair the use of the
properties or assets subject thereto or otherwise materially impair business
operations as presently conducted by the Company or any of its Subsidiaries (any
Lien described in (x), (y) or (z) above, a “Permitted Lien”), and (ii) holds
pursuant to valid and enforceable leases or subleases all such material
properties or material assets which are used in its business and not owned by it
as referred to in the foregoing clause (i), free and clear of all Liens except
Permitted Liens. Each of the Company and its Subsidiaries enjoys peaceful and
undisturbed possession under all such leases or subleases in all material
respects. The representations and warranties set forth in this Section 4.15
shall not apply to Intellectual Property Rights, which are covered exclusively
in Section 4.16.  





22

--------------------------------------------------------------------------------

 

 

Section 4.16. Intellectual Property.

(a)       For purposes of this Agreement:

(i)       “Company Intellectual Property” means all Intellectual Property Rights
used in the conduct of the business of the Company or any of its Subsidiaries,
or owned or held for use by the Company or any of its Subsidiaries.

(ii)      “Company Technology” means all Technology used in or necessary for the
conduct of the business of the Company or any of its Subsidiaries or owned or
held for use by the Company or any of its Subsidiaries.

(iii)     “Intellectual Property Rights” shall mean all of the rights arising
from or in respect of the following, whether protected, created or arising under
the Laws of the United States or any foreign jurisdiction: (A) patents,
provisional patents and utility models and applications therefor, any reissues,
reexaminations, divisionals, continuations, continuations-in-part and extensions
thereof, and equivalent or similar rights anywhere in the world in inventions
and discoveries, including invention disclosures, invention certificates, and
the like (collectively, “Patents”); (B) trademarks, service marks, trade names
(whether registered or unregistered), service names, industrial designs, brand
names, brand marks, trade dress rights, Internet domain names, identifying
symbols, logos, emblems, signs or insignia and including all goodwill associated
with the foregoing (collectively, “Marks”); (C) copyrights, whether registered
or unregistered (including copyrights in computer software programs), mask work
rights, database rights, works of authorship and other rights corresponding
thereto (collectively, “Copyrights”); (D) confidential and proprietary
information, or non-public processes, designs, specifications, technology,
know-how, techniques, formulas, inventions, concepts, trade secrets,
discoveries, ideas and technical data and information, in each case excluding
any rights in respect of any of the foregoing that comprise or are protected by
Copyrights or Patents (collectively, “Trade Secrets”); and (E) all applications,
registrations, renewals, extensions and permits related to any of the foregoing
clauses (A) through (D).

(iv)     “Publicly Available Software” means any open source or free Software
(including any Software licensed pursuant to a GNU public license) or other
Software that requires as a condition of use, modification or distribution that
other Software incorporated into, derived from or distributed with such Software
(a) be disclosed or distributed in source code form, (b) be licensed for the
purpose of making derivative works or (c) be redistributable at no charge.

(v)      “Software” means computer programs, including any and all software
implementations of algorithms, models and methodologies whether in source code,
object code or other form, databases and compilations, including any and all
data and collections of data, descriptions, flow-charts and other documentation
used in the ordinary course of business in the use thereof.

(vi)     “Technology” means, collectively, all information, technical data,
programs, designs, formulas, algorithms, procedures, processes, specifications,
techniques, ideas, know-how, Software (whether in source code, object code or
human readable form), databases and data collections, Internet websites and web
content, tools, inventions (whether patentable or unpatentable and whether or
not reduced to practice), invention disclosures, developments, creations,
improvements, works of authorship, other similar materials and all recordings,
graphs, drawings, reports, analyses, other writings





23

--------------------------------------------------------------------------------

 

 

and any other embodiment of the above, in any form or media, whether or not
specifically listed herein.

(b)       Section 4.16(b) of the Company Disclosure Schedules sets forth an
accurate and complete list of all Patents, registered Marks, pending
applications for registrations of any Marks and any unregistered Marks,
registered Copyrights and pending applications for registration of any
Copyrights, in each case, owned or filed by the Company or any of its
Subsidiaries. Section 4.16(b) of the Company Disclosure Schedules lists (i) the
record owner of each such item, (ii) the jurisdictions in which each such
Intellectual Property Right has been issued or registered or in which any
application for such issuance and registration has been filed and (iii) the date
and number of any such registrations or applications. To the Knowledge of the
Company, (A) there are no overdue filings or unpaid filings, maintenance or
renewal fees currently overdue with respect to any Company Intellectual Property
and no filings or fees due to be submitted or paid with respect to any Company
Intellectual Property within ninety (90) days after the date of this Agreement
and (B) no material Company Intellectual Property has lapsed or been cancelled
or expired other than in the reasonable business judgment of the Company in the
ordinary course of business.

(c)       The Company or its Subsidiaries, as applicable, is the sole and
exclusive owner of, or has valid and continuing rights to use, sell and license,
all of the Company Intellectual Property and Company Technology, in each case,
owned or purported to be owned by or licensed to the Company or its
Subsidiaries, as the case may be, free and clear of any Liens except Permitted
Liens; under the condition that, in the case of Company Intellectual Property
and Company Technology licensed to the Company or its Subsidiaries, any such
rights to use, sell, and license the foregoing may be subject to reasonable
licensing restrictions entered into in the ordinary course of business, or as
otherwise set forth in Section 4.14(a)(i). To the Knowledge of the Company, the
use, practice or other commercial exploitation of the Company Intellectual
Property by the Company or any of its Subsidiaries and the manufacturing,
licensing, marketing, importation, offer for sale, sale or use of the Company
Technology, and the operation of the Company’s, and its Subsidiaries’ businesses
do not infringe, constitute an unauthorized use of, violate, or misappropriate
any Intellectual Property Rights of any third Person. None of the Company or any
of its Subsidiaries is a party to or the subject of any pending or, to the
Knowledge of the Company, threatened suit, action, proceeding or, to the
Knowledge of the Company, investigation which involves a claim (A) against the
Company or any of its Subsidiaries, of infringement, unauthorized use, or
violation of any Intellectual Property Rights of any Person, or challenging the
ownership, use, validity or enforceability of any Company Intellectual Property
or (B) contesting the right of the Company or any of its Subsidiaries to use,
sell, exercise, license, transfer or dispose of any Company Intellectual
Property or Company Technology, or any products, processes or materials covered
thereby in any manner. None of the Company or any of its Subsidiaries has
received written notice of any such threatened claim nor to the Knowledge of the
Company are there any facts or circumstances that would form the basis for any
claim against the Company or any of its Subsidiaries of infringement,
unauthorized use, or violation of any Intellectual Property Rights of any
Person, or challenging the ownership, use, validity or enforceability of any
Company Intellectual Property or Company Technology.

(d)       To the Knowledge of the Company, no Person (including employees and
former employees of the Company, or any of its Subsidiaries) is infringing,
violating, misappropriating or otherwise misusing any Company Intellectual
Property, and none of the Company or any of its Subsidiaries has made any such
claims against any Person (including





24

--------------------------------------------------------------------------------

 

 

employees and former employees of the Company or any of its Subsidiaries) nor,
to the Knowledge of the Company, is there any basis for such a claim.

(e)       No Trade Secret or any other non-public, proprietary information of
the Company or any of its Subsidiaries as presently conducted has been
authorized to be disclosed or, has been actually disclosed by the Company or any
of its Subsidiaries to any employee or any third Person other than pursuant to a
confidentiality or non-disclosure agreement restricting the disclosure and use
of the Company Intellectual Property or Company Technology. Each of the Company
and its Subsidiaries has taken all reasonably necessary and appropriate steps to
protect and preserve the confidentiality of all Trade Secrets and any other
non-public, proprietary or confidential information of the Company or any Person
to whom the Company has a confidentiality obligation.

(f)       Except with respect to (i) licenses of off-the-shelf Software or (ii)
any payments required of the Company or any of its Subsidiaries under any
Material Contract, neither the Company nor any of its Subsidiaries is required,
obligated or under any liability whatsoever to make any payments by way of
royalties, fees or otherwise to any Person with respect to the use of any
Company Intellectual Property or Company Technology in the conduct of the
business as currently conducted.

(g)       Section 4.16(g) of the Company Disclosure Scheduled sets forth a
correct and complete list of all Software that is (i) owned exclusively by the
Company or any of its Subsidiaries; or (ii) used by the Company or any of its
Subsidiaries in its businesses and not exclusively owned by the Company or any
of its Subsidiaries or available on reasonable terms through commercial
distributors or in consumer retail stores.

(h)       No Publicly Available Software (including, all derivative works
thereof) is, in whole or in part, embodied or incorporated into any of the
Company’s or any of its Subsidiaries’ products, which Company or any of its
Subsidiaries makes generally available in any manner that would materially
restrict the ability to protect the proprietary interests of Company or any of
its Subsidiaries in any such products.

(i)       Each of the Company and its Subsidiaries owns, leases or licenses all
Software, hardware, databases, computer equipment and other information
technology (collectively, “Computer Systems”) that are necessary for the
operations of the Company’s and its Subsidiaries’ businesses. The Computer
Systems used by the Company and its Subsidiaries have functioned consistently
and accurately since being installed. The data storage and transmittal
capability, functionality and performance of each item of the Computer Systems
and the Computer Systems as a whole are adequate for the Company’s and its
Subsidiaries’ businesses. The Computer Systems have not failed to any material
extent and the data which they process has not been corrupted. The Company and
its Subsidiaries have taken all reasonable steps in accordance with industry
standards to preserve the availability, security and integrity of the Computer
Systems and the data and information stored on the Computer Systems. Each of the
Company and its Subsidiaries maintains comprehensive and clear documentation
regarding all Computer Systems, their methods of operation, and their support
and maintenance.

Section 4.17. Insurance.   Section 4.17 of the Company Disclosure Schedules sets
forth a correct and complete summary of the material insurance and reinsurance
policies held by, or for the benefit of, the Company or any of its Subsidiaries
as of the date of this



25

--------------------------------------------------------------------------------

 

 

Agreement, including the underwriter of such policies and the amount of the
coverage thereunder) maintained by the Company or any of its Subsidiaries (the
“Policies”). The Policies (i) have been issued by insurers or reinsurers which,
to the Knowledge of the Company, are reputable and financially sound, (ii)
provide coverage for the operations conducted by the Company and its
Subsidiaries of a scope and coverage consistent with customary practice in the
industries in which the Company and its Subsidiaries operate and (iii) are in
full force and effect subject to the Bankruptcy and Equity Exception. Neither
the Company nor any of its Subsidiaries is in breach or default, and has not
taken any action or failed to take any action which, with notice or the lapse of
time, would constitute such a breach or default, or permit termination or
modification, of any of the Policies. No notice of cancellation or termination
has been received by the Company or any of its Subsidiaries with respect to any
of the Policies. The consummation of the Transactions will not, in and of
itself, cause the revocation, cancellation or termination of any Policy. All
appropriate insurers under the Policies have been timely notified of all
potentially insurable material losses known to the Company and its Subsidiaries,
and all appropriate actions have been taken, if any, to timely make all claims
in respect of such insurable matters.

Section 4.18. Brokers and Other Advisors.   Except for Lazard, no broker,
investment banker, financial advisor or other Person is or will be entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission,
or the reimbursement of expenses or indemnification or contribution, in
connection with the Transactions based upon arrangements made by or on behalf of
the Company or any of its Subsidiaries. At or prior to the Closing, all amounts
payable to Lazard in connection with the Transactions will be paid in full by
the Seller, the Company, or a Subsidiary of the Company, or as part of the
Transaction Expenses payable pursuant to Section 2.1.  

Section 4.19. Health Care Regulatory Compliance. 

(a)       Governmental Authorizations and Consents. Except as otherwise
disclosed on Section 4.19(a) of the Company Disclosure Schedules, no action by,
consent, approval, permit or authorization of, or designation, declaration or
filing with, any Governmental Authority is required on the part of the Company
or any of its Subsidiaries with respect to the Company’s authorization,
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.

(b)       Permits.  Section 4.19(b) of the Company Disclosure Schedules lists
all material Permits maintained by the Company and its Subsidiaries in the
conduct of their business. The Company and its Subsidiaries have obtained all of
the Permits necessary under applicable Laws to permit the Company and its
Subsidiaries to own, operate, use and maintain their properties and assets in
the manner in which they are now operated and maintained and to conduct their
business and operations as currently conducted. Each such Permit is in full
force and effect. Each Manager, director, officer, employee, agent and
contractor of the Company or any of its Subsidiaries possesses all Permits
necessary for the lawful conduct of his or her duties and obligations in the
operation of the business of the Company and its Subsidiaries. The operation of
the business of the Company and its Subsidiaries as currently conducted is not
in violation of, nor is the Company or any of its Subsidiaries in default or
violation under, any Permit required to be listed on Section 4.19(b) of the
Company Disclosure Schedules. Neither of the Company nor any of its Subsidiaries
has received notice of any breach or violation from any Governmental Authority
regarding any Permit and is not involved in any litigation, proceeding or, to
the Knowledge of the Company, investigation by or with any Governmental
Authority





26

--------------------------------------------------------------------------------

 

 

relating to any Permit, which if resolved adversely would have an adverse impact
on the ability of the Company or any of its Subsidiaries to conduct their
business as currently conducted. There has been no decision by the Company or,
any of its Subsidiaries to not maintain or renew any Permit currently held for
the operation of its business.

(c)       Compliance with Health Regulatory Laws. 

(i)       The Company and its Subsidiaries are, and at all times since January
1, 2014 (or, if later, since its date of formation), have been, in material
compliance with, and are not and have not been in violation of during the
specified period, all Health Regulatory Laws, including (but not limited to), to
the extent applicable, any federal or state Law regulating (A) fraud and abuse,
(B) referral and financial relationships with providers, (C) insurance, (D)
prompt payment of claims, (E) recordkeeping, (F) patient charges and billing,
(G) quality, (H) safety, (I) network access, (J) privacy, (K) security and (L)
disclosure of payments. Without limiting the foregoing, none of the Company, any
of its Subsidiaries or any of their respective Managers, directors, officers,
employees, contractors or agents has engaged in any conduct that is prohibited
under, or fails to comply with the requirements of, any Health Regulatory Law.
Except as set forth on Section 4.19(c) of the Company Disclosure Schedules,
since January 1, 2015 (or, if later, since the date of its formation), neither
the Company nor any of its Subsidiaries has received or been subject to, and to
the Knowledge of the Company there does not exist any fact, circumstance or
condition that would give rise to, any written notice, charge, claim or
assertion alleging any violations of Health Regulatory Laws or related
Governmental Orders, and to the Knowledge of the Company, no charge, claim,
assertion or action alleging any violation of any Law, Governmental Order, or
Permit by the Company or any of its Subsidiaries is currently threatened against
the Company or any of its Subsidiaries.

(ii)      None of the Company, any of its Subsidiaries, or any of their
respective Managers, directors, officers, employees, contractors or agents
acting on their behalf: (A) are or have been convicted of or charged or
threatened with prosecution or under investigation by a Governmental Authority
for any violation of a Health Regulatory Law, including any Law applicable to a
health care program defined in 42 U.S.C. §1320a-7b(f) (“Federal Health Care
Program”); (B) are or have been convicted of, charged with, or investigated for
any violation of Law related to fraud, theft, embezzlement, breach of fiduciary
responsibility, financial misconduct, obstruction of an investigation, or
manufacture, storage, distribution or sale of controlled substances; (C) are
excluded, suspended or debarred from participation, or are otherwise ineligible
to participate, in any Federal Health Care Program, any federal, state, or local
governmental procurement or non-procurement program, or any other federal or
state government program or activity; or (D) have committed any violation of Law
that is reasonably expected to serve as the basis for any such exclusion,
suspension, debarment or other ineligibility.

(iii)     To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries has failed to comply with Federal Health Care Program requirements
applicable to the Company or any of its Subsidiaries.





27

--------------------------------------------------------------------------------

 

 

(iv)     Neither the Company nor any of its Subsidiaries has, directly or
indirectly, received, paid or delivered any fee, commission or other sum of
money or remuneration, however characterized, to any Governmental Authority or
any other Person which in any manner is related to any Contract of the Company
or any of its Subsidiaries and which is illegal under any applicable Law.
Without limiting the foregoing, none of the Company, any of its Subsidiaries, or
any of their respective Managers, directors, officers, employees, contractors or
agents, or any other Person acting on behalf of the Company or any of its
Subsidiaries, acting alone or together, has directly or indirectly (A) made any
illegal or unethical contribution, gift, bribe, rebate, payoff, commissions,
promotional allowances, influence payment, kickback, or other payment or
economic benefit to any person, private or public, regardless of what form,
whether in money, property, or services; (B) established or maintained any fund
or asset that has not been recorded in the books and records of the Company or
its Subsidiaries; (C) engaged in any business practices or conducted any
dealings that are contrary to accepted industry standards; or (D) aided,
abetted, caused (directly or indirectly), participated in, or otherwise
conspired with, any Person to violate the terms of any judgment, sentence, order
or decree of any court or Governmental Authority.

(v)      None of the Company, any of its Subsidiaries, or any of their
respective Managers, directors, officers, employees, contractors or agents, or
any other Person acting on behalf of the Company or any of its Subsidiaries has
made an untrue or fraudulent statement, including, but not limited to
certification, to any Governmental Authority or agent thereof, failed to
disclose a fact required to be disclosed to a Governmental Authority or agent
thereof, or committed an act, made a statement, or failed to make a statement
that would reasonably be expected to provide a basis for any Governmental
Authority or agent thereof, to cause the Company or any of its Subsidiaries to
invoke their policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities” as set forth in 56 Fed. Reg. 46191 (Sept. 10,
1991), or to initiate any other legal action relating to fraud, false claims, or
false statements.

(d)       Corporate Compliance Program. Each of the Company and its Subsidiaries
has adopted and maintains a compliance program that is intended to assist it to
be in compliance with all Law, standards and guidelines relevant to its
business, including but not limited all Health Regulatory Laws, and includes
each of the following elements: (i) a code of conduct and other applicable
policies and procedures; (ii) training on the code of conduct, policies and
procedures; (iii) an auditing and monitoring function; (iv) disciplinary
guidelines to enforce compliance standards; (v) an anonymous reporting process
for potential violations of Law or the compliance program; (vi) designation of a
compliance officer; and (vii) a mechanism for ensuring the effectiveness of the
compliance program. Neither the Company nor any of its Subsidiaries, nor to the
Knowledge of the Company, any of their respective Managers, directors, officers,
employees, contractors or agents has violated such compliance program. 

(e)       Privacy Compliance. The Company and its Subsidiaries are in material
compliance with all applicable security and privacy standards regarding
protected health and employee information, or any applicable local, state,
provincial or federal privacy Laws, including but not limited to HIPAA. Any
employee or patient information that has been collected, used or disclosed has
been done so with the consent of each individual to whom the information
relates, if such consent, implied or otherwise, was required under applicable
privacy Law or has been used only for the purposes for which such information
was initially collected or





28

--------------------------------------------------------------------------------

 

 

as otherwise permitted by applicable Law and/or agreement. The Company and its
Subsidiaries have developed and implemented policies, procedures and training
programs to help assure past, current, and ongoing compliance with HIPAA’s
privacy, security, enforcement and breach notification regulations and state
privacy and security laws. The Company and its Subsidiaries maintain all
necessary “business associate” agreements with “covered entities” as required
under HIPAA, and are in compliance with all such “business associate”
agreements. No violation of any applicable privacy Law, including but not
limited to HIPAA, has been alleged or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries by any Governmental
Authority, including but not limited to the Office of Civil Rights of the U.S.
Department of Health and Human Services, a patient or any other Person since
January 1, 2013. 

(f)       Manufacturer Discounts and Rebates. Each of the Company or its
Subsidiaries has properly documented, accounted for and disclosed to its
customers all manufacturer discounts, rebates, incentive payments,
administrative fees and remuneration from pharmaceutical manufacturers and is in
compliance with Health Regulatory Laws (including the provisions of ERISA and
state and federal Anti-Kickback statutes), and policies and contractual
requirements of manufacturers and customers regarding such manufacturer
discounts, rebates, incentive payments, administrative fees and remuneration.

(g)       Drug/Pharmaceutical Purchases. The purchase of drugs and
pharmaceuticals by the Company and its Subsidiaries has at all times been
conducted pursuant to the proper classification of the identity and status of
the purchaser of such drugs and pharmaceuticals and in accordance with all
applicable Health Regulatory Laws and policies of drug/pharmaceutical
manufacturers.

(h)       Drug/Pharmaceutical Inventory. With respect to the drugs and
pharmaceutical inventories of the Company and its Subsidiaries: (i) all of such
inventory is merchantable in accordance with the Federal Food Drug and Cosmetic
Act or any other Law, including such applicable requirements as are imposed by
the FDA or any state pharmacy board, (ii) all of such inventory other than
written off inventory, except to the extent of reserves shown on the face of the
Balance Sheet, consists of a quality and quantity usable and salable in its
ordinary course, (iii) none of such inventory is slow moving, obsolete, damaged
or defective, (iv) the quantities of each item of such inventory are not
excessive and are reasonable in the present circumstances of the Company and its
Subsidiaries, (v) all of such inventory not written off has been priced at the
lower of cost or net realizable value on a first in, first out basis, except in
each case subject to the reserve shown on the face of the Balance Sheet, (vi)
none of such inventory is on consignment; and (vii) such inventory is
appropriately sourced in accordance with all applicable Law, including all
applicable FDA requirements.

(i)       Drug Dispensing. With respect to the dispensing of drugs and related
products by the Company and its Subsidiaries: (i) all dispensing has been duly
authorized in accordance with applicable state and federal Law, including Laws
regulating controlled substances and drug diversion, (ii) no therapeutic
interchanges, redispensing of returned merchandise, and/or pill splitting
programs have been implemented except in accordance with applicable Law and good
clinical practice, (iii) all dispensing has been by duly licensed pharmacists
and/or other individuals authorized and appropriately supervised under
applicable Law to dispense such products.





29

--------------------------------------------------------------------------------

 

 

Section 4.20. Accounts and Notes Receivable and Payable.   All accounts and
notes receivable of the Company and its Subsidiaries have arisen from bona fide
transactions in the ordinary course of business consistent with past practice
and are payable on ordinary trade terms.  All accounts and notes receivable of
the Company and its Subsidiaries reflected on the Balance Sheet are at the
aggregate recorded amounts thereof, net of any applicable reserve for returns or
doubtful accounts reflected thereon, which reserves are adequate and were
calculated in a manner consistent with past practice and in accordance with
GAAP, consistently applied.  All accounts and notes receivable of the Company
and its Subsidiaries arising after the Balance Sheet Date and existing on the
date hereof are at the aggregate recorded amounts thereof, net of any applicable
reserve for returns or doubtful accounts, which reserves are adequate and were
calculated in a manner consistent with past practice and in accordance with
GAAP, consistently applied.  None of the accounts or the notes receivable of the
Company and any of its Subsidiaries (i) are subject to any setoffs or
counterclaims or (ii) represent obligations for goods or services subject to any
repurchase, return, refund or rebate arrangement.

Section 4.21. Related Party Transactions.   Except as set forth on Section 4.21
of the Company Disclosure Schedules, no employee, officer, director, Manager or
member of the Company or any of its Subsidiaries, or, to the Knowledge of the
Company, any member of his or her immediate family or any of their respective
Affiliates (“Related Persons”) (i) owes any amount to the Company or any of its
Subsidiaries, nor does the Company or any of its Subsidiaries owe any amount to,
or has the Company or any of its Subsidiaries made or committed to make any loan
or guarantee of any credit or performance to or for the benefit of, any Related
Person except for salary, wages and other amounts payable to or for the benefit
of employees pursuant to any Company Plan, (ii) is involved in any business
arrangement or other relationship with the Company or any of its Subsidiaries
(whether written or oral) other than employment, ownership, or management
relationships with the Company and/or its Subsidiaries that have been disclosed
to Parent in the Company Disclosure Schedules, (iii) owns any property or right,
tangible or intangible, that is used by the Company or any of its Subsidiaries,
(iv) has any claim or cause of action against the Company or any of its
Subsidiaries, (v) owns any direct or indirect interest of any kind in, or
controls or is a director, Manager, officer, employee or partner of, or
consultant to, or lender to or borrower from or has the right to participate in
the profits of, any Person which is a competitor, supplier, customer, landlord,
tenant, creditor or debtor of the Company or any of its Subsidiaries.

Section 4.22. Banks; Power of Attorney.   Section 4.22 of the Company Disclosure
Schedules contains a complete and correct list of the names and locations of all
banks in which the Company or any of its Subsidiaries have accounts or safe
deposit boxes and the names of all persons authorized to draw thereon or to have
access thereto. Except as set forth on Section 4.22 of the Company Disclosure
Schedules, no person holds a power of attorney to act on behalf of the Company
or any of its Subsidiaries.

Section 4.23. Customers and Suppliers.

(a)       Section 4.23(a) of the Company Disclosure Schedules sets forth a list
of the top ten (10) customers and the top ten (10) suppliers of the Company and
its Subsidiaries, showing the approximate total sales by the Company and its
Subsidiaries to each such customer and the approximate total purchases by the
Company and its Subsidiaries from each such supplier, during the 2015 fiscal
year of the Company and its Subsidiaries. Section 4.23(a) of the Company
Disclosure Schedules also sets forth the approximate total sales by the Company
and





30

--------------------------------------------------------------------------------

 

 

its Subsidiaries to Deseret Mutual Benefits Administrators and its affiliates,
during the twelve (12)-month period ending as of the end of the month preceding
the date hereof.

(b)       Since the Balance Sheet Date, no customer or any supplier of the
Company or any of its Subsidiaries has terminated its relationship with the
Company or its Subsidiaries or reduced or changed the pricing or other terms of
its business with the Company or its Subsidiaries and, to the Knowledge of the
Company, (i) no customer has notified the Company or any of its Subsidiaries
that it intends to terminate or reduce the pricing or change, in any material
respect, the other terms of its business with the Company or its Subsidiaries,
as the case may be, (ii) no supplier has notified the Company or any of its
Subsidiaries that it intends to terminate or increase or change, in any material
respect, the pricing or other terms of its business with the Company or its
Subsidiaries, as the case may be, and (iii) to the actual knowledge of the
individuals listed on Exhibit 10.11(b), there is no existing fact, circumstance
or condition that would be expected to give rise to such a notice.

Section 4.24. Certain Payments.   Neither the Company nor any of its
Subsidiaries, or the Seller or, to the Knowledge of the Company, any Manager,
director, officer, employee, or other Person associated with or acting on behalf
of any of them, has directly or indirectly (a) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services in violation of any Law, or (b) established or maintained any fund or
asset with respect to the Company or its Subsidiaries that has not been recorded
in the books and records of the Company or its Subsidiaries, as applicable.

Section 4.25. Sales Personnel.   Each sales agent employed with the Company, or
any Subsidiary of the Company is properly licensed to sell the products and
services of the Company and its Subsidiaries, as applicable. The compensation
payable by the Company or its Subsidiaries, as the case may be, to such
employees complies with applicable Health Regulatory Laws. 

Section 4.26. Recoupment Proceedings.   Except as set forth on Section 4.26 of
the Company Disclosure Schedules, there are no material Program recoupments or
material recoupments of any third-party payor being sought, requested or
claimed, or to the Knowledge of the Company, threatened against the Company or
any of the Company’s Subsidiaries.

Section 4.27. Capital or Surplus Management.   Except as set forth on Section
4.27 of the Company Disclosure Schedules, to the Knowledge of the Company,
neither the Company nor any of its Subsidiaries are subject to any requirement
to maintain capital or surplus amounts or levels, or is subject to any
restriction on the payment of dividends or other distributions on its membership
interests or shares of capital stock, except for such requirements or
restrictions under insurance or other Laws of general application.

Section 4.28. Entire Business; Sufficiency of Assets and Employees.   The assets
and employees of the Company and its Subsidiaries constitute all of the assets
(including contractual rights with service vendors) and employees used in or
employed by the business of the Company and its Subsidiaries as such business is
currently conducted and no asset or employee of any Affiliate of the Company
(other than the assets or employees of the Subsidiaries of the Company and
Granite) is necessary for the conduct of the business of the Company and its
Subsidiaries.



31

--------------------------------------------------------------------------------

 

 

ARTICLE V

Representations and Warranties of Parent

Parent makes to the Seller the representations and warranties contained in this
Article V:  

Section 5.1.       Organization, Standing and Corporate Power.  Parent is a
corporation or limited liability company duly organized, validly existing and in
good standing under the Laws of the jurisdiction in which it is incorporated.

Section 5.2.       Authority; Noncontravention.  

(a)       Parent has all necessary power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and to consummate the
Transactions. The execution, delivery and performance by Parent of this
Agreement, and the consummation by Parent of the Transactions, have been duly
authorized and approved by its Board of Directors and no other corporate action
on the part of Parent is necessary to authorize the execution, delivery and
performance by Parent of this Agreement and the consummation by it of the
Transactions. This Agreement has been duly executed and delivered by Parent and,
assuming due authorization, execution and delivery hereof by the Company and the
Seller, constitutes a legal, valid and binding obligation of Parent, enforceable
against it in accordance with its terms, subject to the Bankruptcy and Equity
Exception.

(b)       Neither the execution and delivery of this Agreement by Parent, nor
the consummation by Parent of the Transactions, nor compliance by Parent with
any of the terms or provisions hereof, will (i) conflict with or violate any
provision of the certificate of incorporation or bylaws of Parent or (ii)
assuming that the authorizations, consents and approvals referred to in Section
5.3 are obtained and the filings referred to in Section 5.3 are made, (x)
violate any Law, judgment, writ or injunction of any Governmental Authority or
any arbitration award applicable to Parent or any of its Subsidiaries or any of
their respective properties or assets, or (y) violate, conflict with, result in
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of, Parent under, any of the terms,
conditions or provisions of any Contract to which Parent is a party, or by which
it or any of its properties or assets may be bound or affected that,
individually or in the aggregate, could reasonably be expected to adversely
affect the ability of Parent to perform, in a timely manner, its obligations
under this Agreement or to consummate the Transactions.

Section 5.3.       Governmental Approvals.   Except for the approvals or filings
referred to in Schedule 5.3 delivered by Parent to the Company, no consents or
approvals of, or filings, declarations or registrations with, any Governmental
Authority are necessary for the execution and delivery of this Agreement by
Parent or the consummation by Parent of the Transactions, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect with respect to Parent.

Section 5.4.       Brokers and Other Advisors.   No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other





32

--------------------------------------------------------------------------------

 

 

similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Parent or any of its Subsidiaries.

Section 5.5.       Litigation.   There is no suit, claim, action, proceeding or
investigation pending or, to the Knowledge of Parent, threatened against Parent
and Parent is not subject to any outstanding order, writ, judgment, injunction
or decree of any Governmental Authority that would be reasonably likely,
individually or in the aggregate, to (a) prevent or materially delay the
consummation of the Sale or (b) otherwise prevent or materially delay
performance by Parent of any closing condition set forth in Section 7.3 or of
its material obligations under this Agreement.

Section 5.6.       Sufficient Funds.   Parent has sufficient funds available
(through existing credit arrangements, commitment letters or otherwise) to fully
fund all of Parent’s obligations under this Agreement, including payment of the
Purchase Price, the Adjustment Amount, if applicable, and all fees and expenses
of Parent related to the transactions contemplated by this Agreement. Parent
acknowledges that the availability of funding is not a condition precedent
(under Section 7.2 or otherwise) to its obligations to close the transactions
contemplated by this Agreement.

Section 5.7.       Reliance.   Except for the representations and warranties
expressly made by the Company and the Seller in Article III,  Article IV and the
certificate delivered pursuant to Section 7.2(n) of this Agreement, (a) (i)
neither the Company nor the Seller is making or has made any representation or
warranty, express or implied, at law or in equity, in respect of the Company or
the Company’s business, assets, Liabilities, operations, or condition (financial
or otherwise), the nature or extent of any liabilities, the prospects of the
Company’s business, the effectiveness or the success of any operations, or the
accuracy or completeness of any confidential information memoranda, projections,
forecasts or estimates of earnings, or other information (financial or
otherwise) regarding the Company furnished to Parent or its representatives or
otherwise made available to Parent and its representatives, in management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated hereby, and (ii) no officer, agent, representative or
employee of the Company or the Seller has any authority, express or implied, to
make any representations, warranties or agreements not set forth in this
Agreement and (b) Parent is acquiring the Company subject only to the
representations and warranties set forth in Article III,  Article IV and the
certificate delivered pursuant to Section 7.2(n) of this Agreement.

Section 5.8.       Investment.   Parent is aware that the Interests being
acquired by Parent pursuant to the transactions contemplated hereby have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or under any state securities Law. Parent qualifies as an “accredited
investor” as such term is defined in Rule 501(a) promulgated under the
Securities Act, and Parent is acquiring the Interests to be acquired by Parent
hereunder solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof within the meaning of the Securities
Act, nor with any present intention of distributing or selling any of the
Interests. Neither Parent nor or any of its Affiliates will sell or otherwise
dispose of the Interests except in compliance with the registration requirements
or exemption provisions under the Securities Act and the rules and regulations
promulgated thereunder, or any other applicable securities Law.





33

--------------------------------------------------------------------------------

 

 

Section 5.9.       Information.   Parent acknowledges that it has been furnished
with such documents, materials and information as Parent deems necessary or
appropriate for evaluating the purchase of the Interests. Parent confirms that
it has made such further investigation of the business of the Company and its
Subsidiaries as was deemed appropriate to evaluate the merits and risks of this
purchase. Parent further acknowledges that it has had the opportunity to ask
questions of, and receive answers from, the Managers and the officers of the
Company, its Subsidiaries, the Seller and Persons acting on behalf of the
Company, its Subsidiaries, the Seller concerning the terms and conditions of the
purchase of the Interests.

ARTICLE VI

Additional Covenants and Agreements

Section 6.1.       Conduct of Business.   Except as expressly required or
permitted by this Agreement, as required by applicable Law or as permitted by
the prior written consent of Parent, during the period from the date of this
Agreement until the earlier of the Closing or the termination of this Agreement
pursuant to Article VIII, the Company shall, and shall cause each of its
Subsidiaries to, (i) conduct its business in the ordinary course consistent with
past practice, (ii) comply in all material respects with all applicable Laws and
the requirements of all Material Contracts, (iii) use commercially reasonable
efforts to maintain and preserve intact its business organization and the
goodwill of those having business relationships with it and retain the services
of its present officers and key employees, in each case, to the end that its
goodwill and ongoing business shall not be materially impaired at the Closing,
and (iv) keep in full force and effect or renew  all material insurance policies
maintained by the Company and its Subsidiaries other than changes to such
policies made in the ordinary course of business. Without limiting the
generality of the foregoing, except as expressly required or permitted by this
Agreement, required by applicable Law, specified in Section 6.1 of the Company
Disclosure Schedules or permitted by the prior written consent of Parent, during
the period from the date of this Agreement to the earlier of the Closing or the
termination of this Agreement pursuant to Article VIII, the Company shall not,
and shall not permit any of its Subsidiaries to:

(a)       (i) issue, sell, grant, dispose of, pledge or otherwise encumber any
of the Interests, other shares of capital stock, membership interest, securities
or equity interests in or of the Company or any of its Subsidiaries, or any
securities, rights or options convertible into, or exchangeable or exercisable
for, or evidencing the right to subscribe for, or any calls, commitments or any
other agreements of any character to purchase or acquire, any Interests, or any
membership interests, shares of capital stock, membership interest, securities
or equity interests in or of the Company or any of its Subsidiaries; (ii)
redeem, purchase or otherwise acquire any of the foregoing; or (iii) declare,
set aside for payment or pay any distribution on, or make any other distribution
in respect of, the foregoing;

(b)       incur or assume any material Indebtedness (or enter into a “keep well”
or similar agreement) or issue or sell any debt securities or options, warrants,
calls or other rights to acquire any debt securities;

(c)       sell, transfer, assign, lease, mortgage, encumber, license (other than
non-exclusive licenses received from or granted to customers in the ordinary
course of business consistent with past practice) or otherwise dispose of or
subject to any Lien (including pursuant to a sale-leaseback transaction or an
asset securitization transaction), other than a Permitted Lien, any of its
properties or assets to any Person, except (i) pursuant to Contracts in force on
the date





34

--------------------------------------------------------------------------------

 

 

of this Agreement and listed on Section 6.1(c) of the Company Disclosure
Schedules, correct and complete copies of which have been made available to
Parent or (ii) dispositions of obsolete or worthless assets;

(d)       make any capital expenditures, except in the ordinary course of
business consistent with past practice and in an amount not in excess of $50,000
in the aggregate for the Company and its Subsidiaries taken as a whole;

(e)       (i) directly or indirectly acquire, by merging or consolidating with,
or by purchasing all of or a substantial equity interest in, or by any other
manner, any Person or any division or business of any Person or (ii) except
pursuant to Section 6.1(d), otherwise acquire any properties or assets except in
the ordinary course of business consistent with past practice, provided, that no
such acquisition in the ordinary course of business of any assets (other than
inventory) that, individually, have a purchase price in excess of $40,000 or any
group of related assets that, in the aggregate, have a purchase price in excess
of $80,000, shall be made without reasonable prior notice to Parent and shall
not be made without Parent’s prior written consent (for purposes of clarity,
purchases of inventory in the ordinary course of business in any amount do not
require notice to Parent or consent from Parent);

(f)       make any investment (by contribution to capital, property transfers,
purchase of securities or otherwise) in, or loan or advance (other than travel
and similar advances to its employees in the ordinary course of business
consistent with past practice) to, any Person other than in the ordinary course
of business consistent with past practice;

(g)       (i) enter into, terminate or amend any Material Contract, or make any
proposal to enter into, terminate, or amend any Material Contract, or, other
than in the ordinary course of business consistent with past practice, any other
Contract that is material to the Company and its Subsidiaries, taken as a whole,
(ii) enter into any Contract that would be breached by, or require the consent
of any third party in order to continue in full force and effect following
consummation of the Transactions, or (iii) release any Person from, or modify or
waive any provision of, any confidentiality, standstill or similar agreement or
fail to take all action reasonably necessary to enforce each such
confidentiality, standstill and similar agreement (in each case, other than any
such agreement with Parent);

(h)       (i) increase in any manner the compensation or benefits of any of its
current or former Managers, directors, officers, employees or consultants
outside of the ordinary course of business consistent with past practice, (ii)
hire or terminate any Manager, director, officer or employee outside of the
ordinary course of business consistent with past practice, (iii) take any action
to accelerate the vesting or payment of any compensation or benefits of any of
its current or former Managers, directors, officers, employees or consultants,
other than as required by a Company Plan, or (iv) enter into, establish, amend
or terminate, outside of the ordinary course of business consistent with past
practice, any employment, consulting, retention, change in control, collective
bargaining, bonus or other incentive compensation, profit sharing, health or
other welfare, option or other equity (or equity-based), pension, retirement,
vacation, severance, deferred compensation or other compensation or benefit
plan, policy, program, agreement, trust, fund or arrangement with, for or in
respect of, any current or former Manager, director, officer, employee,
consultant or Affiliate;



35

--------------------------------------------------------------------------------

 

 

(i)       make, change or revoke any Tax election (including making an entity
classification election pursuant to Treasury Regulation Section 301.7701-3(c) to
be classified as an association taxable as a corporation); file any amended Tax
Return; file any Tax Return unless such Tax Return shall have been prepared
consistent with past practice; enter into any closing agreement pursuant to
Section 7121 of the Code (or any similar provisions of applicable Law) or any
Tax Sharing Agreement; settle or compromise any claim, liability or assessment
relating to Taxes; surrender any right to claim a refund of Taxes, or obtain any
Tax ruling;

(j)       make any changes in financial or tax accounting methods, principles or
practices (or change an annual accounting period), except insofar as may be
required by a change in GAAP or applicable Law;

(k)       amend the Company Organizational Documents or any organization
document of any Subsidiary of the Company;

(l)       adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization;

(m)       pay, discharge, settle or satisfy any material claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge, settlement or satisfaction in
accordance with their terms of liabilities, claims or obligations reflected or
reserved against in the Balance Sheet; provided that debt payments required
under the Loan Agreement may be made when due;

(n)       issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) or customers or clients without the prior written approval of
Parent, except for communications in the ordinary course of business that do not
relate to the Transactions and do not provide to any Person any information
regarding the Company, that might be considered material non-public information
(within the meaning of Regulation FD under the Exchange Act) if the Company’s
securities were registered under Section 12(b) of the Exchange Act; 

(o)       acquire any material properties or assets or sell, assign, license
(other than non-exclusive licenses received from or granted to customers in the
ordinary course of business consistent with past practice), transfer, convey,
lease or otherwise dispose of any material properties or assets;

(p)       enter into, modify or terminate any labor or collective bargaining
agreement or, through negotiation or otherwise, make any commitment or incur any
liability to any labor organization;

(q)       enter into, or modify, amend or terminate, any Contract which would
(i) cause the Company or any Subsidiary to incur a liability in excess of
$20,000 or receive revenues in excess of $50,000, or (ii) have a term of more
than one year (unless the Company or its Subsidiaries, as applicable, may cancel
such Contract in its discretion without incurring a liability in excess of
$20,000) or (iii) reasonably be expected to have a Material Adverse Effect on
the Company (provided, however, that in no event will the Company be considered
in breach of this clause (iii) in connection with entering into a Contract after
the date hereof as to which it has received the written consent of Parent);
notwithstanding the foregoing, Parent hereby agrees



36

--------------------------------------------------------------------------------

 

 

that the Company or its Subsidiaries may enter into standard pharmacy services
management agreements or similar agreements to provide services and/or products
to the following entities: McKee Foods Corporation, Colorado Choice Health Plan,
Bristol Bay Native Corporation, Synergy Rx, Nu Skin Enterprises, Freedom
Oilfield Services, and Ball Enterprises; provided that such Contracts are on
terms substantially comparable to the terms therefor previously disclosed to
Parent; 

(r)       take any actions outside the ordinary course of business that would
affect Closing Date Indebtedness or Closing Date Working Capital from the
respective amounts thereof as of 11:59 P.M. on the Business Day immediately
prior to the Closing Date to the time of the Closing; or

(s)       agree, in writing or otherwise, to take any of the foregoing actions,
or take any action or agree, in writing or otherwise, to take any action which
would (i) cause any of the representations or warranties of the Company set
forth in this Agreement to be untrue in any material respect or (ii) in any
material respect impede or delay the ability of the parties to satisfy any of
the conditions to the Sale set forth in this Agreement.

Section 6.2.       No Solicitation by the Company; Etc.  

(a)       Neither the Company nor the Seller shall, and shall cause the
Company’s Managers, directors, officers, employees, investment bankers,
financial advisors, attorneys, accountants, contractors, agents and other
representatives (collectively, “Representatives”) to not, directly or indirectly
(i) solicit, initiate, cause, facilitate or knowingly encourage (including by
way of furnishing information) any inquiries or proposals that constitute, or
would reasonably be expected to lead to, a Takeover Proposal, (ii) participate
in any discussions or negotiations with any Person regarding any Takeover
Proposal or (iii) enter into any agreement related to any Takeover Proposal.

(b)       The Company or the Seller, as applicable, shall promptly notify
Parent, orally and in writing if, and in no event later than two (2) business
days after, any proposal, offer, inquiry or other contact is received by, any
information is requested from, or any discussions or negotiations (or
continuation of discussions or negotiations) are sought to be initiated with,
the Company, or the Seller in respect of any Takeover Proposal, and shall, in
any such notice to Parent, indicate the identity of the Person making such
proposal, offer, inquiry, request or other contact and the terms and conditions
of any proposals or offers or the nature of any inquiries, requests or other
contacts (and shall include with such notice copies of any written materials
received from or on behalf of such Person relating to such proposal, offer,
inquiry, request or other contact).

(c)       For purposes of this Agreement, “Takeover Proposal” means any inquiry,
proposal or offer from any Person relating to any (A) direct or indirect
acquisition (whether in a single transaction or a series of related
transactions) of assets of the Company, (B) direct or indirect acquisition
(whether in a single transaction or a series of related transactions) of
Interests or other equity interests in the Company or (C) merger, consolidation,
share exchange, business combination, recapitalization, liquidation, dissolution
or similar transaction involving the Company, other than the Transactions.





37

--------------------------------------------------------------------------------

 

 

Section 6.3.       Commercially Reasonable Efforts.

(a)       Subject to the terms and conditions of this Agreement (including
Section 6.3(c)), each of the parties hereto shall cooperate with the other
parties and use their commercially reasonable efforts to (i) take, or cause to
be taken, all actions, and do, or cause to be done, all things, necessary,
proper or advisable to cause the conditions to Closing to be satisfied as
promptly as practicable and to consummate the Transactions, including (A)
notifying each third party to the Change In Control Customer Contracts listed on
Section 4.14(b) of the Company Disclosure Schedules of the Transactions and
requesting a waiver, if required, of any termination rights arising as a result
of the Transactions from each such party, and (B) preparing and filing promptly
and fully all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents, and (ii) obtain all approvals, consents, registrations, permits,
authorizations and other confirmations from any Governmental Authority or third
party necessary, proper or advisable to consummate the Transactions. 

(b)       Each of the parties hereto shall use commercially reasonable efforts
to (i) cooperate in all respects with each other party in connection with any
filing or submission with or to a Governmental Authority in connection with the
Transactions and in connection with any investigation or other inquiry by or
before a Governmental Authority relating to the Transactions, including any
proceeding initiated by a private party, and (ii) keep the other parties
informed in all material respects and on a reasonably timely basis of any
material communication received by such party from, or given by such party to,
any Governmental Authority and of any material communication received or given
in connection with any proceeding by a private party, in each case regarding any
of the Transactions. Subject to applicable Laws relating to the exchange of
information, each of the parties hereto shall have the right to review in
advance, and to the extent reasonably practicable each will consult the other
on, all information relating to the other party, as the case may be, that
appears in any filing made with, or written materials submitted to, any third
party and/or any Governmental Authority in connection with the Transactions.

(c)       In furtherance and not in limitation of the covenants of the parties
contained in this Section 6.3, each of the parties hereto shall use commercially
reasonable efforts to resolve such objections, if any, as may be asserted by a
Governmental Authority or other Person with respect to the Transactions.
Notwithstanding the foregoing or any other provision of this Agreement, the
Company shall not, without Parent’s prior written consent, commit to any
divestiture transaction or agree to any change of or restriction on its
business, and nothing in this Section 6.3 shall (i) limit any applicable rights
a party may have to terminate this Agreement pursuant to Section 8.1 so long as
such party has up to then complied in all material respects with its obligations
under this Section 6.3 or (ii) require Parent to offer, accept or agree to (A)
dispose of or hold separate any part of its or the Company’s business,
operations, assets or product lines (or a combination of Parent’s and the
Company’s respective businesses, operations, assets or product lines), (B) not
compete in any geographic area or line of business, and/or (C) restrict or
change the manner in which, or whether, Parent or the Company or any of their
Affiliates may carry on business in any part of the world.

(d)       The commercially reasonable efforts required the Company and its
Subsidiaries and the Seller under this Section 6.3 shall not require any such
party to commence any litigation or arbitration proceeding, to offer or grant or
otherwise provide any accommodation (financial or otherwise) to any Person, or
to provide financing to Parent for the completion of the Transactions.



38

--------------------------------------------------------------------------------

 

 

Section 6.4.       Public Announcements.   The initial press release with
respect to the execution of this Agreement shall be a joint press release to be
reasonably agreed upon by Parent and the Seller. Thereafter, none of the
Company, the Seller or Parent shall issue or cause the publication of any press
release or other public announcement (to the extent not previously issued or
made in accordance with this Agreement) with respect to the Sale, this Agreement
or the other Transactions without the prior consent of the other party (which
consent shall not be unreasonably withheld or delayed), except as may be
required by Law or in the case of Parent by its listing agreement with any
securities exchange as determined in its good faith judgment (in which case such
party shall not issue or cause the publication of such press release or other
public announcement without prior consultation insofar as practicable with the
Seller). 

Section 6.5.       Access to Information; Confidentiality.  Subject to
applicable Laws relating to the exchange of information, the Company agrees
that, prior to the Closing or the termination of this Agreement in accordance
with Article VIII, Parent and its Representatives shall be entitled to make such
investigation of the properties, assets, businesses and operations of the
Company and its Subsidiaries and such examination of the books, records and
financial condition of the Company and its Subsidiaries as Parent reasonably
requests, and to make extracts and copies of such books and records (provided,
however, that the foregoing shall not require the Company or its Subsidiaries to
provide any such access or disclose any information to the extent the provision
of such access or such disclosure would contravene applicable Law or jeopardize
the loss of an attorney-client privilege). No investigation by Parent prior to
or after the date of this Agreement shall diminish or obviate any of the
representations, warranties, covenants or agreements of the Company or the
Seller contained in this Agreement or the Company Documents. Any such
investigation by Parent shall occur during the normal business hours of the
Company and its Subsidiaries but shall not unreasonably interfere with any of
the businesses or operations of the Company or its Subsidiaries. In order that
Parent may have full opportunity to make such physical, business, accounting and
legal review, examination or investigation as it may reasonably request
regarding the affairs of the Company and its Subsidiaries, the Company shall use
commercially reasonable efforts to cause its Representatives to cooperate fully
with Parent’s Representatives in connection with such review and examination.
Parent and its Representatives shall hold information received from the Company
and its Subsidiaries pursuant to this Section 6.5 in confidence in accordance
with the terms of the Confidentiality Agreement.

Section 6.6.       Notification of Certain Matters.  The Company and the Seller
shall give prompt written notice to Parent, and Parent shall give prompt written
notice to the Seller, of (i) any notice or other communication received by such
party from any Governmental Authority in connection with the Transactions or
from any Person alleging that the consent of such Person is or may be required
in connection with the Transactions, (ii) any actions, suits, claims,
investigations or proceedings commenced or, to such party’s knowledge,
threatened against or otherwise involving such party or any of its Subsidiaries
or Affiliates which relate to the Transactions, (iii) the discovery of any fact
or circumstance that, or the occurrence or nonoccurrence of any event the
occurrence or non-occurrence of which, would cause any representation or
warranty made by such party contained in this Agreement (A) that is qualified as
to materiality to be untrue or (B) that is not so qualified to be untrue in any
material respect or, in the case of the Company would cause any of the
information provided in the Company Disclosure Schedules to not be true and
correct as of the time such information was provided in light of such discovery
or occurrence or non-occurrence, and (iv) any material failure of such





39

--------------------------------------------------------------------------------

 

 

party to comply with or satisfy any covenant or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 6.6 shall not (x) cure any breach of any representation
of warranty of the party giving such notice or any non-compliance by the party
giving such notice with any covenant, agreement or other provision contained in
this Agreement or (y) limit the remedies available to the party receiving such
notice in respect of such breach or non-compliance.

Section 6.7.       Fees and Expenses.   Except as may otherwise be provided
herein, all fees and expenses incurred in connection with this Agreement, the
Sale and the Transactions shall be paid by the party incurring such fees or
expenses, whether or not the Sale is consummated.

Section 6.8.       Tax Matters. 

(a)       The Seller shall, at its own expense, prepare and file or cause to be
prepared and filed all Pass-Through Tax Returns that are required to be filed by
or with respect to the Company for any Pre-Closing Tax Period or Straddle
Period.  The Seller shall deliver to Parent copies of each such Pass-Through Tax
Return at least twenty (20) days prior to the due date for filing such
Pass-Through Tax Return, and shall permit Parent to review and comment on such
Tax Return prior to filing and the Seller shall consider Parent’s comments in
good faith.

(b)       The Company or any of its Subsidiaries, as applicable, shall prepare
(or cause to be prepared) all Tax Returns (other than any Pass-Through Tax
Return described in Section 6.8(a)) of the Company or its Subsidiaries for
Pre-Closing Tax Periods.  All such Tax Returns shall be prepared in a manner
consistent with past practice; provided, that there is a reasonable basis for
the positions claimed on such Tax Returns.  The Company or any of its
Subsidiaries, as applicable, shall deliver to Parent, in the case of any such
Tax Return required to be filed on or prior to the Closing Date, or to the
Seller, in the case of any such Tax Return required to be filed after the
Closing Date, copies of each such Tax Return at least twenty (20) days prior to
the due date for filing such Tax Return, and shall permit Parent or the Seller,
as applicable, to review and approve such Tax Return prior to filing (which
approval shall not be unreasonably withheld or delayed).  To the extent that any
such Tax Return is required to be filed on or prior to the Closing Date, the
Seller shall cause the Company or any of its Subsidiaries, as applicable, to
timely file such Tax Return.  If any such Tax Return is required to be filed by
the Company or any of its Subsidiaries after the Closing Date, Parent shall
cause the Company or any of its Subsidiaries, as applicable, to timely file such
Tax Return.  If the parties have not resolved any dispute relating to any Tax
Return governed by this Section 6.8(b) prior to the due date for filing such Tax
Return, then the Seller or Parent, as applicable, shall file (or cause to be
filed) such Tax Return as prepared by the Company or any Subsidiary of the
Company, as applicable, but such filing shall not prejudice the rights of any
party to pursue such dispute.  The Company or any of its Subsidiaries, as
applicable, shall timely pay (or cause to be paid) to the applicable Taxing
Authority all Taxes shown to be due on any Tax Return described in this Section
6.8(b);  provided that, with respect to any Tax Return required to be filed
after the Closing Date, the Seller shall pay to Parent the amount of Taxes for
which the Seller is responsible pursuant to Section 9.2(a)(iii) not later than
five (5) days prior to the due date for filing such Tax Return (taking into
account all extensions properly obtained), notwithstanding any dispute with
respect to such Tax Return.





40

--------------------------------------------------------------------------------

 

 

(c)       Following the Closing, the Company or any of its Subsidiaries, as
applicable, shall prepare (or cause to be prepared) and file (or cause to be
filed) when due (taking into account all extensions properly obtained) all Tax
Returns (other than any Pass-Through Tax Return described in Section 6.8(a))
required to be filed by or with respect to the Company or any of its
Subsidiaries after the Closing Date in respect of any Straddle Period.  In the
case of an income Tax Return with respect to a Straddle Period, a copy thereof
shall be delivered to the Seller at least twenty (20) days prior to the due date
for filing such Tax Return, the Seller shall be permitted to review and approve
such Tax Return prior to filing (which approval shall not be unreasonably
withheld or delayed) and if the parties have not resolved any dispute relating
to any such Tax Return prior to the due date for filing such Tax Return, then
the Company or any of its Subsidiaries, as applicable, shall file such Tax
Return as prepared, but such filing shall not prejudice the rights of any party
to pursue such dispute. The Seller shall remit to Parent the amount of Taxes for
which the Seller is responsible pursuant to Section 9.2(a)(iii) (taking into
account Section 6.8(d)) not later than five (5) days prior to the due date for
filing all Tax Returns described in this Section 6.8(c) (taking into account all
extensions properly obtained), notwithstanding any dispute with respect to such
Tax Return.

(d)       In order to apportion appropriately any Taxes relating to Straddle
Periods, the parties hereto will, to the extent permitted by applicable Law,
elect with the relevant Taxing Authority to treat for all purposes the Closing
Date as the last day of a taxable period of the Company and its Subsidiaries (a
“Short Period”). In any case where applicable Law does not permit the Company or
any of its Subsidiaries to treat the Closing Date as the last day of a Short
Period, then for purposes of this Agreement, the portion of each Tax that is
attributable to the operations of the Company or any of its Subsidiaries for the
period which would have qualified as a Short Period if such election had been
permitted by applicable Law (an “Interim Period”) shall be (i) in the case of
any property Tax, ad valorem Tax, or exemption, allowance or deduction that is
calculated on an annual basis (including, but not limited to, depreciation and
amortization deductions), the total amount of such Tax or item for the period in
question multiplied by a fraction, the numerator of which is the number of days
in the Interim Period, and the denominator of which is the total number of days
in such Straddle Period, and (ii) in the case of any Tax or item not described
in clause (i), the Tax that would be due with respect to the Interim Period if
such Interim Period were a Short Period determined based upon an interim closing
of the books of the Company or any of its Subsidiaries, as applicable.
Notwithstanding the foregoing, any Tax attributable to actions taken or allowed
by Parent on the Closing Date but after the time of Closing that are outside the
ordinary course of business and are not expressly contemplated by this Agreement
shall be borne by Parent and not by the Seller.

(e)       Tax Contests.

(i)       The Seller shall have the right to control, through counsel of its own
choosing, the defense or settlement of any claim or proceeding relating to a Tax
matter for a Pre-Closing Tax Period; provided that the Seller (i) shall keep
Parent apprised of all developments relating to such claim or proceeding, (ii)
shall provide Parent with copies of all correspondence from any Taxing Authority
relating to any such claim or proceeding, (iii) shall provide Parent in advance
with any proposed submission relating to such claim or proceeding, (iv) shall
consult with Parent in good faith concerning any such submission and the conduct
of the proceeding, and (v) shall not finally settle any such claim or proceeding
without the prior written consent of Parent (which consent shall not be
unreasonably withheld or delayed).





41

--------------------------------------------------------------------------------

 

 

(ii)      Parent shall have the right to control, through counsel of its own
choosing, the defense or settlement of any claim or proceeding relating to a Tax
matter other than for a Pre-Closing Tax Period; provided that, with respect to
any such matter for which the Seller could be liable under the indemnification
provisions hereunder, Parent (i) shall keep the Seller apprised of all
developments relating to such claim or proceeding, (ii) shall provide the Seller
with copies of all correspondence from any Taxing Authority relating to any such
claim or proceeding, (iii) shall provide the Seller in advance with any proposed
submission relating to such claim or proceeding, (iv) shall consult with the
Seller in good faith concerning any such submission and the conduct of the
proceeding, and (v) shall not finally settle any such claim or proceeding
without the prior written consent of Seller (which consent shall not be
unreasonably withheld or delayed). 

(iii)     In the event of any conflict between the terms of this Section
6.8(e) and Section 9.5, the terms of this Section 6.8(e) shall govern.

(f)       Each party hereto agrees to co-operate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of any
Tax Returns, any audit, litigation or other proceeding with respect to Taxes.
The parties further agree, upon request, to use their commercially reasonable
efforts to obtain any certificate or other document from any Taxing Authority or
any other Person as may be necessary to mitigate, reduce or eliminate any Tax
that could be imposed with respect to the transactions contemplated in this
Agreement.

(g)       Without the prior written consent of the Seller, which consent may be
withheld in the sole discretion of the Seller, none of Parent, the Company, or
any Subsidiary shall file any amended Pass-Through Tax Return with respect to
any Pre-Closing Tax Period, unless otherwise required by applicable Law. Without
the prior written consent of the Seller, which consent shall not be unreasonably
withheld or delayed, none of Parent, the Company, or any Subsidiary shall file
any amended Tax Return (other than a Pass-Through Tax Return) with respect to
any Pre-Closing Period or any amended Tax Return with respect to the pre-Closing
portion of any Straddle Period for which the Seller would reasonably expect to
be liable under the indemnification provisions hereunder, unless otherwise
required by applicable Law.

(h)       Except to the extent included in the calculation of the Closing Date
Net Working Capital, any Tax refunds actually received (in cash or through a
reduction in Tax paid) by the Company or any of its Subsidiaries for any
Pre-Closing Tax Period or the pre-Closing portion of any Straddle Period shall
be for the account of the Seller, and any such refund (net of all out-of-pocket
expenses, including Taxes, and without interest) shall be paid over to the
Seller not later than five (5) business days after receipt.

Section 6.9.       Related Party Transactions.   Except with respect to the
transactions, agreements, relationships and payments set forth on Exhibit 6.9,
which shall remain in place, as of the Closing Date, all transactions,
agreements, relationships and payments set forth on Section 4.21 of the Company
Disclosure Schedules shall be terminated without any further obligation of the
Company or any of its Subsidiaries.





42

--------------------------------------------------------------------------------

 

 

Section 6.10. Post-Closing Access; Preservation of Records.

(a)       On the Closing Date, the Seller shall deliver or cause to be delivered
to Parent all contracts, books, records, Tax Returns, documents and files of the
Company and its Subsidiaries in the possession of the Seller, including records
and files stored on computer disks or tapes or any other storage medium relating
to the business and operations of the Company and its Subsidiaries. From and
after the Closing, Parent will make or cause to be made available to the Seller
all books, records, Tax Returns and documents of the Company and its
Subsidiaries relating to the period prior to the Closing during regular business
hours as may be reasonably necessary for (i) investigating, settling, preparing
for the defense or prosecution of, defending or prosecuting any Legal Action
(other than a Legal Action between the parties to this Agreement), (ii)
preparing reports to any Governmental Authority or (iii) such other purposes for
which access to such documents is reasonably believed by the Seller to be
necessary, including preparing and delivering any accounting or other statement
provided for under this Agreement or otherwise, preparing Tax Returns or
responding to or disputing any Tax audit; provided, however, that access to such
books, records, Tax Returns and documents shall only be upon reasonable notice
and shall not unreasonably disrupt personnel and operations of the business of
the Company or its Subsidiaries and shall be at the Seller’s sole cost and
expense. Parent will cause the Company and its Subsidiaries to maintain and
preserve all such Tax Returns, books, records and other documents for a period
equal to Parent’s standard retention period.

(b)       From and after the Closing, the Seller will make or cause to be made
available to Parent all books, records and documents of the Seller relating to
the business of the Company and its Subsidiaries during regular business hours
for the same purposes, to the extent applicable, as set forth in Section
6.10(a); provided, however, that access to such books, records and documents
shall only be upon reasonable notice and shall not unreasonably disrupt
personnel and operations of the business of the Seller and shall be at Parent’s
sole cost and expense. The Seller will maintain and preserve all such Tax
Returns, books, records and other documents for a period equal to the Seller’s
standard retention period.  The provisions of this Section 6.10(b) shall not
affect the obligations of the Seller pursuant to Section 6.10(a) hereof. 

Section 6.11. Parent’s Obligations with Respect to Employee Benefits.  

(a)       After the Closing Date, subject to the other provisions of this
Section 6.11, Parent agrees that individuals who are employees of the Company or
its Subsidiaries immediately prior to the Closing (“Continuing Employees”) shall
remain on the Company’s payroll system and shall be entitled to receive their
current salaries and benefits under Company Benefit Plans (but excluding any
benefits under the arrangements described in Section 4.12(a)(1)(c) of the
Company Disclosure Schedules) until such date, as is mutually agreed upon by
Parent and the Company, upon which the Company’s payroll and benefits are able
to be integrated with those of Parent, which shall in no case be later than
ninety (90) days following the Closing (the “Continuation Period”). Following
the end of the Continuation Period until the first anniversary following the
Closing, Continuing Employees shall be entitled to receive benefits under the
employee benefit plans of Parent (subject to the terms and conditions of such
employee benefit plans) that are available to similarly situated employees of
Parent. In addition, Parent agrees to cause the Company and its Subsidiaries to
give Continuing Employees service credit for all periods of employment with the
Company or any of its Subsidiaries prior to the Closing Date for purposes of
vesting and eligibility under any plan adopted or maintained by the Company or
its Subsidiaries after the Closing Date in which such employees participate, but
only to the extent required by Law and to the extent credited under a comparable
Company Plan or applicable plan of Parent; provided, however, that such service
shall not be recognized under





43

--------------------------------------------------------------------------------

 

 

defined benefit pension plans or to the extent that such recognition would
result in any duplication of benefits. With respect to the plan year in which
the Closing occurs, Parent agrees to cause the Company to (i) waive any
limitations with respect to Continuing Employees regarding preexisting
conditions and (ii) give full credit for any co-payments made and deductibles
fully or partially satisfied prior to the Closing Date under any welfare or
other applicable employee benefit plans maintained by the Company or any of its
Subsidiaries after the Closing Date for the benefit of eligible Company
employees, but only to the extent that such limitations were waived and credit
was given under the terms of the analogous Company Plan prior to the Closing
Date.

(b)       During the period commencing on the date hereof and ending at the
Closing, Parent and the Seller shall consult with each other before issuing any
communications or making any public statements to employees of the Company or
its Subsidiaries regarding the effect of this Agreement and the transactions
contemplated hereby on their continued employment, and Parent and the Seller
shall cooperate in good faith to determine whether any notice may be required
under WARN, any successor United States federal Law, or any other applicable
plant closing notification law with respect to a layoff or plant closing
relating to the business of the Company or any of its Subsidiaries to employees
of the Company or its Subsidiaries as a result of the transactions contemplated
by this Agreement. Parent shall assume all obligations and liabilities for the
provision of notice or payment in lieu of notice or any applicable penalties
with respect to the Continuing Employees under such worker notification laws
arising as a result of actions taken by Parent after the Closing Date, so long
as the Seller provides all information arising on or prior to Closing reasonably
necessary to so comply. Parent shall assume all obligations and liabilities for
the provision of notice or payment in lieu of notice or any applicable penalties
with respect to the employees of the Company or its Subsidiaries that are not
Continuing Employees under such worker notification laws arising as a result of
actions taken by Parent on, prior to, or after the Closing Date. The Seller
shall retain or assume all obligations and liabilities for the provision of
notice or payment in lieu of notice or any applicable penalties with respect to
the employees of the Company or its Subsidiaries under such worker notification
laws arising as a result of actions taken by the Seller on or prior to the
Closing Date. The Seller shall promptly provide Parent with such information as
is reasonably requested by Parent in order to determine whether any actions
taken by the Seller prior to the Closing Date will, if aggregated with actions
that may be taken by Parent or its Affiliates after the Closing Date, require
the provision of notice or payment in lieu of notice to the Continuing
Employees.

(c)       To the extent permitted under applicable Law, the Company will permit
employees of the Company and its Subsidiaries to carry over and take up to five
(5) accrued or earned, but unused, vacation days or time off with pay in
accordance with the applicable policies as in effect as of the date of this
Agreement, to the extent such earned, but unused, vacation days and time off
with pay is reflected as a current liability for purposes of the Closing Date
Net Working Capital.

(d)       It is understood and agreed between the parties hereto that all
provisions contained in this Section 6.11 are included for the sole benefit of
the respective parties hereto and do not and shall not create any right in any
other person, including any employee of the Company or its Subsidiaries, any
participant in any benefit or compensation plan or any beneficiary thereof.
Nothing in this Section 6.11 constitutes a contract of employment or guarantees
any person continued employment or particular compensation or employee benefits





44

--------------------------------------------------------------------------------

 

 

after the Closing. In addition, nothing contained herein shall (i) be treated as
an amendment of any benefit plan, policy or program, or (ii) give any third
party any right to enforce the provisions of this Section 6.11.  

Section 6.12. Director and Officer Indemnification.  

(a)       For six (6) years from and after the Closing, Parent shall cause the
Company and its Subsidiaries to maintain indemnification provisions in its
organizational documents that are no less favorable to the Managers and officers
of the Company and its Subsidiaries who held any such position prior to the
Closing (the “D&O Indemnified Parties”) than those in effect with respect to the
Company and the applicable Subsidiary of the Company immediately prior to the
execution of this Agreement. For the avoidance of doubt, Parent’s obligations
under this Section 6.12 shall include the obligation to honor (or cause another
of its Affiliates to honor) the Company’s and its Subsidiaries’ indemnification
and other obligations referenced in this Section 6.12 in circumstances where the
Company or the applicable Subsidiary of the Company fails to honor, or is
incapable of honoring, such obligations.

(b)       Parent hereby acknowledges that certain D&O Indemnified Parties may
have rights to indemnification, advancement of expenses and/or insurance
provided by Persons other than the Company or its Subsidiaries (collectively,
the “Indemnitors”).  Parent hereby agrees (i) that Parent, the Company, and the
Company’s Subsidiaries are the indemnitors of first resort (i.e., their
obligations to the D&O Indemnified Parties are primary and any obligation of the
Indemnitors are secondary), (ii) that Parent, the Company, and the Company’s
Subsidiaries shall be required to honor their respective obligations as set
forth in subsection (a) above, without regard to any rights the D&O Indemnified
Party may have against the Indemnitors, and (iii) that Parent, the Company, and
the Company’s Subsidiaries irrevocably waive, relinquish and release the
Indemnitors from any and all claims against the Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof.  Each of
Parent, the Company, and the Company’s Subsidiaries further agree that no
advancement or payment by an Indemnitor on behalf of a D&O Indemnified Party
with respect to any claim for which a D&O Indemnified Party has sought
indemnification from the Seller, the Company or any of the Company’s
Subsidiaries shall affect the foregoing.  The parties hereto agree the
Indemnitors are express third party beneficiaries of the terms of this Section
6.12.  

(c)       If subsequent to the Closing, Parent, the Company, any Subsidiary of
the Company, or any of their respective successors or assigns, (i) consolidates
with or merges into any other Person and shall not be the continuing or
surviving corporation or entity in such consolidation or merger, or (ii)
transfers all or substantially all of its properties and assets to any Person,
then, and in each case, proper provision shall be made so that the successors
and assigns of Parent, the Company, and the Subsidiaries of the Company, as the
case may be, honor the obligations set forth in this Section 6.12.  

(d)       The obligations of Parent, the Company and the Subsidiaries of the
Company under this Section 6.12 shall not be terminated or modified in such a
manner so as to adversely affect any Person to whom this Section 6.12 applies
without the prior written consent of such affected Person.





45

--------------------------------------------------------------------------------

 

 

(e)       The provisions of this Section 6.12 shall survive the Closing and are
intended to be for the benefit of, and will be enforceable by, each of the
Person to whom this Section 6.12 applies and their respective successors,
assigns and heirs.

Section 6.13. Veridicus Name.  Seller acknowledges that as between Seller and
its Affiliates, on the one hand, and Parent and its Affiliates, on the other,
from and after the Closing, Parent and/or its Affiliates have the absolute and
exclusive proprietary right to all names, tradenames, trademarks, service names
and service marks incorporating the word “Veridicus.”  Seller shall not, and
shall cause its Affiliates not to use the word “Veridicus” or any derivation
thereof and any corporate symbols or logos related thereto in connection with
the offer or sale of any goods or services or otherwise in the conduct of its or
their businesses; provided,  however, that, the Seller and its Affiliates may
continue to use the Veridicus name to the extent existing as of Closing, in
connection with signage, invoices, purchase orders, letterhead, business cards,
stationery, promotional brochures, and other promotional correspondence (not
including domain names or websites), in each case for a reasonable time, not to
exceed three (3) months after Closing.  Within ten (10) days following the
Closing Date, Seller shall, and shall cause its Affiliates to, make all filings
with the appropriate Governmental Authorities and take such other actions as may
be necessary to change the corporate name of the Seller and each of its
Affiliates to a name that does not include the word “Veridicus” or any word
confusingly similar thereto.

Section 6.14. Change In Control Customer Contracts.   The Company shall, prior
to the Closing Date, (i) notify each third party to the Change In Control
Customer Contracts listed on Section 4.14(b) of the Company Disclosure Schedules
of the Transactions and (ii) request and receive a waiver, if required, of any
termination rights arising as a result of the Transactions from each such party.

Section 6.15. Access to Insurance.  With respect to any claim, act, omission,
event, circumstance, occurrence or Loss that occurred or existed before the
Closing Date, whether known or unknown as of the time of Closing, that would be
covered in respect of the Company or any of its Subsidiaries by
“occurrence-based” insurance policies maintained by the Seller and/or its
Affiliates as of the time of the Closing, (the “Available Insurance Policies”),
the Company and its Subsidiaries may, at their option, access, make claims on,
claim benefits from or seek  coverage under such Available Insurance Policies,
on the terms and subject to the conditions of such Available Insurance Policies.
The Seller and its Affiliates will provide the Company such information and
other reasonable cooperation and assistance as may be necessary to implement the
provisions of this Section 6.15.  

Section 6.16. Updated Information Regarding Customers and Suppliers.   As
promptly as practicable after the date hereof, but in no event later than five
(5) business days prior to the Closing Date, the Seller shall cause the Company
to deliver to Parent a list of the top ten (10) customers and the top ten (10)
suppliers of the Company and its Subsidiaries, showing the approximate total
sales by the Company and its Subsidiaries to each such customer and the
approximate total purchases by the Company and its Subsidiaries from each such
supplier, during the twelve (12)-month period ending as of the end of the month
preceding the date hereof. 

Section 6.17. Performance Guarantee Payment.  The Seller shall cause the Company
to pay on or prior to the Closing Date the performance guaranty payment due and
owing through the Closing Date pursuant to that certain Pharmacy Services
Management



46

--------------------------------------------------------------------------------

 

 

Agreement, dated April 1, 2015, by and between VRx, LLC and Electrical Workers
Health and Welfare Trust (the “IBEW Contract”). The Seller also shall be
responsible for (and promptly reimburse VRx, LLC for the making of) any further
performance guarantee payment due and owing through the Closing Date pursuant to
the IBEW Contract for the period commencing on the Closing Date and ending sixty
(60) days thereafter. 

ARTICLE VII

Conditions Precedent

Section 7.1.       Conditions to Each Party’s Obligation to Effect the
Sale.  The respective obligations of each party hereto to effect the Sale and
consummate the other Transactions shall be subject to the satisfaction (or
waiver, if permissible under applicable Law) on or prior to the Closing Date of
the following conditions:

(a)       Certain Regulatory Consents. Parent shall have obtained the
Governmental Authority consents identified on Schedule 5.3 hereto; and

(b)       No Injunctions or Restraints. No Law, injunction, order, judgment or
ruling enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority, and no arbitration award, enjoining, restraining,
preventing or prohibiting consummation of the Sale or making the consummation of
the Sale illegal (collectively, “Restraints”) shall be in effect.

Section 7.2.       Conditions to Obligations of Parent.  The obligations of
Parent to effect the Sale and consummate the other Transactions are further
subject to the satisfaction (or waiver, if permissible under applicable Law) on
or prior to the Closing Date of the following conditions:

(a)      Representations and Warranties.  The representations and warranties of
the Company and the Seller contained in this Agreement including, in the Company
Disclosure Schedules, that are qualified as to materiality shall be true and
correct, and the representations and warranties of the Company contained in this
Agreement that are not so qualified shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date, except to the extent such
representations and warranties expressly state that they are as of an earlier
date in which case as though made as of such earlier date.

(b)      Performance of Obligations of the Company and the Seller.  The Company
and the Seller shall have performed in all material respects all obligations
required to be performed by them under this Agreement at or prior to the Closing
Date.

(c)      No Company Material Adverse Effect.  No Material Adverse Effect has
occurred since the date of this Agreement with respect to the Company.

(d)      No Litigation, Etc. There shall not be any action, investigation,
proceeding or litigation instituted, commenced or pending by or before any
Governmental Authority or arbitrator that would, or that seeks to or is
reasonably likely to, (i) restrain, enjoin, prevent, prohibit or make illegal
the acquisition of some or all of the Interests by Parent or the consummation of
the Sale or the other Transactions, (ii) impose limitations on the ability of





47

--------------------------------------------------------------------------------

 

 

Parent or its Affiliates effectively to exercise full rights of ownership of all
Interests following Closing, (iii) restrain, enjoin, prevent, prohibit or make
illegal, or impose limitations on, Parent’s or any of its Affiliates’ ownership
or operation of all or any material portion of the businesses, properties and
assets of the Company and its Subsidiaries, (iv) as a result of the
Transactions, restrain, enjoin, prevent, prohibit or make illegal, or impose
limitations on, any portion of the businesses or assets of Parent or any of its
Subsidiaries, (v) result in a Governmental Investigation being commenced or
continued after the Closing or in Governmental Damages being imposed on the
Company, the Seller or Parent or any of their respective Affiliates, or (vi) as
a result of the Transactions, compel Parent or any of its Affiliates to dispose
of any Interests or to dispose of or hold separate any material portion of the
business or assets of the Company or any portion of the businesses or assets of
Parent and its Subsidiaries. As used herein, (i) “Governmental Damages” shall
mean (A) any penalties or fines paid or payable to a Governmental Authority or
(B) any restitution paid or payable to a third party, in either case as a result
of the (x) conviction (including as a result of the entry of a guilty plea, a
consent judgment or a plea of nolo contendere) of the Company of a crime or (y)
a settlement with a Governmental Authority for the purpose of closing a
Governmental Investigation; provided,  however, that any de minimis penalties,
fines or payments shall not be deemed to be Governmental Damages; and (ii)
“Governmental Investigation” shall mean an investigation by a Governmental
Authority for the purpose of imposing criminal sanctions.

(e)      Required Third Party Consents.  The Company shall have obtained all
consents, waivers and approvals, and given all of the notices, required under
the Change In Control Customer Contracts and identified in Section 7.2(e) of the
Company Disclosure Schedules, each such consent, waiver and approval is in form
and substance reasonably satisfactory to Parent and does not require as a term
thereof or condition thereto satisfaction of any adverse condition or
requirement on the conduct of business by the Company, Parent or any of its
Subsidiaries.

(f)      Regulatory Consents.  The Company and the Seller shall have obtained
all required regulatory consents, waivers and approvals, and given all notices
to Governmental Authorities, identified on Section 7.2(f) of the Company
Disclosure Schedules.

(g)      Employment Agreements; Non-Competition and Non-Solicitation
Agreements.  Each Employment Agreement shall be in full force and effect, and
each individual a party thereto shall be able and willing, as of the Closing, to
serve as an employee of the Company pursuant to his or her Employment Agreement.
Each Non-Competition and NonSolicitation Agreement and Non-Solicitation
Agreement shall be in full force and effect.

(h)      FIRPTA Certificate.  Parent shall have received an affidavit of
non-foreign status satisfying the requirements of Section 1445 of the Code from
the Seller.

(i)       Requisite Approval.  The Requisite Approval shall have been delivered
to Parent and shall remain in full force and effect as of the Closing.

(j)       Resignations and Releases.  Parent shall have received fully executed
resignations and releases, in form and substance reasonably satisfactory to
Parent, from each director, Manager and officer of the Company and its
Subsidiaries, resigning from any and all positions previously held with the
Company and its Subsidiaries and releasing the Company,





48

--------------------------------------------------------------------------------

 

 

Parent and their respective Affiliates from any and all liability arising with
respect to pre-Closing matters.

(k)      Assignment of Interests.  The Seller shall have executed and delivered
to Parent an assignment of Interests, in form and substance reasonably
satisfactory to Parent.

(l)       Change In Control Customer Contracts.  The Company shall have (i)
notified each third party to the Change In Control Customer Contracts listed on
Section 4.14(b) of the Company Disclosure Schedules of the Transactions and (ii)
received a waiver, if required, of any termination rights arising as a result of
the Transactions from each such party.

(m)     Company Contracts.  Each of (i) the DMBA Customer Contract, (ii) any one
or more other Customer Contracts that individually or in the aggregate generate
five percent (5%) or more of the consolidated revenues of the Company and its
subsidiaries (on either an annualized basis for 2016 or an actual basis for
2015) and (iii) each Manufacturer Contract in existence on the date hereof shall
be in full force and effect, no material default on the part of the Company (or
any of its Subsidiaries) or any counterparty thereto shall be in effect in
respect of any such Contract, and none of the Company, any of its Subsidiaries,
the Seller or Parent shall have received notice of any Person’s intent to
terminate any such Contract or change in any material respect its business
dealings with the Company pursuant to any such Contract.

(n)      Certification of Closing Conditions.  Parent shall have received a
certificate signed by the Seller, each in form and substance reasonably
satisfactory to Parent, dated the Closing Date, to the effect that each of the
conditions specified above in Sections 7.2(a) through (m) have been satisfied.

(o)      Granite Agreement.  The Granite Agreement shall be in full force and
effect and shall not have been terminated by any party thereto pursuant to its
terms. 

(p)      Release of Liens.  (i) The Bank Lender shall have released and
terminated the applicable Liens and security interests in its favor on the
assets of the Company and its Subsidiaries, subject only to receipt of the
payments referenced in Section 2.1(a)(v) and (ii) all other Persons (including
McKesson) who have been granted a Lien (other than a Permitted Lien) on or s
security interest in the assets of the Company and/or its Subsidiaries that
remains in existence as of the date hereof shall have been released and
terminated. 

(q)      Other Assignments, etc. Parent shall have received fully executed
copies of the consents, waivers, assignments and approvals listed on Section
7.2(q) of the Company Disclosure Schedules. 

Section 7.3.       Conditions to Obligation of the Seller.  The obligation of
the Seller to effect the Sale and consummate the other Transactions is further
subject to the satisfaction (or waiver, if permissible under applicable Law) on
or prior to the Closing Date of the following conditions:

(a)      Representations and Warranties.  The representations and warranties of
Parent contained in this Agreement that are qualified as to materiality or
Material Adverse Effect shall be true and correct, and the representations and
warranties of Parent contained in this Agreement that are not so qualified shall
be true and correct in all material respects, in each case





49

--------------------------------------------------------------------------------

 

 

as of the date of this Agreement and as of the Closing Date as though made on
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date, and
the Seller shall have received a certificate signed on behalf of Parent by an
executive officer of Parent to such effect.

(b)      Performance of Obligations of Parent.  Parent shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date and the Seller shall have received a
certificate signed on behalf of Parent by an executive officer of Parent to such
effect.

(c)      Certification of Closing Conditions.   The Seller shall have received a
certificate signed by an executive officer of Parent duly authorized to execute
such instrument in form reasonably satisfactory to the Seller, dated the Closing
Date, to the effect that each of the conditions specified in Section 7.3(a) and
Section 7.3(b) has been satisfied. 

Section 7.4.       Frustration of Closing Conditions.  Neither the Seller nor
Parent may rely on the failure of any condition set forth in Section 7.1,  7.2
or 7.3, as the case may be, to be satisfied as grounds for its not consummating
the Sale when otherwise required hereunder if such failure was caused by such
party’s failure to use its commercially reasonable efforts to consummate the
Sale and the other Transactions, as required by and subject to the provisions of
Section 6.3.  

ARTICLE VIII

Termination

Section 8.1.       Termination.  This Agreement may be terminated and the
Transactions abandoned at any time prior to the Closing:

(a)       by the mutual written consent of the Seller and Parent; or

(b)       by either of the Seller or Parent:

(i)        if the Sale shall not have been consummated on or before December 31,
2016 (the “Walk-Away Date”); provided that the right to terminate this Agreement
under this Section 8.1(b)(i) shall not be available to a party if the failure of
the Sale to have been consummated on or before the Walk-Away Date was primarily
due to the failure of such party to perform any of its obligations under this
Agreement; or

(ii)       if there shall be a final nonappealable order of a Governmental
Authority preventing consummation of the Sale or there shall be any Law enacted
or deemed applicable to the Sale that makes consummation of the Sale illegal; or

(c)       by Parent:

(i)       if the Company or the Seller shall have breached any of its
representations or warranties (or if any of the representations or warranties of
the Company or the Seller set forth in this Agreement shall fail to be true and
correct) or if the Company or the Seller has breached or failed to perform or
adhere to any of its covenants or agreements set forth in this Agreement, which
breach or failure (A) would



50

--------------------------------------------------------------------------------

 

 

give rise to the failure of a condition set forth in Section 7.2(a) or (b) and
(B) is not cured by the Company or the Seller, as applicable, within ten (10)
days following receipt of written notice from Parent of such breach or failure
or is incapable of being cured before the Walk-Away Date;

(ii)        if a Material Adverse Effect has occurred since the date of this
Agreement with respect to the Company; or

(iii)       if the Granite Agreement shall have been terminated by any party
thereto in accordance with its terms.

(d)       by the Company or the Seller if Parent shall have breached any of its
representations or warranties (or if any of the representations or warranties of
Parent set forth in this Agreement shall fail to be true and correct) or if
Parent has breached or failed to perform or adhere to any of its covenants or
agreements set forth in this Agreement, which breach or failure (A) would give
rise to the failure of a condition set forth in Section 7.3(a) or (b) and (B) is
not cured by Parent within ten (10) days following receipt of written notice
from the Company or the Seller of such breach or failure or is incapable of
being cured before the Walk-Away Date.

Section 8.2.       Limitation on Right of Termination.   Notwithstanding
anything in Section 8.1 to the contrary, no party may terminate this Agreement
(other than pursuant to Section 8.1(a)) if its failure to perform in any
material respect any of its obligations or covenants, or the inaccuracy of any
of its representations or warranties, under this Agreement has been the
principal cause of, or has directly resulted in, the event or condition
purportedly giving rise to a right to terminate this Agreement.

Section 8.3.       Effect of Termination.   If this Agreement is terminated in
accordance with Section 8.1, this Agreement shall immediately become void and of
no further force and effect, without any Liability on the part of any party
hereto, except for the provisions of Section 6.4,  Section 6.5,  Section 10.5,
 Section 10.6 and Section 10.8 which shall survive termination of this
Agreement; provided that nothing herein shall relieve any party from any
Liability resulting from fraud or any willful breach of this Agreement prior to
such termination.

ARTICLE IX

Survival of Representations, Warranties and Covenants; Indemnification

Section 9.1.       Survival of Representations, Warranties and Covenants.   The
representations and warranties of Parent contained in this Agreement and the
Fundamental Representations (other than the representations and warranties of
the Company set forth in Section 4.11 (Taxes) and Section 4.19 (Health Care
Regulatory Compliance)) shall survive the Closing until the third anniversary of
the Closing Date. The representations and warranties of the Company and the
Seller contained in this Agreement (other than the Fundamental Representations)
shall survive the Closing until the sixteen (16) month anniversary of the
Closing Date, provided,  however, that the representations and warranties of the
Company set forth in Section 4.11 (Taxes) and Section 4.19 (Health Care
Regulatory Compliance) shall survive the Closing until ninety (90) days
following the expiration of the applicable statute of limitations. The
termination of the representations and warranties provided herein shall not
affect the rights of a party in respect of any claim made by such party in a
writing received by the other party prior to the expiration of the applicable
survival period provided herein. All agreements



51

--------------------------------------------------------------------------------

 

 

and covenants contained herein which by their terms contemplate actions or
impose obligations following the Closing shall survive the Closing and remain in
full force and effect in accordance with their terms. 

Section 9.2.       Right to Indemnification.  

(a)       Subject in all cases to the limits on indemnification in this Article
IX, subsequent to the Closing, the Seller (the “Indemnifying Parties”) shall
indemnify Parent, its Affiliates (including the Company and its Subsidiaries),
and each of their respective Managers, directors, officers, employees,
contractors agents or stockholders and other Representatives (“Parent
Indemnified Parties”) against, and hold each of the Parent Indemnified Parties
harmless from, any Losses arising out of or from:

(i)       the failure of any representation or warranty of the Company or the
Seller in this Agreement to be true and correct as of the date hereof and as of
the Closing Date, or if expressly made as of an earlier date, as of such date
(without giving effect to any materiality or similar qualification contained or
incorporated directly or indirectly in any representation or warranty, other
than as set forth in Section 4.6(a) and the first sentence of Section 4.8);  

(ii)       the breach of any agreement, covenant or obligation of the Company
(prior to the Closing) or the Seller set forth in this Agreement; 

(iii)      (A) any Taxes (or the non-payment thereof) of the Company or any of
its Subsidiaries (or for which the Company or any of its Subsidiaries could
otherwise be liable) for all Pre-Closing Tax Periods (including Taxes
attributable to the portion of any Straddle Period ending on the Closing Date
and including any Taxes arising by reason of the transactions contemplated
hereby or the Closing itself), and (B) Taxes imposed on the Company or any of
its Subsidiaries by reason of the application of Treasury Regulation Section
1.1502-6(a) (or any analogous or similar provision of Law) as a result of being
a member of a consolidated, combined or unitary group of entities on or before
the Closing Date; and

(iv)      any Losses in excess of $100,000 that may be experienced by a Parent
Indemnified Party (i) arising from fines or penalties imposed by any
Governmental Authority as a result of the failure of the Company to have a
business associate agreement with a vendor with whom the Company exchanges
personal health information (“PHI”) during any period prior to Closing, or (ii)
due to the failure, on or prior to the Closing Date, of  any vendor to which the
Company has transmitted on or prior to the Closing Date PHI without a business
associate agreement to comply with HIPAA. 

(b)       Parent shall indemnify the Seller against, and hold the Seller
harmless from, any Losses actually paid to third parties or incurred by the
Seller that are incident or related to or arise out of or in connection with: 

(i)       the failure of any representation or warranty of Parent in this
Agreement to be true and correct as of the date hereof and as of the Closing
Date, or if expressly made as of an earlier date, as of such date; and



52

--------------------------------------------------------------------------------

 

 

(ii)      the breach of any agreement, covenant or obligation of the Company
(after the Closing) or Parent set forth in this Agreement.

Section 9.3.       Escrow; Threshold; Limitations on Indemnity.   

(a)       Notwithstanding anything to the contrary contained in this Agreement:

(i)       The maximum Liability of the Seller under Section 9.2(a)(i) (except in
respect of the Fundamental Representations) shall be an amount equal to the sum
of (i) the Indemnity Escrow Amount and (ii) the Granite Escrow Amount. The sole
and exclusive source of recovery of the Parent Indemnified Parties pursuant to
Section 9.2(a)(i) (except in respect of the Fundamental Representations) shall
be the Escrow Fund and the Granite Escrow Fund, and no Parent Indemnified Party
shall have any recourse against the Seller, any of the Seller’s Affiliates, or
any other Person in respect of any Losses or claims for indemnification pursuant
to Section 9.2(a)(i) (except in respect of the Fundamental Representations). For
the avoidance of doubt, the limitations set forth in this Section 9.3(a)(i)
shall not apply to any claims for indemnification under Section 9.2(a)(ii) –
Section 9.2(a)(iv).  

(ii)      The amount in the Escrow Fund shall be released to the Seller, as
follows on the date that is five (5) business days following the sixteen (16)
month anniversary of the Closing Date (the “Release Date”): the difference, if
positive, obtained by subtracting from the remaining funds in the Escrow Fund an
amount equal to the aggregate amount of unsatisfied claims for Losses of Parent
Indemnified Parties under Section 9.2(a)(i) – Section 9.2(a)(iv) of this
Agreement properly made on or prior to the Release Date in accordance with the
provisions of this Article IX and the Escrow Agreement and under the analogous
provisions of the Granite Agreement properly made on or prior to the release
date in accordance with the provisions of the Granite Agreement.  Further, from
and after the Release Date, to the extent that (A) any amounts have been
withheld in respect of such unsatisfied claims and (B) the applicable underlying
claims are resolved in favor of the Indemnifying Parties, such amounts shall be
promptly released to the Seller in accordance with this Agreement and the Escrow
Agreement. 

(iii)     The Parent Indemnified Parties shall have no right to indemnification
pursuant to Section 9.2(a)(i) and no payment from the Escrow Fund and the
Granite Escrow Fund with respect to any Losses otherwise payable under Section
9.2(a)(i) of this Agreement or Section 9.2(a)(i) of the Granite Agreement shall
be made until such time as all such Losses (together with up to $100,000 in
Losses under Section 9.2(a)(iv) (without giving effect to the $100,000
limitation set forth therein)) shall aggregate to more than $500,000 (the
“Deductible”), after which time the Parent Indemnified Parties shall be entitled
to be indemnified against and compensated and reimbursed only for the amount of
such aggregate Losses under Section 9.2(a)(i) of this Agreement or Section
9.2(a)(i) of the Granite Agreement that exceed the Deductible; provided, that
the Deductible shall not apply to any Losses related to the failure of any of
the Fundamental Representations to be true and correct. For the avoidance of
doubt, the Deductible shall not apply to any claims for indemnification under
Section 9.2(a)(ii) – Section 9.2(a)(iv).  





53

--------------------------------------------------------------------------------

 

 

(iv)     In no event shall the Seller be liable for any amounts otherwise due
and owing under or in respect of this Agreement in excess of the Purchase Price
actually received by the Seller.

(v)      No payment from the Escrow Fund and the Granite Escrow Fund with
respect to any particular Loss otherwise payable under Section 9.2(a)(i) shall
be payable unless such Loss (including any series of related Losses) equals or
exceeds $25,000 (the “De Minimis Threshold”); provided, that the De Minimis
Threshold shall not apply to any Losses related to the failure of any of the
Fundamental Representations to be true and correct. For avoidance of doubt, the
De Minimis Threshold shall not apply to any claims for indemnification under
Section 9.2(a)(ii) – Section 9.2(a)(iv).  

(b)      Sole and Exclusive Remedy. Absent willful and knowing fraud committed
by the Company and the Seller, the indemnification provisions contained in this
Article IX are intended to provide the sole and exclusive remedy following the
Closing as to all money damages for any action arising out of the subject matter
of this Agreement (it being understood that nothing in this Section 9.3(b) or
elsewhere in this Agreement shall affect the parties’ rights to specific
performance or other equitable remedies to enforce the parties’ obligations
under this Agreement).

Section 9.4.       No Right of Contribution.   After the Closing, the
Indemnifying Parties shall have no right of contribution against Parent or the
Company for any breach of any representation, warranty, covenant or agreement of
the Company or the Seller.

Section 9.5.       Indemnification Procedures.  

(a)       Indemnification Notices. In order to obtain indemnity in respect of a
Loss as provided by Section 9.2, a Parent Indemnified Party shall give an
“Indemnification Notice” to the Seller. For the purposes hereof, an
“Indemnification Notice” shall mean a notice signed by any officer of Parent and
delivered to the Seller and (i) stating that Parent has paid, incurred,
sustained or accrued, or reasonably anticipates that it will be obligated to
pay, incur, sustain or accrue, a Loss against which it is entitled to
indemnification hereunder, (ii) specifying in reasonable detail the nature of
such Loss (including the calculation thereof or the basis for estimation
thereof), the date insofar as practicable such Loss was paid or is expected to
be incurred, sustained or accrued or the basis on which it anticipates
incurring, sustaining or accruing such Loss, and the nature of the
misrepresentation, breach of warranty or covenant, Tax matter or other matter
resulting in such Loss or out of which such Loss arose or to which such Loss
relates, and (iii) specifying the amount of cash to be delivered to Parent (for
the benefit of the pertinent Parent Indemnified Party) as indemnity against each
such Loss. If a Loss is anticipated but not yet incurred, sustained or accrued
at the time an Indemnification Notice is given, an additional Indemnification
Notice shall be given providing such information regarding the Loss incurred,
sustained or accrued as was not included in an earlier Indemnification Notice.
In the case where a Parent Indemnified Party other than Parent shall seek to
obtain the indemnity provided by Section 9.2, Parent shall give an appropriate
Indemnification Notice on behalf of such Parent Indemnified Party, provided,
that such Parent Indemnified Party has provided to Parent such information as
Parent may reasonably request for such purpose.





54

--------------------------------------------------------------------------------

 

 

(b)       Third-Party Claims.

(i)       Parent shall give the Seller written notice (a “Third Party Claim
Notice,” which may be part of an Indemnification Notice) of any claim, assertion
or action by or in respect of a third party, including any civil, criminal,
administrative, regulatory, investigative or arbitral proceeding (a “Third Party
Claim”), as to which a Parent Indemnified Party may request indemnification
hereunder or as to which the Deductible may be applied as soon as is practicable
and in any event within fifteen (15) days of the time that such Parent
Indemnified Party learns of such Third Party Claim; provided, however, that the
failure to so notify the Seller shall not affect the rights of the Parent
Indemnified Party to indemnification hereunder except to the extent that the
Seller (as such) is actually prejudiced by such failure. The Seller shall have
the right, at its sole option and expense, to assume control of the defense of
any Third Party Claim that relates to any Losses with respect to which the
Seller has acknowledged in writing its obligation to provide indemnification for
hereunder, and to employ counsel of its choosing in connection therewith, which
counsel shall be reasonably satisfactory to Parent; provided, however, that the
Seller shall not be entitled to assume the defense of any Third Party Claim
(unless otherwise consented to in writing by Parent) if (A) the Third Party
Claim relates to or arises in connection with an action, suit, proceeding or
claim that is criminal in nature or being brought by a Governmental Authority,
(B) the Third Party Claim seeks an injunction restricting the conduct of the
Company’s business, (C) the Third Party Claim has a reasonable likelihood of
resulting in Losses that would exceed the remaining balance of the Escrow Fund,
or (D) the Third Party Claim involves as a claimant a customer, client or
supplier of Parent, the Company or any of their respective Affiliates. 

(ii)      The Seller shall have thirty (30) days after receipt of a Third Party
Claim Notice (or such shorter period of time as may be necessitated by the
nature of such Third Party Claim and specified in the Third Party Claim Notice)
to notify Parent if the Seller will assume the defense of such Third Party
Claim. If the Seller has the right to and elects to assume the defense of any
Third Party Claim (or Parent has consented to the Seller’s assumption of such
defense), (A) Parent shall have the right, but not the obligation, to
participate in the defense of such Third Party Claim and to employ separate
counsel of its choosing at Parent’s expense; provided, however, that the fees
and expenses of separate counsel retained by Parent shall be paid out of the
Escrow Fund if (x) Parent shall have reasonably concluded that a conflict or
potential conflict exists between Parent and the Seller or the Seller, or (y)
Parent assumes the defense of a Third Party Claim after the Seller has failed to
diligently pursue such Third Party Claim; and (B) the Seller shall (w) conduct
the defense of such Third Party Claim with reasonable diligence and keep Parent
reasonably informed of material developments in the Third Party Claim at all
stages thereof, (x) promptly submit to Parent copies of all pleadings,
responsive pleadings, motions and other similar legal documents and papers
received or filed in connection therewith, (y) permit Parent and its counsel to
confer on the conduct of the defense thereof and (z) permit Parent and its
counsel an opportunity to review all legal papers to be submitted prior to their
submission.

(iii)     Any compromise, settlement or offer of settlement of any Third Party
Claim by the Seller shall require the prior written consent of Parent, which
consent shall not be unreasonably withheld, conditioned or delayed. Any
compromise, settlement or offer of settlement of any Third Party Claim by Parent
or any of its Affiliates shall require the prior written consent of the Seller,
which consent shall not be unreasonably withheld, conditioned or delayed.





55

--------------------------------------------------------------------------------

 

 

(iv)     If the Seller fails to notify Parent within thirty (30) days after
receipt of a Third Party Claim Notice of its assumption of such Third Party
Claim, Parent shall be entitled to assume the defense of such Third Party Claim
with the expenses of such defense to be paid out of the Escrow Fund, provided,
however, that the Seller may participate in the defense of such Third Party
Claim (with the same rights of Parent as are set forth in clause (ii)(B) above)
with its own counsel at the expense of the Seller. 

(c)       Resolution of Conflicts; Arbitration.  

(i)       If the Seller shall object in writing to any claim or claims for
indemnification made in any Indemnification Notice within thirty (30) days after
delivery of such Indemnification Notice, then the Seller and Parent shall
attempt in good faith to agree upon the rights of the respective parties with
respect to each of such claims. If the Seller and Parent should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties.

(ii)      If no such agreement can be reached after good faith negotiation
within sixty (60) days after delivery of an Indemnification Notice, either
Parent or the Seller may demand arbitration of the matter in accordance with the
following provisions of this Section 9.5 unless the amount of the Loss is at
issue in pending litigation or arbitration with a third party, in which event
arbitration shall not be commenced until such amount is ascertained or both
parties agree to arbitration. If such dispute is subject to arbitration, it
shall be settled by arbitration conducted in accordance with the rules and
procedures then in effect of the American Arbitration Association by one
arbitrator mutually agreeable to Parent and the Seller. In the event that,
within thirty (30) days after submission of any dispute to arbitration, Parent
and the Seller cannot mutually agree on one arbitrator, then, within thirty (30)
days after the end of such thirty (30) day period, Parent and the Seller shall
each select one arbitrator. The two arbitrators so selected shall select a third
arbitrator. If one party but not the other fails to select an arbitrator during
this fifteen (15) day period, then the parties agree that the arbitration will
be conducted by the one arbitrator selected by the party which has made such a
selection.

(iii)     Any such arbitration shall be held in Phoenix, Arizona. The arbitrator
shall determine how all expenses relating to the arbitration shall be paid,
including the respective expenses of each party, the fees of each arbitrator and
the administrative fee of the American Arbitration Association. The arbitrator
or arbitrators, as the case may be, shall set a limited time period and
establish procedures designed to reduce the cost and time for discovery while
allowing the parties an opportunity, adequate in the sole judgment of the
arbitrator or majority of the three arbitrators, as the case may be, to discover
relevant information from the opposing parties about the subject matter of the
dispute. The arbitrator, or a majority of the three arbitrators, as the case may
be, shall rule upon motions to compel or limit discovery and shall have the
authority to impose sanctions, including attorneys’ fees and costs, to the same
extent as a competent court of law or equity, should the arbitrators or a
majority of the three arbitrators, as the case may be, determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator or
a majority of the three arbitrators, as the case may be, as to the validity and
amount of any claim for indemnification made in an Indemnification Notice shall
be final, binding, and conclusive upon the parties to this Agreement. Such
decision shall be written and shall be supported by written findings of fact and
conclusions which shall set forth the award, judgment,



56

--------------------------------------------------------------------------------

 

 

decree or order awarded by the arbitrator(s). Judgment upon any award rendered
by the arbitrator(s) may be entered in any court having jurisdiction.

(iv)     The foregoing arbitration provision shall apply to any dispute between
the Seller and a Parent Indemnified Party under this Article IX.  

Section 9.6.       Mitigation.   The Parent Indemnified Parties shall use
commercially reasonable efforts to mitigate all Losses (other than Losses
relating to Taxes) for which such Parent Indemnified Parties are entitled or may
be entitled to indemnification under this Article IX, and no Parent Indemnified
Party shall be entitled to indemnification for any Losses to the extent directly
caused by such Parent Indemnified Party’s failure to mitigate such Losses.

Section 9.7.       No Duplication.   Notwithstanding anything contained in this
Agreement to the contrary, any amounts payable pursuant to the Adjustment
Amount, the ReCalculated Net Working Capital Adjustment Amount, or the
indemnification obligations under this Article IX shall be paid without
duplication, and in no event shall any party to this Agreement be indemnified or
otherwise made whole under different provisions of this Agreement for the same
Loss.

Section 9.8.       Insurance.   The Indemnifying Parties shall make any
indemnification payments determined to be payable to the Parent Indemnified
Parties hereunder without regard to any expectation that the Parent Indemnified
Parties will recover insurance proceeds as a result of the matter giving rise to
the claim for which indemnification payments are to be made. The Parent
Indemnified Party shall use its commercially reasonable efforts to recover
insurance proceeds from any insurance policy held by the Company or its
Subsidiaries in respect of periods for which coverage was fully paid by the
Company or its Subsidiaries, as the case may be, as of the Closing Date (a
“Pre-Closing Insurance Policy”) that may be available to it as a result of the
matter giving rise to any indemnification claim of the Parent Indemnified Party;
provided that such efforts shall not be a condition precedent to the ability of
the Parent Indemnified Party to seek indemnification hereunder. If the Parent
Indemnified Party receives any insurance proceeds from a Pre-Closing Insurance
Policy as a result of the matter giving rise to any indemnification claim of
such Indemnified Party prior to the date upon which the Indemnifying Party is
given notice of such claim, then the Indemnifying Party’s indemnification
obligation with respect to such claim shall be reduced by the amount of any such
insurance proceeds actually received by the Parent Indemnified Party (after
deducting from the amount of proceeds so received the aggregate amount of
expenses, if any, incurred by the Parent Indemnified Party in procuring such
proceeds, and any related increases in insurance premiums or other
charge-backs). If the Parent Indemnified Party receives any insurance proceeds
from a Pre-Closing Insurance Policy as a result of the matter giving rise to any
indemnification claim against the Indemnifying Party after the Indemnifying
Party or any guarantor has paid such indemnification claim to an Indemnified
Party, then the Parent Indemnified Party shall promptly turn over any such
insurance proceeds received to the Indemnifying Party to the extent of the
payments made by the Indemnifying Party or any guarantor to the Parent
Indemnified Party on the claim (after deducting from the amount of proceeds so
received the aggregate amount of expenses, if any, incurred by the Parent
Indemnified Party in procuring such proceeds and any related increases in
insurance premiums or other charge-backs).





57

--------------------------------------------------------------------------------

 

 

Section 9.9.       Tax Treatment of Indemnity Payments.   Any indemnity payment
made pursuant to this Article IX shall be treated as an adjustment to the
Purchase Price for federal, state, local provincial or foreign income tax
purposes unless a contrary treatment is required under applicable Law.

ARTICLE X

Miscellaneous

Section 10.1. Amendment or Supplement.   At any time prior to the Closing, this
Agreement may be amended or supplemented in any and all respects, by written
agreement of the parties hereto, authorized by action taken by their respective
Boards of Directors or equivalent body, if applicable.

Section 10.2. Extension of Time, Waiver, Etc.   At any time prior to the
Closing, any party may, subject to Section 10.1 and applicable Laws, (a) waive
any inaccuracies in the representations and warranties of any other party
hereto, (b) extend the time for the performance of any of the obligations or
acts of any other party hereto or (c) waive compliance by the other party with
any of the agreements contained herein or, except as otherwise provided herein,
waive any of such party’s conditions. Notwithstanding the foregoing, no failure
or delay by the Company, the Seller or Parent in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right hereunder. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

Section 10.3. Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of applicable Laws or otherwise, by any of the parties without the
prior written consent of the other parties, except that (i) Parent may assign or
delegate any or all of its rights or obligations under this Agreement to one or
more Affiliates of Parent (provided that Parent shall remain liable for its
obligations hereunder) and (ii) any party hereto may assign its right to receive
a payment entitled to be received by it pursuant to this Agreement. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. Any purported assignment not permitted under
this Section 10.3 shall be null and void.

Section 10.4. Counterparts.  This Agreement may be executed in counterparts
(each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement) and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties (including by facsimile or via portable document format
(.pdf)).

Section 10.5. Entire Agreement; No Third-Party Beneficiaries.  This Agreement
(which term shall be deemed to include the exhibits and schedules hereto and the
other certificates, documents and instruments delivered hereunder), the Company
Disclosure Schedules and the Confidentiality Agreement (a) constitute the entire
agreement, and supersede all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof and thereof and (b) except as expressly set forth



58

--------------------------------------------------------------------------------

 

 

herein, are not intended to and shall not confer upon any Person other than the
parties hereto any rights or remedies hereunder.

Section 10.6. Governing Law; Jurisdiction; Waiver of Jury Trial. 

(a)       Subject to Section 9.5(c) hereof, this Agreement and its negotiation,
execution, performance or non-performance, interpretation, termination,
construction and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of, or relate to this Agreement, or the
negotiation and performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in connection with this Agreement or as an inducement to enter this
Agreement), shall be governed by, and construed in accordance with, the laws of
the State of Delaware regardless of Laws that might otherwise govern under any
applicable conflict of laws principles.

(b)       Each of the parties hereto (on behalf of itself and its Subsidiaries)
hereby knowingly, intentionally and voluntarily irrevocably waives any and all
rights to trial by jury in any legal proceeding arising out of or related to
this Agreement or the Transactions.

Section 10.7. Specific Enforcement.  The Seller and Parent agree that
irreparable damage would occur and that the parties would not have an adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Seller and Parent shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Arizona state
court or any federal court of competent jurisdiction located in Phoenix, Arizona
without proof of actual damages or otherwise, and without any bond or other
security being required of it therefor, this being cumulative and not exclusive
and in addition to any other remedy to which they are entitled at law or in
equity.

Section 10.8. Consent to Jurisdiction.  Subject to Section 9.5(c) hereof, each
of the parties hereto (i) expressly and irrevocably consents to submit itself to
the personal jurisdiction of any Arizona state court or any federal court
located in Phoenix, Arizona (and each appellate court located in Phoenix,
Arizona) with respect to any action or proceeding arising out of any dispute
pertaining to this Agreement or any of the Transactions, (ii) agrees that
services of any process, summons, notice or document by U.S. mail addressed to
him at the address set forth in Section 10.9 shall constitute effective service
of such process, summons, notice or document for purposes of any such action or
proceeding, (iii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iv) agrees that it will not bring any action relating to this Agreement or any
of the Transactions in any other court (and any appropriate court for the
prosecution of any appeal from or against any decision or action thereof), (v)
agrees that the Arizona state court and federal court located in Phoenix,
Arizona, shall be deemed to be a convenient forum, and (vi) agrees not to assert
(by way of motion, as a defense or otherwise), in any such action or proceeding,
any claim by any party hereto that is not subject personally to the jurisdiction
of such court, that such action or proceeding is improper or that this Agreement
or the subject matter of this Agreement may not be enforced in or by such court.

Section 10.9. Notices.   All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given, made, served or
delivered if



59

--------------------------------------------------------------------------------

 

 

delivered personally, sent by facsimile (receipt of which is confirmed) or sent
by overnight courier (providing proof of delivery) to the parties at the
following addresses:

If to Parent, to:

Magellan Pharmacy Services, Inc.

4800 Scottsdale Road, Ste #4400

Scottsdale, AZ 85251

Attention: Daniel Gregoire, General Counsel

Facsimile: (860) 507-1990

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Raymond O. Gietz

Facsimile: (212) 310-8007

If to the Company or the Seller, to:

Veridicus Health, LLC

19 East 200 South, Floor 10

Salt Lake City, Utah 84111

Attention: Douglas S. Burgoyne

Facsimile: (801) 990-9885

with a copy (which shall not constitute notice) to:

Bennett Tueller Johnson & Deere, LLC

3165 East Millrock Drive, Suite 500

Salt Lake City, Utah 84121

Attention: Reed Rawson

Facsimile: (801) 438-2050

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

Section 10.10. Severability.   If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement, to





60

--------------------------------------------------------------------------------

 

 

the fullest extent permitted by applicable Laws, so as to effect the original
intent of the parties as closely as possible in an acceptable manner, to the end
that the transactions contemplated hereby may, except in respect of such
modified provision, be consummated as contemplated hereby.

Section 10.11. Definitions.

(a)       As used in this Agreement, the following terms have the meanings
ascribed thereto below:

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, the correlative terms,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

“Bank Lender” shall mean OneWest Bank. 

“business day” shall mean a day except a Saturday, a Sunday or other day on
which the SEC or banks in the City of New York are authorized or required by Law
to be closed.

“Closing Date Indebtedness” means the amount of aggregate Indebtedness of the
Company and its Subsidiaries as of 11:59 p.m. on the day prior to the Closing
Date.

“Closing Date Net Working Capital” means, as of 11:59 p.m. on the day prior to
the Closing Date or, if the Closing Date is not the first business day of a
month, 11:59 p.m. on the last day of the month preceding the month in which the
Closing occurs, (a) the aggregate amount of current assets of the Company and
its Subsidiaries as of such time (excluding intercompany receivables), minus (b)
the aggregate amount of current liabilities of the Company and its Subsidiaries
as of such time (excluding (i) intercompany payables, (ii) all Indebtedness,
(iii) all Transaction Expenses), determined in accordance with Exhibit 10.11(a)
hereto, which sets forth an illustrative calculation of the Company’s net
working capital and the respective components thereof.

“Closing Date Net Working Capital Target” means One Million Eight Hundred
Sixteen Thousand Dollars ($1,816,000), calculated in accordance with Exhibit
10.11(a) hereto.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collar Amount” means $40,000.00.

“Company Documents” shall mean each agreement, document or instrument or
certificate contemplated by this Agreement or to be executed by the Company in
connection with the transactions contemplated by this Agreement (including, the
Company Disclosure Schedules).

“Confidentiality Agreement” means the Confidentiality Agreement between Parent
and the Company, dated as of August 2, 2016.





61

--------------------------------------------------------------------------------

 

 

“DMBA Customer Contract” means the Management Services Agreement dated November
15, 2010, by and among VRx, LLC, Deseret Mutual Insurance Company, Deseret
Mutual Benefit Administrators, and Deseret Mutual Benefit Administrators as
trustee of the Deseret Healthcare Employee Benefit Trust, as amended by that
certain First Amendment to Management Service Agreement dated June 19, 2012;
that certain Addendum to  First Amendment to Management Service Agreement dated
January 1, 2015; that certain Second Amendment to Management Service Agreement
dated January 1, 2015; that certain Third Amendment to Management Services
Agreement dated June 2, 2016; that certain Fourth Amendment to Management
Services Agreement dated October 27, 2106; and that certain Fifth Amendment to
Management Services Agreement dated November 7, 2016.

“Employment Agreement” means each employment agreement, dated as of the date
hereof and effective subject to and as of the Closing, in substantially the form
set forth on Exhibit 7.2(g)(i) hereto, between Parent and each individual party
thereto.

“Escrow Amount” means the Indemnity Escrow Amount plus the Working Capital
Escrow Amount. 

“Escrow Fund” means the account(s) in which the Escrow Agent holds the Indemnity
Escrow Amount and the Working Capital Escrow Amount.

“FDA” means the U.S. Food and Drug Administration.

“Fundamental Representations” shall mean the representations and warranties of
(a) the Company set forth in Section 4.1 (Organization, Power, Standing and
Qualification), Section 4.2 (Subsidiaries), Section 4.3 (Capitalization),
Section 4.4(a) (Authority), Section 4.11 (Taxes), Section 4.18 (Brokers and
other Advisors), Section 4.19 (Health Regulatory Compliance) and Section 4.24
(Certain Payments) and (b) the Seller set forth in Article III. 

“GAAP” shall mean generally accepted accounting principles in the United States
as of the date hereof.

“Gap Period Pre-Tax Net Income (Loss)” means the product of (x) the net income
or net loss of the Company and its Subsidiaries (which shall be calculated on a
pre-tax basis) for the entire month in which the Closing occurs and (y) a
fraction, the numerator of which is the number of days elapsed from the
beginning of such month through (but excluding) the date of Closing and the
denominator of which is the number of days in such month. Gap Period PreTax Net
Income (Loss) shall be determined in accordance with GAAP, consistently applied
by the Company.

 “Governmental Authority” means (i) any federal, state, provincial, municipal,
local or foreign government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, court or tribunal, self-regulatory organization or
arbitral or similar forum, (ii) any subdivision or authority of any of the
foregoing, or (iii) any quasi-governmental or private body exercising, or
entitled to exercise, any regulatory, administrative, executive, judicial,
legislative, police, expropriation or taxing authority under or for the account
of any of the foregoing.





62

--------------------------------------------------------------------------------

 

 

“Governmental Order” means any ruling, order, judgment, settlement, agreement,
injunction, decree, writ, stipulation, determination or award, in each case,
entered, issued or made by or with any Governmental Authority.

“Granite Escrow Amount” means Two Hundred Thousand Dollars ($200,000).

“Granite Escrow Fund” means the account in which the Escrow Agent holds the
Granite Escrow Amount. 

“Guaranty” means the guaranty provided by certain members of the Seller to
Parent, substantially in the form set forth on Exhibit 10.11(c) hereto.

“Health Regulatory Laws” means any Law relating to health regulatory matters,
including: (i) 42 U.S.C. §§ 1320a-7, 7a, and 7b, which are commonly referred to
as the “Federal Fraud Statutes;” (ii) 42 U.S.C. § 1395nn, which is commonly
referred to as the “Stark Statute;” (iii) 31 U.S.C. §§ 3729-3733, which is
commonly referred to as the “Federal False Claims Act;” (iv) HIPAA; (v) any
state law regulating the interactions with health care professionals and
reporting thereof; (vi) state law regulating insurance, pharmacy benefits
administration, third party benefits administration, utilization management,
pharmacy distribution, discount pharmacy card administration and any other
business conducted by the Company; (vii) state law regulating consumer
protection or unfair trade practices, (viii) the Foreign Corrupt Practices Act,
or (ix) any federal, state or local statute or regulation relevant to false
statements or claims including: (A) making or causing to be made a false
statement or representation of a material fact to any Governmental Authority; or
(B) knowingly and willfully making or causing to be made any false statement or
representation of a material fact for use in determining rights to any benefit,
payment or Permit.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
(HITECH) Act, and the regulations promulgated pursuant thereto, including the
Transaction cost Set Standards, the Privacy Rules and the Security Rules set
forth at 45 C.F.R. Parts 160 and 164.

“Indemnity Escrow Amount” means seven million eight hundred thousand dollars
($7,800,000).

“Indebtedness” as applied to any Person, means, without duplication, all
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured, including, (a) all indebtedness of any such Person for the
deferred purchase price of property or services (including earn-outs), (b) all
indebtedness of any such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by any such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (c) all indebtedness of any such Person secured by a purchase money
mortgage or other Lien to secure all or part of the purchase price of the
property subject to such mortgage or Lien, (d) all obligations under leases
which shall have been or must be, in accordance with GAAP, recorded as capital
leases in respect of which any such Person is liable as lessee (and the parties
hereto agree that all of such capital leases that pertain to the Company and its
Subsidiaries that exist as of the date of this Agreement are set forth in
Exhibit 10.11(d)), (e) any liability of such Person in respect of funded
banker’s acceptances or letters of credit, (f) all interest, fees and other
expenses



63

--------------------------------------------------------------------------------

 

 

owed with respect to the indebtedness referred to above, and (g) all
indebtedness referred to above which is directly or indirectly guaranteed by any
such Person or which any such Person has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which it has otherwise assured a
creditor against loss. 

“IRS” means the Internal Revenue Service of the United States. 

“Knowledge” in the case of an individual shall mean, with respect to any matter,
the actual knowledge of such Person after due inquiry about the matter and, in
the case of the Company, shall mean the Knowledge of the individuals identified
on Exhibit 10.11(b) and, in the case of Parent, the Knowledge of any of the
chief executive officer, the chief operating officer, the chief financial
officer, the chief accounting officer and the general counsel of Parent. For
purposes hereof, “due inquiry” shall mean such inquiry as is reasonable under
the circumstances in accordance with good business practices for an individual
in a like position of responsibility with respect to a business of like size and
nature when addressing a matter of importance to such business.

“Law” means any federal, state, local, municipal or foreign constitution,
treaty, code, statute, law (including common law), ordinance, rule, regulation,
official published guidance or Governmental Order, in each case, of any
Governmental Authority.

“Legal Action” means any legal, administrative, arbitral, mediation or other
proceeding, claim (including counterclaim), suit, action, sanction, audit,
hearing or litigation. 

“Liability” means any debt, loss, damage, obligation, adverse claim or other
liability (whether direct or indirect, known or unknown, asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due
or to become due, and whether in contract, tort, strict liability or otherwise).

“Liens” shall mean any lien, pledge, mortgage, encumbrance, security interest of
any kind, charge or adverse right of any kind or nature whatsoever (including
any restriction on the right to vote or transfer any securities, except for such
transfer restrictions of general applicability as may be provided under the
Securities Act and the rules and regulations promulgated thereunder, and the
“blue sky” laws of the various States of the United States).

“Loan Agreement” means that certain Credit Agreement, dated June 19, 2015,
entered into by and between the Seller and OneWest Bank N.A. 

“Loss” or  “Losses” shall mean any out-of-pocket cost or expense (including
reasonable attorneys’ fees and reasonably incurred disbursements and court
costs), lost profits, any monetary damages, fines or penalties, and any losses,
sustained by such person (including as a consequence of any injunction issued or
other equitable relief granted against such person) to the extent that such
costs, expenses, lost profits, damages, fines, penalties or losses were
reasonably foreseeable consequence of the relevant breach, inaccuracy, or Tax
that is subject to indemnification pursuant to Article IX, in each case
excluding any exemplary or punitive damages (unless such damages are awarded to
a third party against an Indemnified Party as part of a Third Party Claim),
regardless of whether such Losses arise as a result of the negligence, strict
liability or any other Liability under any theory of Law or equity of, or
violation of any Law by, the applicable Indemnifying Party (it being understood
that Losses shall include any



64

--------------------------------------------------------------------------------

 

 

Tax benefits that are not available to Parent or any of its Affiliates
(including the Company and its Subsidiaries) by reason of a breach of Section
4.11(k) hereof).

“Manager” shall mean each of Douglas S. Burgoyne, Jeffrey D. Dunn, Whitney
Bowman, Drew Johnson, Terry Rodgers, and Susan Winckler, in their capacity as
managers of the Company or any of its Subsidiaries, including any of their
respective successors. 

“Material Adverse Effect” shall mean: 

(i)       with respect to the Company, any change, effect, circumstance or
development that has, or would reasonably be expected to have, individually or
in the aggregate, a material adverse effect on the business, operations or
financial condition of the Company or its Subsidiaries, taken as a whole, except
to the extent any such effect results from: (a) any actions taken (or omitted to
be taken) at the written request of Parent; (b) the public announcement of the
Transactions contemplated by this Agreement or the identity or nature of the
Parent; (c) changes generally affecting the economy, credit, capital or
financial markets or political conditions in the United States or elsewhere in
the world, including changes in interest and exchange rates, (d) changes that
are the result of acts of war (whether or not declared), armed hostilities,
sabotage or terrorism, or any escalation or worsening of any such acts of war
(whether or not declared), armed hostilities, sabotage, terrorism or similar
events; (e) changes, conditions or effects that are the result of factors
affecting the industry in which the Company or its Subsidiaries operate; or (f)
changes or prospective changes in any Law or GAAP or interpretation or
enforcement thereof after the date thereof; provided, however, that any event,
change, condition, development, circumstance, effect, factor or occurrence
referred to in clauses (c) through (f) above may constitute and shall be taken
into account in determining whether or not a Material Adverse Effect has
occurred to the extent such event, change, condition, development, circumstance,
effect, factor or occurrence has a disproportionate adverse impact on the
Company or its Subsidiaries, taken as a whole, as compared to other participants
in the industry in which the Company or its Subsidiaries operate (in which case
the incremental disproportionate impact or impacts shall be taken into account
in determining whether or not a Material Adverse Effect has occurred).

(ii)      with respect to Parent, any material adverse effect on the ability of
Parent to consummate the transactions contemplated by this Agreement.

“McKesson” means McKesson Corporation. 

“Non-Competition and Non-Solicitation Agreements” means each NonCompetition and
Non-Solicitation Agreement, dated as of the date hereof and substantially in the
form set forth on Exhibit 7.2(g)(ii) hereto, between Parent and each member of
the Seller party thereto.

“Non-Solicitation Agreement” means the non-solicitation agreement, dated as of
the date hereof and substantially in the form set forth on Exhibit 7.2(g)(iii)
hereto, between Parent and Gauge Capital. 

“ordinary course of business” means the ordinary and usual course of day-to-day
operations of the business of the Company through the date hereof consistent
with past practice.



65

--------------------------------------------------------------------------------

 

 

“Pass-Through Tax Return” means any income Tax Return filed by or with respect
to the Company or any of its Subsidiaries to the extent that (i) the Company or
any of its Subsidiaries is treated as a pass-through entity for purposes of such
Tax Return and (ii) the results of operations reflected on such Tax Returns are
also reflected on the Tax Returns of the Seller or the direct or indirect owners
of the Seller.

“Permit” means any governmental or regulatory license, authorization,
accreditation, permit, franchise, consent or approval.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.

“Program” means the Medicare and Medicaid programs and any other state or
federal health care program.

“Provider” means any and all physicians or medical groups, Independent Practice
Associations, Preferred Provider Organizations, exclusive provider
organizations, specialist physicians, dentists, optometrists, audiologists,
pharmacies and pharmacists, radiologists or radiology centers, laboratories,
mental health professionals, chiropractors, physical therapists, any hospital,
skilled nursing facilities, extended care facilities, and any other health care
or services facilities, treatment centers or suppliers, including without
limitation ancillary, allied or specialty facilities, practitioners or centers.

“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.

“Subsidiary” when used with respect to any party, shall mean any corporation,
limited liability company, partnership, association, trust or other entity the
accounts of which would be consolidated with those of such party in such party’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP, as well as (except where reference is made to the party’s
financial statements) any other corporation, limited liability company,
partnership, association, trust or other entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partner interests) are, as of such date, owned by such party or one
or more Subsidiaries of such party or by such party and one or more Subsidiaries
of such party.

 “Taxing Authority” means the IRS and any other Governmental Authority
responsible for the administration of any Tax.

“Transaction Expenses” means all expenses incurred or to be incurred (prior to,
on or after the Closing Date) by the Company, any of its Subsidiaries or the
Seller in connection with the negotiation, preparation and execution of this
Agreement and the consummation of the Transactions, and to the extent not paid
prior to the Closing, including: (i) all brokerage commissions, fees and
disbursements, (ii) all fees and disbursements of attorneys, accountants and
other advisors and service providers, (iii) all bonuses or other similar
amounts, if any,



66

--------------------------------------------------------------------------------

 

 

payable by or on behalf of the Company, any of its Subsidiaries or the Seller on
or prior to the Closing resulting from this Agreement or the consummation of the
Transactions (including any sale, “stay-around,” retention, change of control or
similar bonuses, payments or benefits), and (iv) any payroll, social security,
unemployment or other Taxes or other amounts required to be paid by the Company
or any of its Subsidiaries in connection with any of the items referred to in
clause (iii).

“Transactions” refers collectively to the transactions provided by this
Agreement to be consummated by the parties hereto, including the Sale and the
payment of the Purchase Price.

“Utah Pharmacy Licenses” means the pharmacy license for each of VRx byMail, LLC,
VRx Specialty, LLC, and VRx Pharmacy, LLC from the Utah Division of Occupational
and Professional Licensing, pursuant to the notice of change of ownership filed
in connection with the transactions contemplated by this Agreement.

“Working Capital Escrow Amount” means Five Hundred Thousand Dollars ($500,000). 

(b)       For purposes of this Agreement, the following terms have the meanings
set forth in the sections indicated:

 

 

 

 

Term

    

Section

Agreement

 

Preamble

Adjusted Estimated Purchase Price

 

Section 2.1(a)(iv)

Adjustment Amount

 

Section 2.2(c)

Allocable Purchase Price

 

Section 2.5(b)

Allocation Principles

 

Section 2.5(b)

Allocation Schedule

 

Section 2.5(c)

Available Insurance Policies

 

Section 6.15

Balance Sheet

 

Section 4.6(a)

Balance Sheet Date

 

Section 4.6(a)

Bankruptcy and Equity Exception

 

Section 3.1(a)

Base Amount

 

Section 2.1

Change In Control Customer Contracts

 

Section 4.14(b)

Closing

 

Section 1.2

Closing Date

 

Section 1.2

COBRA

 

Section 4.12(a)

Company

 

Preamble

Company Contracts

 

Section 4.14(b)

Company Disclosure Schedules

 

Article IV

Company Intellectual Property

 

Section 4.16(a)(i)

Company Organizational Documents

 

Section 4.1(a)

Company Plans

 

Section 4.12(a)

Company Technology

 

Section 4.16(a)(ii)

Computer Systems

 

Section 4.16(b)

Continuing Employees

 

Section 6.11(a)

Continuation Period

 

Section 6.11(a)

Contract

 

Section 3.1(b)

 





67

--------------------------------------------------------------------------------

 

 

Copyrights

 

Section 4.16(a)(iii)

Customer Contract

 

Section 4.14(a)(ix)

D&O Indemnified Parties

 

Section 6.12(a)

Deal Communications

 

Section 10.14(d)

Deductible

 

Section 9.3(a)(iii)

Deficit Amount

 

Section 2.2(e)

De Minimis Threshold

 

Section 9.3(a)(iv)

Determination Date

 

Section 2.2(b)

Dispute Notice

 

Section 2.2(b)

Employees

 

Section 4.12(a)

Environmental Laws

 

Section 4.13(b)(i)

Environmental Liabilities

 

Section 4.13(b)(ii)

ERISA

 

Section 4.12(a)

ERISA Affiliate

 

Section 4.12(a)

Escrow Agent

 

Section 2.3(a)

Escrow Agreement

 

Section 2.3(a)

Estimated Purchase Price

 

Section 2.1(a)(ii)

Estimated Closing Date Net Working Capital

 

Section 2.1(a)(i)

Estimated Closing Statement

 

Section 2.1(a)(i)

Estimated Transaction Expenses

 

Section 2.1(a)(i)

Federal Health Care Program

 

Section 4.19(c)(ii)

Final Closing Statement

 

Section 2.2(a)

Financial Statements

 

Section 4.6(a)

Firm

 

Section 10.14(a)

Governmental Approval

 

Section 3.2

Governmental Damages Section 7.2(d)

 

 

Governmental Investigation Section 7.2(d)

 

 

Granite Agreement

 

Preamble

Hazardous Materials

 

Section 4.13(b)

Hot Asset

 

Section 2.5(c)

Increase Amount

 

Section 2.2(d)

Indemnification Notice

 

Section 9.5(a)

Indemnifying Parties

 

Section 9.2(a)

Indemnitors

 

Section 6.12(b)

Independent Accounting Firm

 

Section 2.2(b)

Intellectual Property Rights

 

Section 4.16(a)(iii)

Interests

 

Recitals

Interim Period

 

Section 6.8(d)

Manufacturer Contract

 

Section 4.14(a)(x)

Marks

 

Section 4.16(a)(iii)

Material Contract

 

Section 4.14(a)

Parent

 

Preamble

Parent Indemnified Parties Section 9.2(a)

 

 

Parent’s Proposed Calculations Section 2.2(a)

 

 

Patents

 

Section 4.16(a)(iii)

Permitted Lien

 

Section 4.15

PHI

 

Section 9.2(a)(iv)

Pharmacy

 

Section 4.6(a)

 





68

--------------------------------------------------------------------------------

 

 

Policies

 

Section 4.17

Post-Signing Changes

 

Section 10.13(b)

Pre-Closing Insurance Policy

 

Section 9.8

Privileged Deal Communications

 

Section 10.14(d)

Publicly Available Software

 

Section 4.16(a)(iv)

Purchase Price

 

Section 2.1

Re-Calculated Closing Date Net Working

 

Section 2.2(f)

Capital

 

 

Related Persons

 

Section 4.21

Release

 

Section 4.13(b)(iv)

Release Date

 

Section 9.3(a)(i)

Remaining Disputed Items

 

Section 2.2(b)

Representatives

 

Section 6.2(a)

Requisite Approval

 

Section 4.4(a)

Restraint(s)

 

Section 7.1(b)

Sale

 

Recitals

Securities Act

 

Section 5.8

Seller

 

Preamble

Seller Parties

 

Section 10.14(b)

Short Period

 

Section 6.8(d)

Software

 

Section 4.16(a)(v)

Subsidiary Documents

 

Section 4.2(b)

Supplemental Disclosure Schedule

 

Section 10.13(b)

Takeover Proposal

 

Section 6.2(c)

Tax Returns

 

Section 4.11(l)

Tax Sharing Agreement

 

Section 4.11(f)

Taxes

 

Section 4.11(l)

Technology

 

Section 4.16(a)(vi)

Third Party Claim

 

Section 9.5(b)(i)

Third Party Claim Notice

 

Section 9.5(b)(i)

Trade Secrets

 

Section 4.16(a)(iii)

Walk-Away Date

 

Section 8.1(b)(i)

WARN

 

Section 4.12(a)

 

Section 10.12. Interpretation.

(a)       When a reference is made in this Agreement to an Article, a Section,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated. The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well



69

--------------------------------------------------------------------------------

 

 

as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Except if otherwise explicitly
provided, any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

(b)       The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Section 10.13. Schedules.

(a)       Any information disclosed pursuant to any Section of the Company
Disclosure Schedules or any Schedule shall be deemed to be disclosed in all
sections of the Company Disclosure Schedules to the extent that it is readily
apparent on the face of such disclosure that such disclosure is applicable to
such other section notwithstanding the omission of a reference of a cross
reference thereto. Neither the specification of any dollar amount or any item or
matter in any provision of this Agreement nor the inclusion of any specific item
or matter in any Section of the Company Disclosure Schedules or any Schedule
hereto is intended to imply that such amount, or higher or lower amounts, or the
item or matter so specified or included, or other items or matters, are or are
not material, and no party shall use the fact of the specification of any such
amount or the specification or inclusion of any such item or matter in any
dispute or controversy between the parties as to whether any item or matter is
or is not material for purposes of this Agreement. Neither the specification of
any item or matter in any provision of this Agreement nor the inclusion of any
specific item or matter in any Section of the Company Disclosure Schedule or any
Schedule hereto is intended to imply that such item or matter, or other items or
matters, are or are not in the ordinary course of business, and no party shall
use the fact of the specification or the inclusion of any such item or matter in
any dispute or controversy between the parties as to whether any item or matter
is or is not in the ordinary course of business for purposes of this Agreement.

(b)       Between the period commencing on the date hereof until the date that
is two (2) days prior to the Closing Date, the Seller shall have the right to
deliver to Parent a supplement to the Company Disclosure Schedule (the
“Supplemental Disclosure Schedule”) setting forth changes (“Post-Signing
Changes”) to the following sections of the Company Disclosure Schedules based
upon occurrences subsequent to the date hereof and prior to the Closing: Section
4.13,  Section 4.16,  Section 4.17,  Section 4.23,  the portion of the Company
Disclosure Schedules relating to the second sentence of Section 4.8 and the
first sentence of Section 4.19(b) and any information regarding the breach of
Material Contracts by any counterparty thereto (and, for the avoidance of doubt,
not the Company or its Subsidiaries). The changes provided in the Supplemental
Disclosure Schedules shall not be deemed to be breaches of this Agreement, and
(unless objected to be Parent as provided below) shall be deemed to supplement,
amend and be a part of the original Company Disclosure Schedules for all
purposes hereunder, including without limitation for purposes of (i) determining
whether the conditions set forth in Section 7.2 have been satisfied, (ii)
determining the accuracy of any representation or





70

--------------------------------------------------------------------------------

 

 

warranty made by the Company or the Seller, as applicable, in this Agreement and
(iii) the indemnification provisions of Article IX. Upon the delivery to Parent
of any Post-Signing Changes, to the extent any matter set forth in such
Supplemental Disclosure Schedule would, but for the preceding sentence,
constitute a breach of any representation, warranty, covenant or agreement
contained in this Agreement (either individually or collectively with all other
breaches) that would give rise to a termination right of Parent under Section
8.1(c)(i), Parent shall have five (5) business days to provide notice to the
Seller of its intent to terminate the Agreement pursuant to Section 8.1(c)(i)
(and in such situation the 10-day period referred to in Section 8.1(c) shall be
deemed to refer to the same five (5) business day period); provided that if
Parent fails to provide such notice, such Supplemental Disclosure Schedule shall
be deemed to be a part of the original Company Disclosure Schedule for all
purposes hereunder. If the Closing has been scheduled for a date within such
five (5) business day review period, such Closing shall be delayed until the end
of the review period unless Parent waives such review period or any portion
thereof.

Section 10.14. Legal Representation.  

(a)       Each of the parties hereto acknowledges and agrees that Bennett
Tueller Johnson & Deere, LLC (the “Firm”) has acted as counsel to the Company in
connection with the negotiation of this Agreement and consummation of the
Transactions.

(b)       Parent hereby consents and agrees to, and agrees to cause the Company
to consent and agree to, the Firm representing the Seller and/or any of the
members of the Seller (collectively, the “Seller Parties”) after the Closing
with respect to disputes concerning the Transactions, including with respect to
disputes concerning the Transactions in which the interests of the Seller
Parties may be directly adverse to Parent and its Affiliates (including the
Company).

(c)       In connection with the foregoing, Parent hereby irrevocably waives and
agrees not to assert, and agrees to cause the Company to irrevocably waive and
not to assert, any conflict of interest arising from or in connection with the
Firm’s representation of the Seller Parties after the Closing with respect to
disputes concerning the Transactions.

(d)       Parent further agrees, on behalf of itself and, after the Closing, on
behalf of the Company, that all communications in any form or format whatsoever
between or among any of the Firm, the Company, any of the Seller Parties, or any
of their respective managers, directors, officers, employees or other
representatives that directly relate to the negotiation, documentation and
consummation of the Transactions or any dispute arising under this Agreement
(collectively, the “Deal Communications”) shall be deemed to be retained and
owned collectively by the Seller, shall be controlled by the Seller and shall
not pass to or be claimed by Parent or the Company. All Deal Communications that
are attorney-client privileged (the “Privileged Deal Communications”) shall
remain privileged after the Closing and the privilege and the expectation of
client confidence relating thereto shall belong solely to the Seller, shall be
controlled by the Seller and shall not pass to or be claimed by Parent or the
Company. 

(e)       Notwithstanding the foregoing, in the event that a dispute arises
between Parent or the Company on the one hand, and a third party other than the
Seller or a member of the Seller, on the other hand, Parent or the Company may
assert the attorney-client privilege to





71

--------------------------------------------------------------------------------

 

 

prevent the disclosure of the Privileged Deal Communications to such third
party; provided, however, that neither Parent nor the Company may waive such
privilege without the prior written consent of the Seller. In the event that
Parent or the Company is legally required by governmental order or otherwise to
access or obtain a copy of all or a portion of the Deal Communications, Parent
(x) shall, to the extent legally permissible, reasonably promptly notify the
Seller in writing (including by making specific reference to this Section), (y)
agrees that the Seller can seek a protective order and (z) agrees to use, at the
Seller’s sole cost and expense, commercially reasonable efforts to assist
therewith.

(f)       To the extent that files or other materials maintained by the Firm in
relation to the Transactions constitute property of its clients, only the Seller
shall hold such property rights and the Firm shall have no duty to reveal or
disclose any such files or other materials or any Deal Communications by reason
of any attorney-client relationship between the Firm, on the one hand, and the
Company, on the other hand.

(g)       It shall not be a breach of any provision of this Agreement if prior
to the Closing the Company, its Subsidiaries or the Seller, or any of their
respective managers, directors, officers, employees or other representatives
takes any action to protect from access or remove from the premises of the
Company (or any offsite back-up or other facilities) any Deal Communications,
including without limitation by segregating, encrypting, copying, deleting,
erasing, exporting or otherwise taking possession of any Deal Communications.

(h)       In the event that Parent or the Company receives a subpoena or other
discovery request pursuant to applicable Law that calls for the search for
documents that may include Deal Communications, nothing herein shall preclude
Parent or the Company from complying with its legal obligations to do so.

[signature page follows]

 



72

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be dulv
executed and delivered as of the date first above written.

 

 

PARENT:

 

 

 

MAGELLAN PHARMACY SERVICES, INC.

 

 

 

By:

/s/ Mostafa Kamal

 

 

Name:

Mostafa Kamal

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

 

VERIDICUS HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Douglas S. Burgoyne

 

 

Name:

Douglas S. Burgoyne

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

SELLER

 

 

 

 

 

VERIDICUS HEALTH, LLC

 

 

 

 

 

By:

/s/ Douglas S. Burgoyne

 

 

Name:

Douglas S. Burgoyne

 

 

Title:

Manager

 

[Signature page to Purchase Agreement]

--------------------------------------------------------------------------------